Exhibit 10.1

Execution Copy

 

 

 

BAZAARVOICE, INC.

AMENDED AND RESTATED

CREDIT AGREEMENT

DATED AS OF NOVEMBER 21, 2014

COMERICA BANK

AS ADMINISTRATIVE AGENT, SOLE LEAD ARRANGER AND SOLE BOOKRUNNER

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

 

             Page   1.  

DEFINITIONS.

     1     

1.1

 

Certain Defined Terms

     1    2.  

REVOLVING CREDIT.

     29     

2.1

 

Commitment

     29     

2.2

 

Accrual of Interest and Maturity; Evidence of Indebtedness

     29     

2.3

 

Requests for and Refundings and Conversions of Advances

     30     

2.4

 

Disbursement of Advances

     32     

2.5

 

Swing Line

     34     

2.6

 

Interest Payments; Default Interest

     40     

2.7

 

Optional Prepayments

     40     

2.8

 

Base Rate Advance in Absence of Election or Upon Default

     41     

2.9

 

Revolving Credit Facility Fee

     41     

2.10

 

Mandatory Repayment of Revolving Credit Advances

     42     

2.11

 

Optional Reduction or Termination of Revolving Credit Aggregate Commitment

     43     

2.12

 

Use of Proceeds of Advances

     43    3.  

LETTERS OF CREDIT.

     46     

3.1

 

Letters of Credit

     46     

3.2

 

Conditions to Issuance

     46     

3.3

 

Notice

     47     

3.4

 

Letter of Credit Fees; Increased Costs

     48     

3.5

 

Other Fees

     49     

3.6

 

Participation Interests in and Drawings and Demands for Payment Under Letters of
Credit

     49     

3.7

 

Obligations Irrevocable

     51     

3.8

 

Risk Under Letters of Credit

     53     

3.9

 

Indemnification

     53     

3.10

 

Right of Reimbursement

     54     

3.11

 

Existing Letters of Credit

     55    4.  

[RESERVED].

     55    5.  

CONDITIONS.

     55     

5.1

 

Conditions of Initial Advances

     55     

5.2

 

Continuing Conditions

     59    6.  

REPRESENTATIONS AND WARRANTIES.

     59     

6.1

 

Corporate Authority

     59     

6.2

 

Due Authorization

     59     

6.3

 

Good Title; Leases; Assets; No Liens

     60     

6.4

 

Taxes

     60   

 

i



--------------------------------------------------------------------------------

 

6.5

 

No Defaults

     60     

6.6

 

Enforceability of Agreement and Loan Documents

     61     

6.7

 

Compliance with Laws

     61     

6.8

 

Non-contravention

     61     

6.9

 

Litigation

     61     

6.10

 

Consents, Approvals and Filings, Etc.

     61     

6.11

 

Agreements Affecting Financial Condition

     62     

6.12

 

No Investment Company or Margin Stock

     62     

6.13

 

ERISA

     62     

6.14

 

Conditions Affecting Business or Properties

     63     

6.15

 

Environmental and Safety Matters

     63     

6.16

 

Subsidiaries

     63     

6.17

 

Material Contracts

     63     

6.18

 

Franchises, Patents, Copyrights, Tradenames, etc.

     63     

6.19

 

Capital Structure

     64     

6.20

 

Accuracy of Information

     64     

6.21

 

Solvency

     64     

6.22

 

Employee Matters

     65     

6.23

 

No Misrepresentation

     65     

6.24

 

Corporate Documents and Corporate Existence

     65     

6.25

 

Intellectual Property Collateral

     65    7.  

AFFIRMATIVE COVENANTS.

     66     

7.1

 

Financial Statements

     66     

7.2

 

Certificates; Other Information

     67     

7.3

 

Payment of Obligations

     68     

7.4

 

Conduct of Business and Maintenance of Existence; Compliance with Laws

     68     

7.5

 

Maintenance of Property; Insurance

     69     

7.6

 

Inspection of Property; Books and Records, Discussions

     69     

7.7

 

Notices

     70     

7.8

 

Hazardous Material Laws

     71     

7.9

 

Financial Covenants

     71     

7.10

 

Governmental and Other Approvals

     71     

7.11

 

Compliance with ERISA; ERISA Notices

     72     

7.12

 

Defense of Collateral

     72     

7.13

 

Future Subsidiaries; Additional Collateral

     72     

7.14

 

Accounts

     74     

7.15

 

Use of Proceeds

     74     

7.16

 

[Reserved]

     74     

7.17

 

Further Assurances and Information

     74     

7.18

 

Registration of Intellectual Property Rights

     75     

7.19

 

[Reserved]

     76     

7.20

 

Foreign Pledge Agreements

     76     

7.21

 

Dissolution or Merger of Longboard and FeedMagnet

     76     

7.22

 

Post-Closing Obligations

     76   

 

ii



--------------------------------------------------------------------------------

8.  

NEGATIVE COVENANTS.

     77     

8.1

 

Limitation on Debt

     77     

8.2

 

Limitation on Liens

     78     

8.3

 

Acquisitions

     80     

8.4

 

Limitation on Mergers, Dissolution or Sale of Assets

     80     

8.5

 

Restricted Payments

     82     

8.6

 

Limitation on Capital Expenditures

     82     

8.7

 

Limitation on Investments, Loans and Advances

     83     

8.8

 

Transactions with Affiliates

     84     

8.9

 

Sale-Leaseback Transactions

     85     

8.10

 

Limitations on Other Restrictions

     85     

8.11

 

Prepayment of Debt

     86     

8.12

 

Amendment of Subordinated Debt Documents

     86     

8.13

 

Modification of Certain Agreements

     86     

8.14

 

Management Fees

     86     

8.15

 

Fiscal Year

     86     

8.16

 

Limitation on Activities of Longboard

     86    9.  

DEFAULTS.

     87     

9.1

 

Events of Default

     87     

9.2

 

Exercise of Remedies

     89     

9.3

 

Rights Cumulative

     90     

9.4

 

Waiver by the Borrowers of Certain Laws

     90     

9.5

 

Waiver of Defaults

     90     

9.6

 

Set Off

     90    10.  

PAYMENTS, RECOVERIES AND COLLECTIONS.

     91     

10.1

 

Payment Procedure

     91     

10.2

 

Application of Proceeds of Collateral

     92     

10.3

 

Pro-rata Recovery

     92     

10.4

 

Treatment of a Defaulting Lender; Reallocation of Defaulting Lender’s Fronting
Exposure

     92    11.  

YIELD PROTECTION; INCREASED COSTS; MARGIN ADJUSTMENTS; TAXES.

     94     

11.1

 

Reimbursement of Prepayment Costs

     94     

11.2

 

Eurodollar Lending Office

     95     

11.3

 

Circumstances Affecting LIBOR Rate Availability

     95     

11.4

 

Laws Affecting LIBOR Rate Availability

     96     

11.5

 

Increased Cost of Advances Carried at the LIBOR Rate

     96     

11.6

 

Capital Adequacy and Other Increased Costs

     97     

11.7

 

Right of Lenders to Fund through Branches and Affiliates

     97     

11.8

 

[Reserved]

     98     

11.9

 

Delay in Requests

     98     

11.10

 

Taxes

     98    12.  

AGENT.

     100     

12.1

 

Appointment of the Agent

     100   

 

iii



--------------------------------------------------------------------------------

 

12.2

 

Deposit Account with the Agent or any Lender

     100     

12.3

 

Scope of the Agent’s Duties

     100     

12.4

 

Successor Agent

     101     

12.5

 

Credit Decisions

     102     

12.6

 

Authority of the Agent to Enforce This Agreement

     102     

12.7

 

Indemnification of the Agent

     102     

12.8

 

Knowledge of Default

     103     

12.9

 

The Agent’s Authorization; Action by Lenders

     103     

12.10

 

Enforcement Actions by the Agent

     103     

12.11

 

Collateral Matters

     104     

12.12

 

The Agents in their Individual Capacities

     104     

12.13

 

The Agent’s Fees

     104     

12.14

 

Documentation Agent or other Titles

     104     

12.15

 

Subordination Agreements

     105     

12.16

 

Indebtedness in respect of Lender Products and Hedging Agreements

     105     

12.17

 

No Reliance on the Agent’s Customer Identification Program

     105    13.  

MISCELLANEOUS.

     106     

13.1

 

Accounting Principles

     106     

13.2

 

Consent to Jurisdiction

     106     

13.3

 

Governing Law

     106     

13.4

 

[Reserved]

     106     

13.5

 

Closing Costs and Other Costs; Indemnification

     107     

13.6

 

Notices

     108     

13.7

 

Further Action

     109     

13.8

 

Successors and Assigns; Participations; Assignments

     110     

13.9

 

Counterparts

     113     

13.10

 

Amendment and Waiver

     113     

13.11

 

Confidentiality

     116     

13.12

 

Substitution or Removal of Lenders

     116     

13.13

 

Withholding Taxes

     118     

13.14

 

WAIVER OF JURY TRIAL

     120     

13.15

 

USA Patriot Act Notice

     123     

13.16

 

Complete Agreement; Conflicts

     123     

13.17

 

Severability

     123     

13.18

 

Table of Contents and Headings; Section References

     123     

13.19

 

Construction of Certain Provisions

     123     

13.20

 

Independence of Covenants

     123     

13.21

 

Electronic Transmissions

     124     

13.22

 

Advertisements

     124     

13.23

 

Reliance on and Survival of Provisions

     124     

13.24

 

Joint and Several Liability

     125     

13.25

 

Amendment and Restatement

     128   

 

iv



--------------------------------------------------------------------------------

EXHIBITS

A FORM OF REQUEST FOR REVOLVING CREDIT ADVANCE

B FORM OF REVOLVING CREDIT NOTE

C FORM OF SWING LINE NOTE

D FORM OF REQUEST FOR SWING LINE ADVANCE

E FORM OF NOTICE OF LETTERS OF CREDIT

F FORM OF SECURITY AGREEMENT

G FORM OF ASSIGNMENT AGREEMENT

H FORM OF GUARANTY

I FORM OF COVENANT COMPLIANCE REPORT

J FORM OF SWING LINE PARTICIPATION CERTIFICATE

ANNEXES

 

I    Applicable Margin Grid II    Percentages and Allocations III    Notices IV
   Existing Letters of Credit

 

1



--------------------------------------------------------------------------------

AMENDED AND RESTATED

CREDIT AGREEMENT

This Amended and Restated Credit Agreement (“Agreement”) is made as of the 21st
day of November, 2014, by and among the financial institutions from time to time
signatory hereto (individually a “Lender,” and any and all such financial
institutions collectively the “Lenders”), Comerica Bank, as the Administrative
Agent for the Lenders (in such capacity, the “Agent”), Sole Lead Arranger and
Sole Bookrunner, Bazaarvoice, Inc. (“Company” and a Borrower”, and together with
any Subsidiary of Company that at any time is a Borrower hereunder pursuant to
Section 7.13 or otherwise, the “Borrowers”).

RECITALS

A. The Company, Longboard and Comerica Bank (“Comerica”) entered into that
certain Loan and Security Agreement dated as of July 18, 2007 (as amended or
otherwise modified from time to time, the “Prior Credit Agreement”).

B. The Company now desires to amend and replace the Prior Credit Agreement with
an amended and restated credit agreement evidenced by this Agreement.

C. The Lenders are prepared to extend such credit as aforesaid, but only on the
terms and conditions set forth in this Agreement.

NOW THEREFORE, in consideration of the covenants contained herein, the
Borrowers, the Lenders, and the Agent agree that the existing credit agreement
is amended and restated to read as follows:

 

1. DEFINITIONS.

1.1 Certain Defined Terms. For the purposes of this Agreement the following
terms will have the following meanings:

“Account(s)” shall mean any account or account receivable as defined under the
UCC, including without limitation, with respect to any Person, any right of such
Person to payment for goods sold or leased or for services rendered.

“Account Control Agreement(s)” shall mean those certain account control
agreements, or similar agreements that are delivered pursuant to Section 7.14 of
this Agreement or otherwise, as the same may be amended, restated or otherwise
modified from time to time.

“Advance(s)” shall mean, as the context may indicate, a borrowing requested by
the Borrowers, and made by the Revolving Credit Lenders under Section 2.1
hereof, or the Swing Line Lender under Section 2.5 hereof, including without
limitation any readvance, refunding or conversion of such borrowing pursuant to
Section 2.3 or 2.5 hereof, and any advance deemed to have been made in respect
of a Letter of Credit under Section 3.6(c) hereof, and shall include, as
applicable, a Eurodollar-based Advance, a Base Rate Advance and a Quoted Rate
Advance.

 

1



--------------------------------------------------------------------------------

“Affected Lender” shall have the meaning set forth in Section 13.12 hereof.

“Affiliate” shall mean, with respect to any Person, any other Person directly or
indirectly controlling (including but not limited to all directors and officers
of such Person), controlled by, or under direct or indirect common control with
such Person. A Person shall be deemed to control another Person for the purposes
of this definition if such Person possesses, directly or indirectly, the power
(i) to vote 10% or more of the Equity Interests having ordinary voting power for
the election of directors or managers of such other Person or (ii) to direct or
cause the direction of the management and policies of such other Person, whether
through the ownership of voting securities, by contract or otherwise.

“Agent” shall have the meaning set forth in the preamble, and include any
successor agents appointed in accordance with Section 12.4 hereof.

“Agent’s Correspondent” shall mean for Eurodollar-based Advances, the Agent’s
Grand Cayman Branch (or for the account of said branch office, at the Agent’s
main office in Detroit, Michigan, United States).

“Anti-Terrorism Laws” shall mean any laws relating to terrorism, trade sanctions
programs and embargoes, import/export licensing, money laundering, corruption or
bribery, and any regulation, order, or directive promulgated, issued or enforced
pursuant to such laws, all as amended, supplemented or replaced from time to
time.

“Applicable Fee Percentage” shall mean, as of any date of determination thereof,
the applicable percentage used to calculate certain of the fees due and payable
hereunder, determined by reference to the appropriate columns in the Pricing
Matrix attached to this Agreement as Annex I.

“Applicable Interest Rate” shall mean, (i) with respect to each Revolving Credit
Advance, the Eurodollar-based Rate or the Base Rate, and (ii) with respect to
each Swing Line Advance, the Base Rate or, if made available to the Borrowers by
the Swing Line Lender at its option, the Quoted Rate, in each case as selected
by the Borrowers from time to time subject to the terms and conditions of this
Agreement.

“Applicable Margin” shall mean, as of any date of determination thereof, the
applicable interest rate margin, determined by reference to the appropriate
columns in the Pricing Matrix attached to this Agreement as Annex I.

“Asset Sale” shall mean the sale, transfer or other disposition by any Credit
Party of any asset (other than the sale or transfer of less than one hundred
percent (100%) of the stock or other ownership interests of any Subsidiary) to
any Person (other than to a Credit Party).

“Assignment Agreement” shall mean an Assignment Agreement substantially in the
form of Exhibit H hereto.

“Authorized Signer” shall mean each person who has been authorized by the
Borrowers to execute and deliver any requests for Advances hereunder pursuant to
a written authorization delivered to the Agent and whose signature card or
incumbency certificate has been received by the Agent.

 

2



--------------------------------------------------------------------------------

“Bankruptcy Code” shall mean Title 11 of the United States Code and the rules
promulgated thereunder.

“Base Rate” shall mean for any day, that rate of interest which is equal to the
sum of the Applicable Margin plus the greatest of (a) the Prime Rate for such
day, (b) the Federal Funds Effective Rate in effect on such day, plus one
percent (1.0%), and (c) the Daily Adjusting LIBOR Rate plus one percent (1.0%);
provided, however, for purposes of determining the Base Rate during any period
that LIBOR Rate is unavailable as determined under Sections 11.3 or 11.4 hereof,
the Base Rate shall be determined using, for clause (c) hereof, the Daily
Adjusting LIBOR Rate in effect immediately prior to the LIBOR Rate becoming
unavailable pursuant to Sections 11.3 or 11.4.

“Base Rate Advance” shall mean an Advance which bears interest at the Base Rate.

“Borrowers” shall have the meaning set forth in the preamble to this Agreement,
and “Borrower” shall mean any one of them.

“Business Day” shall mean any day other than a Saturday or a Sunday on which
commercial banks are open for domestic and international business (including
dealings in foreign exchange) in Detroit, Michigan, Austin, Texas and New York,
New York, and in the case of a Business Day which relates to a Eurodollar-based
Advance, on which dealings are carried on in the London interbank eurodollar
market.

“Capital Expenditures” shall mean, for any period, with respect to any Person
(without duplication), the aggregate of all expenditures incurred by such Person
and its Subsidiaries during such period for the acquisition or leasing (pursuant
to a Capitalized Lease) of fixed or capital assets or additions to equipment,
plant and property that should be capitalized under GAAP on a consolidated
balance sheet of such Person and its Subsidiaries, including, without
limitation, Capitalized Software Expenses, but excluding expenditures made in
connection with the Reinvestment of Insurance Proceeds, Condemnation Proceeds or
the Net Cash Proceeds of Asset Sales permitted by Section 8.4(b) and (g).

“Capitalized Lease” shall mean, as applied to any Person, any lease of any
property (whether real, personal or mixed) with respect to which the discounted
present value of the rental obligations of such Person as lessee thereunder, in
conformity with GAAP, is required to be capitalized on the balance sheet of that
Person.

“Capitalized Software Expenses” shall mean capitalized software expenses, as
determined in accordance with GAAP.

“CFC” shall mean a “controlled foreign corporation” as defined under Section 957
of the Internal Revenue Code.

“CFC Holding Company” means a Subsidiary of Company substantially all the assets
of which consist of Equity Interests in one or more CFCs.

 

3



--------------------------------------------------------------------------------

“Change in Law” shall mean the occurrence, after the Effective Date, of any of
the following: (i) the adoption or introduction of, or any change in any
applicable law, treaty, rule or regulation (whether domestic or foreign) now or
hereafter in effect and whether or not applicable to any Lender or Agent on such
date, or (ii) any change in interpretation, administration or implementation of
any such law, treaty, rule or regulation by any Governmental Authority, or
(iii) the issuance, making or implementation by any Governmental Authority of
any interpretation, administration, request, regulation, guideline, or directive
(whether or not having the force of law), including any risk-based capital
guidelines. For purposes of this definition, (x) a change in law, treaty, rule,
regulation, interpretation, administration or implementation shall include,
without limitation, any change made or which becomes effective on the basis of a
law, treaty, rule, regulation, interpretation administration or implementation
then in force, the effective date of which change is delayed by the terms of
such law, treaty, rule, regulation, interpretation, administration or
implementation, (y) the Dodd-Frank Wall Street Reform and Consumer Protection
Act (Pub. L. 111-203, H.R. 4173) and all requests, rules, regulations,
guidelines, interpretations or directives promulgated thereunder or issued in
connection therewith shall be deemed to be a “Change in “Law”, regardless of the
date enacted, adopted, issued or promulgated, and (z) all requests, rules,
guidelines or directives promulgated by the Agent for International Settlements,
the Basel Committee on Banking Supervision (or any successor or similar
authority) or the United States regulatory authorities, in each case pursuant to
Basel III, shall each be deemed to be a “Change in Law”, regardless of the date
enacted, adopted, issued or implemented.

“Change of Control” shall mean an event or series of events whereby any Person
or “group” (within the meaning of Section 13(d) or 14(d) of the Securities
Exchange Act of 1934, as amended) shall become the beneficial ownership (as
defined in Rule 13d-3 under the Securities Exchange Act of 1934), directly or
indirectly, of a sufficient number of shares of all classes of Equity Interests
then outstanding of Company ordinarily entitled to vote in the election of
directors, empowering such “person” or “group” to elect a majority of the Board
of Directors of Company, who did not have such power on the Effective Date.

“Collateral” shall mean all property or rights in which a security interest,
mortgage, lien or other encumbrance for the benefit of the Lenders is or has
been granted or arises or has arisen, under or in connection with this
Agreement, the other Loan Documents, or otherwise to secure the Indebtedness.

“Collateral Access Agreement” shall mean an agreement in form and substance
satisfactory to the Agent in its sole discretion, pursuant to which a mortgagee
or lessor of real property on which Collateral is stored or otherwise located,
or a warehouseman, processor or other bailee of inventory or other property
owned by any Borrower or Guarantor, that acknowledges the Liens under the
Collateral Documents and subordinates or waives any Liens held by such Person on
such property and, includes such other agreements with respect to the Collateral
as the Agent may require in its sole discretion, as the same may be amended,
restated or otherwise modified from time to time.

“Collateral Documents” shall mean the Security Agreement, the Mortgages, the
Pledge Agreements, the Account Control Agreements, the Consent to Assignment,
the Collateral Access Agreements, and all other security documents (and any
joinders thereto) executed by any Loan

 

4



--------------------------------------------------------------------------------

Party in favor of the Agent on or after the Effective Date, in connection with
any of the foregoing collateral documents, in each case, as such collateral
documents may be amended or otherwise modified from time to time.

“Comerica Bank” shall mean Comerica Bank, its successors or assigns.

“Commitments” shall mean the Revolving Credit Aggregate Commitment.

“Company” shall have the meaning set forth in the preamble to this Agreement.

“Condemnation Proceeds” shall mean the cash proceeds received by any Credit
Party in respect of any condemnation proceeding net of reasonable fees and
expenses (including without limitation attorneys’ fees and expenses) incurred in
connection with the collection thereof.

“Consolidated” (or “consolidated”) or “Consolidating” (or “consolidating”) shall
mean, when used with reference to any financial term in this Agreement, the
aggregate for two or more Persons of the amounts signified by such term for all
such Persons determined on a consolidated (or consolidating) basis in accordance
with GAAP, applied on a consistent basis. Unless otherwise specified herein,
“Consolidated” and “Consolidating” shall refer to the Borrowers and its
Subsidiaries, determined on a Consolidated or Consolidating basis.

“Contractual Obligation” shall mean, as to any Person, any provision of any
security issued by such Person or of any material agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
property is bound.

“Covenant Compliance Report” shall mean the report to be furnished by the
Borrowers to the Agent pursuant to Section 7.2(a) hereof, substantially in the
form attached hereto as Exhibit J and certified by a Responsible Officer of the
Borrowers, in which report the Borrowers shall set forth the information
specified therein.

“Credit Parties” shall mean the Company and its Subsidiaries, and “Credit Party”
shall mean any one of them, as the context indicates or otherwise requires.

“Daily Adjusting LIBOR Rate” shall mean for any day a per annum interest rate
which is equal to the quotient of the following:

 

  (a) the LIBOR Rate;

divided by

 

  (b) a percentage (expressed as a decimal) equal to 1.00 minus the maximum rate
on such date at which Agent is required to maintain reserves on “Euro-currency
Liabilities” as defined in and pursuant to Regulation D of the Board of
Governors of the Federal Reserve System or, if such regulation or definition is
modified, and as long as Agent is required to maintain reserves against a
category of liabilities which includes eurodollar deposits or includes a
category of assets which includes eurodollar loans, the rate at which such
reserves are required to be maintained on such category;

 

5



--------------------------------------------------------------------------------

such sum to be rounded upward, if necessary, in the discretion of the Agent, to
the seventh decimal place.

“Debt” shall mean as to any Person, without duplication (a) all Funded Debt of a
Person, (b) all Guarantee Obligations of such Person with respect to any Debt
described in clauses (a), (c), (d) or (e) of this definition, (c) all
obligations of such Person under conditional sale or other title retention
agreements relating to property or assets purchased by such Person, (d) all
indebtedness of such Person arising in connection with any Hedging Transaction
entered into by such Person, (e) all recourse Debt of any partnership of which
such Person is the general partner to the extent that such Person is liable
therefor as a result of such Person’s ownership interests, and (f) any Off
Balance Sheet Liabilities.

“Debtor Relief Laws” shall mean the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief laws of the United States or other applicable jurisdictions from
time to time in effect.

“Default” shall mean any event that with the giving of notice or the passage of
time, or both, would constitute an Event of Default under this Agreement.

“Defaulting Lender” shall mean any Lender that (a) has failed to (i) fund all or
any portion of its Advances within two (2) Business Days of the date such
Advances were required to be funded hereunder unless such Lender notifies the
Agent and the Borrowers in writing that such failure is the result of such
Lender’s determination that one or more conditions precedent to funding (each of
which conditions precedent, together with any applicable default, shall be
specifically identified in such writing) has not been satisfied, or (ii) pay to
the Agent, any Issuing Lender, any Swing Line Lender or any other Lender any
other amount required to be paid by it hereunder (including in respect of its
participation in Letters of Credit or Swing Line Advances) within two
(2) Business Days of the date when due, (b) has notified the Borrowers, the
Agent or any Issuing Lender or Swing Line Lender in writing that it does not
intend to comply with its funding obligations hereunder, or has made a public
statement to that effect (unless such writing or public statement is based on
such Lender’s good faith determination that a condition precedent to funding
(which condition precedent, together with any applicable default, shall be
specifically identified in such writing or public statement) has not been
satisfied), (c) has failed, within three Business Days after written request by
the Agent or the Borrowers, to confirm in writing to the Agent and the Borrowers
that it will comply with its prospective funding obligations hereunder (provided
that such Lender shall cease to be a Defaulting Lender pursuant to this clause
(c) upon receipt of such written confirmation by the Agent and the Borrowers),
or (d) has, or has a direct or indirect parent company that has, (i) become the
subject of a proceeding under any Debtor Relief Law, or (ii) had appointed for
it a receiver, custodian, conservator, trustee, administrator, assignee for the
benefit of creditors or similar Person charged with reorganization or
liquidation of its business or assets, including the Federal Deposit Insurance
Corporation or any other state or federal regulatory authority acting in such a
capacity; provided that a Lender shall not be a Defaulting Lender solely by
virtue of the ownership or acquisition of any equity interest in that Lender or
any direct or indirect parent company thereof by a Governmental Authority, so
long as such ownership interest does not result in or provide such Lender with
immunity from the jurisdiction of courts within the United States or from the
enforcement of judgments or writs of

 

6



--------------------------------------------------------------------------------

attachment on its assets or permit such Lender (or such Governmental Authority)
to reject, repudiate, disavow or disaffirm any contracts or agreements made with
such Lender. Any determination by the Agent that a Lender is a Defaulting Lender
under any one or more of clauses (a) through (d) above shall be conclusive and
binding absent manifest error, and such Lender shall be deemed to be a
Defaulting Lender upon delivery of written notice of such determination to the
Borrowers, each Issuing Lender, each Swing Line Lender and each Lender.

“Disclosure Letter” shall mean the Disclosure Letter, dated as of the date
hereof, delivered by the Borrower to the Agent, in connection with this
Agreement, as may be updated from time to time in accordance with the terms of
this Agreement, the other Loan Documents and the terms of such Disclosure
Letter.

“Distribution” is defined in Section 8.5 hereof.

“Dollars” and the sign “$” shall mean lawful money of the United States of
America.

“Domestic Subsidiary” shall mean any Subsidiary of the Company incorporated or
organized under the laws of the United States of America, or any state or other
political subdivision thereof or which is considered to be a “disregarded
entity” for United States federal income tax purposes and which is not a CFC, in
each case provided such Subsidiary is (i) owned directly by the Company or a
Domestic Subsidiary of the Company and (ii) is not a CFC Holding Company, and
“Domestic Subsidiaries” shall mean any or all of them.

“Effective Date” shall mean the date on which all the conditions precedent set
forth in Sections 5.1 and 5.2 have been satisfied.

“Electronic Transmission” shall mean each document, instruction, authorization,
file, information and any other communication transmitted, posted or otherwise
made or communicated by e-mail or E-Fax, or otherwise to or from an E-System or
other equivalent service.

“Eligible Assignee” shall mean (a) a Lender; (b) an Affiliate of a Lender;
(c) any Person (other than a natural person) that is or will be engaged in the
business of making, purchasing, holding or otherwise investing in commercial
loans or similar extensions of credit in the ordinary course of its business,
provided that such Person is administered or managed by a Lender, an Affiliate
of a Lender or an entity or Affiliate of an entity that administers or manages a
Lender; or (d) any other Person (other than a natural person) approved by the
(i) the Agent (and in the case of an assignment of a commitment under the
Revolving Credit, the Issuing Lender and Swing Line Lender), and (ii) unless an
Event of Default has occurred and is continuing, the Borrowers (each such
approval not to be unreasonably withheld or delayed), provided that the
Borrowers shall be deemed to have consented to any such assignment unless it
shall object thereto by written notice to the Agent within five (5) Business
Days after having received notice thereof; provided further that
(x) notwithstanding the foregoing, “Eligible Assignee” shall not include the
Borrowers, or any of their respective Affiliates or Subsidiaries; and (y) no
assignment shall be made to a Defaulting Lender (or any Person who would be a
Defaulting Lender if such Person was a Lender hereunder) without the consent of
the Agent, and in the case of an assignment of a commitment under the Revolving
Credit, the Issuing Lender and the Swing Line Lender.

 

7



--------------------------------------------------------------------------------

“Equity Interest” shall mean (i) in the case of any corporation, all capital
stock and any securities exchangeable for or convertible into capital stock,
(ii) in the case of an association or business entity, any and all shares,
interests, participations, rights or other equivalents of corporate stock
(however designated) in or to such association or entity, (iii) in the case of a
partnership or limited liability company, partnership or membership interests
(whether general or limited) and (iv) any other interest or participation that
confers on a Person the right to receive a share of the profits and losses of,
or distribution of assets of, the issuing Person, and including, in all of the
foregoing cases described in clauses (i), (ii), (iii) or (iv), any warrants,
rights or other options to purchase or otherwise acquire any of the interests
described in any of the foregoing cases.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended, or any successor act or code and the regulations in effect from time to
time thereunder.

“E-System” shall mean any electronic system and any other Internet or
extranet-based site, whether such electronic system is owned, operated, hosted
or utilized by the Agent, any of its Affiliates or any other Person, providing
for access to data protected by passcodes or other security system.

“Eurodollar-based Advance” shall mean any Advance which bears interest at the
Eurodollar-based Rate.

“Eurodollar-based Rate” shall mean a per annum interest rate which is equal to
the sum of the Applicable Margin, plus the quotient of:

 

  (a) the LIBOR Rate, divided by

 

  (b) a percentage equal to 100% minus the maximum rate on such date at which
the Agent is required to maintain reserves on ‘Eurocurrency Liabilities’ as
defined in and pursuant to Regulation D of the Board of Governors of the Federal
Reserve System or, if such regulation or definition is modified, and as long as
the Agent is required to maintain reserves against a category of liabilities
which includes eurocurrency deposits or includes a category of assets which
includes eurocurrency loans, the rate at which such reserves are required to be
maintained on such category,

such sum to be rounded upward, if necessary, in the discretion of the Agent, to
the seventh decimal place.

“Eurodollar-Interest Period” shall mean, for any Eurodollar-based Advance, an
Interest Period of one, two or three months (or any shorter or longer periods
agreed to in advance by the Borrowers, the Agent and the Lenders) as selected by
the Borrowers, for such Eurodollar-based Advance pursuant to Section 2.3 hereof,
as the case may be.

 

8



--------------------------------------------------------------------------------

“Eurodollar Lending Office” shall mean, (a) with respect to the Agent, the
Agent’s office located at its Grand Caymans Branch or such other branch of the
Agent, domestic or foreign, as it may hereafter designate as its Eurodollar
Lending Office by written notice to the Borrowers and the Lenders and (b) as to
each of the Lenders, its office, branch or affiliate located at its address set
forth on the signature pages hereof (or identified thereon as its Eurodollar
Lending Office), or at such other office, branch or affiliate of such Lender as
it may hereafter designate as its Eurodollar Lending Office by written notice to
the Borrowers and the Agent.

“Event of Default” shall mean each of the Events of Default specified in
Section 9.1 hereof.

“Excluded Swap Obligation” shall mean any obligation of any Credit Party to any
Lender with respect to a “swap,” as defined in Section 1a(47) of the Commodity
Exchange Act (“CEA”), if and to the extent that such Credit Party’s guaranteeing
of, or granting of a security interest or lien to secure, such swap obligation,
is or becomes illegal under the CEA, or any rule, regulation or order of the
Commodity Futures Trading Commission (or the application or official
interpretation of any thereof), by virtue of such Credit Party’s failure for any
reason to constitute an “eligible contract participant,” as defined in
Section 1a(18) of the CEA and the regulations thereunder, at the time such
guarantee or such security interest grant becomes effective with respect to such
swap obligation. If any such swap obligation arises under a master agreement
governing more than one swap, the foregoing exclusion shall apply only to those
swap obligations that are attributable to swaps in respect of which such Credit
Party’s guaranteeing of, or granting of a security interest or lien to secure,
such swaps is or becomes illegal.

“Excluded Taxes” shall mean any of the following Taxes imposed on or with
respect to a Recipient or required to be withheld or deducted from a payment to
a Recipient, (a) Taxes imposed on or measured by net income (however
denominated), franchise Taxes, and branch profits Taxes, in each case,
(i) imposed as a result of such Recipient being organized under the laws of, or
having its principal office or, in the case of any Lender, its applicable
lending office located in, the jurisdiction imposing such Tax (or any political
subdivision thereof) or (ii) that otherwise are Other Connection Taxes, (b) in
the case of a Lender, U.S. federal withholding Taxes imposed on amounts payable
to or for the account of such Lender with respect to an applicable interest in a
loan or Commitment pursuant to a law in effect on the date on which (i) such
Lender acquires such interest in the loan or Commitment (other than pursuant to
an assignment request by the Borrowers under Section 13.12) or (ii) such Lender
changes its lending office, except in each case to the extent that amounts with
respect to such Taxes were payable either to such Lender’s assignor immediately
before such Lender became a party hereto or to such Lender immediately before it
changed its lending office, (c) Taxes attributable to such Recipient’s failure
to comply with Section 13.13 and (d) any U.S. federal withholding Taxes imposed
under FATCA.

“Existing Letter of Credit” shall mean the letters of credit that were issued
under the Prior Credit Agreement and which are described on Annex IV hereto.

“FATCA” shall mean sections 1471 through 1474 of the Internal Revenue Code as of
the date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with), and
any current or future regulations or official

 

9



--------------------------------------------------------------------------------

interpretations thereof, any agreement entered into pursuant to
Section 1471(b)(1) of the Internal Revenue Code, any intergovernmental agreement
entered into in connection with the implementation of such Sections of the Code
and any fiscal or regulatory legislation, rules or practices adopted pursuant to
such intergovernmental agreement.

“Federal Funds Effective Rate” shall mean, for any day, a fluctuating interest
rate per annum equal to the weighted average of the rates on overnight Federal
funds transactions with members of the Federal Reserve System arranged by
Federal funds brokers, as published for such day (or, if such day is not a
Business Day, for the next preceding Business Day) by the Federal Reserve Bank
of New York, or, if such rate is not so published for any day which is a
Business Day, the average of the quotations for such day on such transactions
received by the Agent from three Federal funds brokers of recognized standing
selected by the Agent, all as conclusively determined by the Agent, such sum to
be rounded upward, if necessary, in the discretion of the Agent, to the nearest
whole multiple of 1/100th of 1%.

“Fee Letter” shall mean the fee letter by and between Company and Comerica Bank
dated as of September 18, 2014 relating to the Indebtedness hereunder, as
amended, restated, replaced or otherwise modified from time to time.

“FeedMagnet” shall mean FeedMagnet, Inc.

“Fees” shall mean the Revolving Credit Facility Fee, the Letter of Credit Fees
and the other fees and charges (including any agency fees) payable by the
Borrowers to the Lenders, the Issuing Lender or the Agent hereunder or under the
Fee Letter.

“Fiscal Year” shall mean the twelve-month period ending on each April 30.

“Foreign Lender” shall mean a Lender that is not a U.S. Person.

“Foreign Subsidiary” shall mean any Subsidiary, other than a Domestic
Subsidiary, and “Foreign Subsidiaries” shall mean any or all of them.

“Fronting Exposure” shall mean, at any time there is a Defaulting Lender,
(a) with respect to the Issuing Lender, such Defaulting Lender’s Percentage of
the outstanding Letter of Credit Obligations with respect to Letters of Credit
issued by such Issuing Lender, and (b) with respect to the Swing Line Lender,
such Defaulting Lender’s Percentage of outstanding Swing Line Advances made by
the Swing Line Lender.

“Funded Debt” of any Person shall mean, without duplication, (a) all
indebtedness of such Person for borrowed money or for the deferred purchase
price of property or services as of such date (other than (i) operating leases
and trade liabilities incurred in the ordinary course of business and payable in
accordance with customary practices, and (ii) deferred compensation to
employees) or which is evidenced by a note, bond, debenture or similar
instrument, (b) the principal component of all obligations of such Person under
Capitalized Leases, (c) all reimbursement obligations (actual, contingent or
otherwise) of such Person in respect of letters of credit, bankers acceptances
or similar obligations issued or created for the account of such Person, (d) all
liabilities of the type described in (a), (b) and (c) above that are secured by
any Liens on any property owned by such Person as of such date even though such
Person has not

 

10



--------------------------------------------------------------------------------

assumed or otherwise become liable for the payment thereof, the amount of which
is determined in accordance with GAAP; provided however that so long as such
Person is not personally liable for any such liability, the amount of such
liability shall be deemed to be the lesser of the fair market value at such date
of the property subject to the Lien securing such liability and the amount of
the liability secured, and (e) all Guarantee Obligations in respect of any
liability which constitutes Funded Debt; provided, however that Funded Debt
shall not include any indebtedness under any Hedging Transaction prior to the
occurrence of a termination event with respect thereto.

“GAAP” shall mean, as of any applicable date of determination, generally
accepted accounting principles in the United States of America consistently
applied, as in effect on the Effective Date.

“Governmental Authority” shall mean the government of the United States of
America or any other nation, or of any political subdivision thereof, whether
state or local, and any agency, authority, instrumentality, regulatory body,
court, central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including without limitation any supranational bodies such as the
European Union or the European Central Bank) and any group or body charged with
setting financial accounting or regulatory capital rules or standards
(including, without limitation, the Financial Accounting Standards Board, the
Bank for International Settlements or the Basel Committee on Banking Supervision
or any successor or similar authority to any of the foregoing).

“Governmental Obligations” shall mean noncallable direct general obligations of
the United States of America or obligations the payment of principal of and
interest on which is unconditionally guaranteed by the United States of America.

“Guarantee Obligation” shall mean as to any Person (the “guaranteeing person”)
any obligation of the guaranteeing Person in respect of any obligation of
another Person (the “primary obligor”) (including, without limitation, any bank
under any letter of credit), the creation of which was induced by a
reimbursement agreement, guaranty agreement, keepwell agreement, purchase
agreement, counterindemnity or similar obligation issued by the guaranteeing
person, in either case guaranteeing or in effect guaranteeing any Debt, leases,
dividends or other obligations (the “primary obligations”) of the primary
obligor in any manner, whether directly or indirectly, including, without
limitation, any obligation of the guaranteeing person, whether or not
contingent, (i) to purchase any such primary obligation or any property
constituting direct or indirect security therefor, (ii) to advance or supply
funds (1) for the purchase or payment of any such primary obligation or (2) to
maintain working capital or equity capital of the primary obligor or otherwise
to maintain the net worth or solvency of the primary obligor, (iii) to purchase
property, securities or services primarily for the purpose of assuring the owner
of any such primary obligation of the ability of the primary obligor to make
payment of such primary obligation or (iv) otherwise to assure or hold harmless
the owner of any such primary obligation against loss in respect thereof;
provided, however, that the term Guarantee Obligation shall not include
endorsements of instruments for deposit or collection in the ordinary course of
business. The amount of any Guarantee Obligation of any guaranteeing person
shall be deemed to be the lower of (a) an amount equal to the stated or
determinable amount of the

 

11



--------------------------------------------------------------------------------

primary obligation in respect of which such Guarantee Obligation is made and
(b) the maximum amount for which such guaranteeing person may be liable pursuant
to the terms of the instrument embodying such Guarantee Obligation, unless such
primary obligation and the maximum amount for which such guaranteeing person may
be liable are not stated or determinable, in which case the amount of such
Guarantee Obligation shall be such guaranteeing person’s maximum reasonably
anticipated liability in respect thereof as determined by the applicable Person
in good faith.

“Guarantor(s)” shall mean each Subsidiary of the Company which has executed and
delivered to the Agent a Guaranty (or a joinder to a Guaranty), and a Security
Agreement (or a joinder to the Security Agreement).

“Guaranty” shall mean, collectively, the guaranty agreements executed and
delivered by the applicable Guarantors on the Effective Date pursuant to
Section 5.1 hereof and those guaranty agreements executed and delivered from
time to time after the Effective Date (whether by execution of joinder
agreements or otherwise) pursuant to Section 7.13 hereof or otherwise, in each
case in the form attached hereto as Exhibit H, as amended, restated or otherwise
modified from time to time.

“Hazardous Material” shall mean any hazardous or toxic waste, substance or
material defined or regulated as such in or for purposes of the Hazardous
Material Laws.

“Hazardous Material Law(s)” shall mean all laws, codes, ordinances, rules,
regulations and other governmental restrictions and requirements issued by any
federal, state, local or other governmental or quasi-governmental authority or
body (or any agency, instrumentality or political subdivision thereof)
pertaining to any substance or material which is regulated for reasons of
health, safety or the environment and which is present or alleged to be present
on or about or used in any facilities owned, leased or operated by any Credit
Party, or any portion thereof including, without limitation, those relating to
soil, surface, subsurface ground water conditions and the condition of the
indoor and outdoor ambient air; any so-called “superfund” or “superlien” law;
and any other United States federal, state or local statute, law, ordinance,
code, rule, regulation, order or decree regulating, relating to, or imposing
liability or standards of conduct concerning, any Hazardous Material, as now or
at any time during the term of the Agreement in effect.

“Hedging Agreement” shall mean any agreement relating to a Hedging Transaction
entered into between any Borrower or Guarantor and any Lender or an Affiliate of
a Lender.

“Hedging Transaction” means each interest rate swap transaction, basis swap
transaction, forward rate transaction, foreign exchange transaction, cap
transaction, floor transaction (including any option with respect to any of
these transactions and any combination of any of the foregoing).

“Hereof”, “hereto”, “hereunder” and similar terms shall refer to this Agreement
and not to any particular paragraph or provision of this Agreement.

“Immaterial Subsidiary” shall mean any Subsidiary of the Company that, as of the
last day of the fiscal quarter of the Company most recently ended for which
financial statements have

 

12



--------------------------------------------------------------------------------

been delivered pursuant to Section 7.1(a) or (b), does not have assets with an
aggregate book value in excess of $1,000,000 or gross revenues exceeding 2.5% of
Company’s Consolidated gross revenues; provided that, if at any time an
Immaterial Subsidiary fails to meet the conditions in the foregoing as of the
last day of such period, such Subsidiary shall no longer be deemed to be an
Immaterial Subsidiary and shall comply in all respects with Section 7.13 hereof.

“Indebtedness” shall mean all indebtedness and liabilities (including without
limitation principal, interest (including without limitation interest accruing
at the then applicable rate provided in this Agreement or any other applicable
Loan Document after an applicable maturity date and interest accruing at the
then applicable rate provided in this Agreement or any other applicable Loan
Document after the filing of any petition in bankruptcy, or the commencement of
any insolvency, reorganization or like proceeding, relating to the Credit
Parties whether or not a claim for post-filing or post-petition interest is
allowed in such proceeding), fees, expenses and other charges) arising under
this Agreement or any of the other Loan Documents, whether direct or indirect,
absolute or contingent, of any Credit Party to any of the Lenders or Affiliates
thereof or to the Agent, in any manner and at any time, whether arising under
this Agreement, the Guaranty or any of the other Loan Documents (including
without limitation, payment obligations under Hedging Transactions evidenced by
Hedging Agreements), due or hereafter to become due, now owing or that may
hereafter be incurred by any Credit Party to any of the Lenders or Affiliates
thereof or to the Agent, and which shall be deemed to include protective
advances made by the Agent with respect to the Collateral under or pursuant to
the terms of any Loan Document and any liabilities of any Credit Party to the
Agent or any Lender arising in connection with any Lender Products, in each case
whether or not reduced to judgment, with interest according to the rates and
terms specified, and any and all consolidations, amendments, renewals,
replacements, substitutions or extensions of any of the foregoing; provided,
however that for purposes of calculating the Indebtedness outstanding under this
Agreement or any of the other Loan Documents, the direct and indirect and
absolute and contingent obligations of the Credit Parties (whether direct or
contingent) shall be determined without duplication. Notwithstanding the
foregoing, the term “Indebtedness” shall not be deemed to include any Excluded
Swap Obligation.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any
Credit Party under any Loan Document and (b) to the extent not otherwise
described in (a), Other Taxes.

“Insurance Proceeds” shall mean the cash proceeds received by any Borrower or
any Guarantor from any insurer in respect of any damage or destruction of any
property or asset net of reasonable fees and expenses (including without
limitation attorneys fees and expenses) incurred solely in connection with the
recovery thereof.

“Intellectual Property Collateral” shall have the meaning assigned to such term
in the Security Agreement.

“Intercompany Note” shall mean any promissory note issued or to be issued by any
Credit Party to evidence an intercompany loan in form and substance satisfactory
to the Agent.

 

13



--------------------------------------------------------------------------------

“Interest Period” shall mean (a) with respect to a Eurodollar-based Advance, a
Eurodollar-Interest Period, commencing on the day a Eurodollar-based Advance is
made, or on the effective date of an election of the Eurodollar-based Rate made
under Section 2.3 or 4.4 hereof, and (b) with respect to a Swing Line Advance
carried at the Quoted Rate, an interest period of 30 days (or any lesser number
of days agreed to in advance by the Borrowers, the Agent and the Swing Line
Lender); provided, however that (i) any Interest Period which would otherwise
end on a day which is not a Business Day shall end on the next succeeding
Business Day, except that as to an Interest Period in respect of a
Eurodollar-based Advance, if the next succeeding Business Day falls in another
calendar month, such Interest Period shall end on the next preceding Business
Day, (ii) when an Interest Period in respect of a Eurodollar-based Advance
begins on a day which has no numerically corresponding day in the calendar month
during which such Interest Period is to end, it shall end on the last Business
Day of such calendar month, and (iii) no Interest Period in respect of any
Advance shall extend beyond the Revolving Credit Maturity Date.

“Internal Revenue Code” shall mean the Internal Revenue Code of 1986 of the
United States of America, as amended from time to time.

“Inventory” shall mean any inventory as defined under the UCC.

“Investment” shall mean, when used with respect to any Person, (a) any loan,
investment or advance made by such Person to any other Person (including,
without limitation, any Guarantee Obligation) in respect of any Equity Interest,
Debt, obligation or liability of such other Person and (b) any other investment
made by such Person (however acquired) in Equity Interests in any other Person,
including, without limitation, any investment made in exchange for the issuance
of Equity Interest of such Person and any investment made as a capital
contribution to such other Person.

“Issuing Lender” shall mean Comerica Bank in its capacity as issuer of one or
more Letters of Credit hereunder, or another Lender designated as its successor
designated by the Borrowers and the Revolving Credit Lenders.

“Issuing Office” shall mean such office as Issuing Lender shall designate as its
Issuing Office.

“Lender Products” shall mean any one or more of the following types of services
or facilities extended to the Credit Parties by any Lender: (i) credit cards,
(ii) credit card processing services, (iii) debit cards, (iv) purchase cards,
(v) Automated Clearing House (ACH) transactions, (vi) cash management, including
controlled disbursement services, and (vii) establishing and maintaining deposit
accounts.

“Lenders” shall have the meaning set forth in the preamble, and shall include
the Revolving Credit Lenders, the Swing Line Lender and any assignee which
becomes a Lender pursuant to Section 13.8 hereof.

“Letter of Credit Agreement” shall mean, collectively, the letter of credit
application and related documentation executed and/or delivered by the Borrowers
in respect of each Letter of Credit, in each case satisfactory to the Issuing
Lender, as amended, restated or otherwise modified from time to time.

 

14



--------------------------------------------------------------------------------

“Letter of Credit Documents” shall have the meaning ascribed to such term in
Section 3.7(a) hereof.

“Letter of Credit Fees” shall mean the fees payable in connection with Letters
of Credit pursuant to Section 3.4(a) and (b) hereof.

“Letter of Credit Maximum Amount” shall mean Fifteen Million Dollars
($15,000,000).

“Letter of Credit Obligations” shall mean at any date of determination, the sum
of (a) the aggregate undrawn amount of all Letters of Credit then outstanding,
and (b) the aggregate amount of Reimbursement Obligations which remain unpaid as
of such date.

“Letter of Credit Payment” shall mean any amount paid or required to be paid by
the Issuing Lender in its capacity hereunder as issuer of a Letter of Credit as
a result of a draft or other demand for payment under any Letter of Credit.

“Letter(s) of Credit” shall mean any standby letters of credit issued by Issuing
Lender at the request of or for the account of a Borrower pursuant to Article 3
hereof.

“LIBOR Rate” shall mean,

 

  (a) with respect to the principal amount of any Eurodollar-based Advance
outstanding hereunder, the per annum rate of interest determined on the basis of
the rate for deposits in United States Dollars for a period equal to the
relevant Eurodollar-Interest Period, commencing on the first day of such
Eurodollar-Interest Period, appearing on Page BBAM of the Bloomberg Financial
Markets Information Service as of 11:00 a.m. (Detroit, Michigan time) (or soon
thereafter as practical), two (2) Business Days prior to the first day of such
Eurodollar-Interest Period. In the event that such rate does not appear on Page
BBAM of the Bloomberg Financial Markets Information Service (or otherwise on
such Service), the “LIBOR Rate” shall be determined by reference to such other
publicly available service for displaying LIBOR rates as may be agreed upon by
the Agent and the Borrowers, or, in the absence of such agreement, the “LIBOR
Rate” shall, instead, be the per annum rate equal to the average (rounded
upward, if necessary, to the nearest one-sixteenth of one percent (1/16%)) of
the rate at which the Agent is offered dollar deposits at or about 11:00 a.m.
(Detroit, Michigan time) (or soon thereafter as practical), two (2) Business
Days prior to the first day of such Eurodollar-Interest Period in the interbank
LIBOR market in an amount comparable to the principal amount of the relevant
Eurodollar-based Advance which is to bear interest at such Eurodollar-based Rate
and for a period equal to the relevant Eurodollar-Interest Period; and

 

  (b)

with respect to the principal amount of any Advance carried at the Daily
Adjusting LIBOR Rate outstanding hereunder, the per annum rate of interest

 

15



--------------------------------------------------------------------------------

  determined on the basis of the rate for deposits in United States Dollars for
a period equal to one (1) month appearing on Page BBAM of the Bloomberg
Financial Markets Information Service as of 11:00 a.m. (Detroit, Michigan time)
(or soon thereafter as practical) on such day, or if such day is not a Business
Day, on the immediately preceding Business Day. In the event that such rate does
not appear on Page BBAM of the Bloomberg Financial Markets Information Service
(or otherwise on such Service), the “LIBOR Rate” shall be determined by
reference to such other publicly available service for displaying eurodollar
rates as may be agreed upon by the Agent and the Borrowers, or, in the absence
of such agreement, the “LIBOR Rate” shall, instead, be the per annum rate equal
to the average of the rate at which the Agent is offered dollar deposits at or
about 11:00 a.m. (Detroit, Michigan time) (or soon thereafter as practical) on
such day in the interbank eurodollar market in an amount comparable to the
principal amount of the Indebtedness hereunder which is to bear interest at such
“LIBOR Rate” and for a period equal to one (1) month.

“Lien” shall mean any security interest in or lien on or against any property
arising from any pledge, collateral assignment, hypothecation, mortgage,
security interest, deposit arrangement, trust receipt, conditional sale or title
retaining contract, sale and leaseback transaction, Capitalized Lease,
consignment or bailment for security, or any other type of lien, charge,
encumbrance, title exception, preferential or priority arrangement affecting
property, in each case whether based on common law or statute.

“Liquidity” shall mean, for any date of determination, the sum total of (a) the
Borrowers’ and the Guarantors’ unrestricted cash maintained in accounts located
in the U.S. with the Agent or with any other Lender so long as, with respect to
accounts maintained with a Lender (other than Agent), such Borrower or Guarantor
has caused to be executed and delivered to Agent with respect to such accounts
an Account Control Agreement, and shall have taken such other steps necessary,
in the opinion of the Agent, to ensure that the Agent has a first priority
perfected security interest in such account, and (b) the Unused Revolving Credit
Availability.

“Loan Documents” shall mean, collectively, this Agreement, the Notes (if
issued), the Letter of Credit Agreements, the Letters of Credit, the Guaranty,
the Subordination Agreements, the Collateral Documents, each Hedging Agreement,
and any other documents, certificates or agreements that are executed and
required to be delivered pursuant to any of the foregoing documents, as such
documents may be amended, restated or otherwise modified from time to time.

“Loan Parties” shall mean the Borrowers and Guarantors, and “Loan Party” shall
mean any one of them, as the context indicates or otherwise requires.

“Longboard” shall mean Longboard Media, Inc.

“Majority Lenders” shall mean at any time, Lenders holding more than 50.0% of
the sum of the Revolving Credit Aggregate Commitment (or, if the Revolving
Credit Aggregate Commitment has been terminated (whether by maturity,
acceleration or otherwise), the aggregate

 

16



--------------------------------------------------------------------------------

principal amount outstanding under the Revolving Credit); provided that, for
purposes of determining Majority Lenders hereunder, the Letter of Credit
Obligations and principal amount outstanding under the Swing Line shall be
allocated among the Revolving Credit Lenders based on their respective Revolving
Credit Percentages; provided further that so long as there are fewer than three
Lenders, considering any Lender and its Affiliates as a single Lender, “Majority
Lenders” shall mean all Lenders. The Commitments of, and portion of the
Indebtedness attributable to, any Defaulting Lender shall be excluded for
purposes of making a determination of “Majority Lenders”; provided that the
amount of any participation in any Swing Line Advance and any Letter of Credit
Obligations that a Defaulting Lender has failed to fund that have not been
reallocated to and funded by another Lender shall be deemed to be held by the
Lender that is the Swing Line Lender or Issuing Lender, as the case may be, in
making a determination under this definition.

“Material Adverse Effect” shall mean a material adverse effect on (i) the
business operations or condition (financial or otherwise) of Borrowers and their
Subsidiaries taken as a whole, (ii) the ability of Borrowers to repay the
Indebtedness or otherwise perform their respective obligations under the Loan
Documents, or (iii) any Borrower’s or Guarantor’s interest in, or the value,
perfection or priority of Agent’s security interest in, the Collateral.

“Material Contract” shall mean any agreement or contract required to be filed by
the Borrowers with the SEC pursuant to Item 601(b)(10) of Regulation S-K (other
than those which have expired, terminated, are otherwise no longer in effect or
otherwise no longer meet the materiality standard in Item 601(b)(10) of
Regulation S-K); provided that Material Contracts shall not be deemed to include
any Pension Plans, employee benefit plans, collective bargaining agreements, or
casualty or liability or other insurance policies maintained in the ordinary
course of business.

“Measurement Period” shall mean, as of any date of determination, the three
consecutive months ending on such date.

“Mortgages” shall mean the mortgages, deeds of trust and any other similar
documents related thereto or required thereby, executed and delivered after the
Effective Date by a Borrower or Guarantor pursuant to Section 7.13 hereof or
otherwise, and “Mortgage” shall mean any such document, as such documents may be
amended, restated or otherwise modified from time to time.

“Multiemployer Plan” shall mean a Pension Plan which is a multiemployer plan as
defined in Section 4001(a)(3) of ERISA.

“Net Cash Proceeds” shall mean the aggregate cash payments received by any Loan
Party from any Asset Sale, the issuance of Equity Interests or the issuance of
Subordinated Debt, as the case may be, net of the ordinary and customary direct
costs incurred in connection with such sale or issuance, as the case may be,
such as legal, accounting and investment banking fees, sales commissions, and
other third party charges, and net of any taxes paid or payable by such Loan
Party in respect of any sale or issuance.

 

17



--------------------------------------------------------------------------------

“Non-Defaulting Lender” shall mean any Lender that is not, as of the date of
relevance, a Defaulting Lender

“Notes” shall mean the Revolving Credit Notes and the Swing Line Note.

“Off Balance Sheet Liability(ies)” of a Person shall mean (i) any repurchase
obligation or liability of such Person with respect to accounts or notes
receivables sold by such Person, (ii) any liability under any sale and leaseback
transaction which is not a Capitalized Lease, (iii) any liability under any
so-called “synthetic lease” transaction entered into by such Person, or (iv) any
obligation arising with respect to any other transaction which is the functional
equivalent of Debt or any of the liabilities set forth in subsections (i)-(iii)
of this definition, but which does not constitute a liability on the balance
sheets of such Person.

“Other Connection Taxes” shall mean, with respect to any Recipient, Taxes
imposed as a result of a present or former connection between such Recipient and
the jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 13.12).

“Participant Register” has the meaning specified in Section 13.8(e).

“PBGC” shall mean the Pension Benefit Guaranty Corporation or any successor
thereto.

“Pension Plan” shall mean any plan established and maintained by a Credit Party,
or contributed to by a Credit Party, which is qualified under Section 401(a) of
the Internal Revenue Code and subject to the minimum funding standards of
Section 412 of the Internal Revenue Code.

“Percentage” shall mean, as applicable, the Revolving Credit Percentage or the
Weighted Percentage.

“Permitted Acquisition” shall mean any acquisition by any Borrower or any
Guarantor of all or substantially all of the assets of another Person, or of a
division or line of business of another Person, or any Equity Interests of
another Person which satisfies and/or is conducted in accordance with the
following requirements:

 

  (a) Such acquisition is of a business or Person engaged in a line of business
which is compatible with, or complementary to, the business of such Borrower or
such Guarantor;

 

18



--------------------------------------------------------------------------------

  (b) If such acquisition is structured as an acquisition of the Equity
Interests of any Person, then the Person so acquired shall (X) become a
wholly-owned direct or indirect Subsidiary of a Loan Party and if such Person is
a Domestic Subsidiary of a Borrower or of a Guarantor and the applicable
Borrower or the applicable Guarantor shall cause such acquired Person to comply
with Section 7.13 hereof or (Y) provided that the Credit Parties continue to
comply with Section 7.4(a) hereof, be merged with and into such Borrower or such
Guarantor (and, in the case of a Borrower, with such Borrower being the
surviving entity);

 

  (c) If such acquisition is structured as the acquisition of assets, such
assets shall be acquired directly by a Borrower or a Guarantor (subject to
compliance with Section 7.4(a) hereof);

 

  (d) The Borrowers shall have delivered to the Agent not less than ten (10) (or
such shorter period of time agreed to by the Agent) nor more than ninety
(90) days prior to the date of such acquisition, notice of such acquisition
together with Pro Forma Projected Financial Information, copies of all material
documents relating to such acquisition (including the acquisition agreement and
any related document), and, to the extent available, historical financial
information (including income statements, balance sheets and cash flows)
covering at least three (3) complete Fiscal Years of the acquisition target,
prior to the effective date of the acquisition or the entire credit history of
the acquisition target, whichever period is shorter, in each case in form and
substance reasonably satisfactory to the Agent;

 

  (e) Both immediately before and after the consummation of such acquisition and
after giving effect to the Pro Forma Projected Financial Information, no Default
or Event of Default shall have occurred and be continuing;

 

  (f) Agent shall have received satisfactory evidence showing that, when
combined with the EBITDA (determined in accordance with GAAP and calculated on a
trailing twelve month basis) for all businesses or Persons acquired after the
Effective Date pursuant to a Permitted Acquisition (determined at the time such
acquisition was consummated), the EBITDA (i) for such business or Person being
acquired is not less than ($5,000,000) and (ii) for such business or Person
being acquired, when added to the EBITDA for all businesses or Persons acquired
pursuant to Permitted Acquisitions after the Effective Date is not less than
($15,000,000);

 

  (g) The Agent shall have received satisfactory evidence showing that on and
immediately after the date such acquisition is consummated (and taking into
account any Advances or Letters of Credit to be made or issued, as the case may
be, in connection with the proposed acquisition), Liquidity shall be at least
$70,000,000;

 

19



--------------------------------------------------------------------------------

  (h) The board of directors of the applicable Borrower or applicable Guarantor
has approved such acquisition;

 

  (i) The board of directors (or other Person(s) exercising similar functions)
of the seller of the assets or issuer of the Equity Interests being acquired
shall not have disapproved such transaction or recommended that such transaction
be disapproved;

 

  (j) All governmental, quasi-governmental, agency, regulatory or similar
licenses, authorizations, exemptions, qualifications, consents and approvals
necessary under any laws applicable to the Borrower or Guarantor making the
acquisition, or the acquisition target (if applicable) for or in connection with
the proposed acquisition and all necessary non-governmental and other
third-party approvals which, in each case, are material to such acquisition
shall have been obtained, and all necessary or appropriate declarations,
registrations or other filings with any court, governmental or regulatory
authority, securities exchange or any other Person, which in each case, are
material to the consummation of such acquisition or to the acquisition target,
if applicable, have been made, and at the request of the Agent, evidence thereof
reasonably satisfactory in form and substance to the Agent shall have been
delivered, or caused to have been delivered, by the Borrowers to the Agent;

 

  (k) There shall be no actions, suits or proceedings pending or, to the
knowledge of any Credit Party threatened in writing against the acquisition
target in any court or before or by any governmental department, agency or
instrumentality, which could reasonably be expected to be decided adversely to
the acquisition target and which, if decided adversely, could reasonably be
expected to have a material adverse effect on the business, operations,
properties or financial condition of the acquisition target and its subsidiaries
(taken as a whole) or would materially adversely affect the ability of the
acquisition target to enter into or perform its obligations in connection with
the proposed acquisition, nor shall there be any actions, suits, or proceedings
pending, or to the knowledge of any Credit Party threatened against the Credit
Party that is making the acquisition which would materially adversely affect the
ability of such Credit Party to enter into or perform its obligations in
connection with the proposed acquisition; and

 

  (l)

(i) The purchase price of such proposed new acquisition, computed on the basis
of total acquisition consideration paid or incurred, or required to be paid or
incurred, with respect thereto, including the amount of Debt (such Debt being
otherwise permitted under this Agreement) assumed or to which such assets,
businesses or business or Equity Interests, or any Person so acquired is subject
and including any portion of the purchase price allocated to any non-compete
agreements, (X) is less than Thirty Five Million Dollars ($35,000,000), and
(Y) when added to the purchase

 

20



--------------------------------------------------------------------------------

  price for each other acquisition consummated hereunder as a Permitted
Acquisition during the term of this agreement (not including acquisitions
specifically consented to which fall outside the terms of this definition), does
not exceed Seventy Five Million Dollars ($75,000,000); and (ii) the purchase
price of such proposed new acquisition, computed on the basis of total cash
consideration paid, (X) is less than Twelve Million Five Hundred Thousand
Dollars ($12,500,000), and (Y) when added to the cash consideration for each
other acquisition consummated hereunder as a Permitted Acquisition during the
term of this Agreement (not including acquisitions specifically consented to
which fall outside the terms of this definition), does not exceed Twenty Five
Million Dollars ($25,000,000).

“Permitted Investments” shall mean with respect to any Person:

 

  (a) Governmental Obligations;

 

  (b) Obligations of a state or commonwealth of the United States or the
obligations of the District of Columbia or any possession of the United States,
or any political subdivision of any of the foregoing, which are described in
Section 103(a) of the Internal Revenue Code and are graded in any of the highest
three (3) major grades as determined by at least one Rating Agency; or secured,
as to payments of principal and interest, by a letter of credit provided by a
financial institution or insurance provided by a bond insurance company which in
each case is itself or its debt is rated in one of the highest three (3) major
grades as determined by at least one Rating Agency;

 

  (c) Banker’s acceptances, commercial accounts, demand deposit accounts,
certificates of deposit, other time deposits or depository receipts issued by or
maintained with any Lender or any Affiliate thereof, or any bank, trust company,
savings and loan association, savings bank or other financial institution whose
deposits are insured by the Federal Deposit Insurance Corporation and whose
reported capital and surplus equal at least $250,000,000, provided that such
minimum capital and surplus requirement shall not apply to demand deposit
accounts maintained by any Credit Party in the ordinary course of business;

 

  (d) Commercial paper rated at the time of purchase within the two highest
classifications established by not less than two Rating Agencies, and which
matures within 270 days after the date of issue;

 

  (e) Secured repurchase agreements against obligations itemized in paragraph
(a) above, and executed by a bank or trust company or by members of the
association of primary dealers or other recognized dealers in United States
government securities, the market value of which must be maintained at levels at
least equal to the amounts advanced;

 

21



--------------------------------------------------------------------------------

  (f) Any fund or other pooling arrangement which exclusively purchases and
holds the investments itemized in (a) through (e) above; and

 

  (g) Investments pursuant to version 1 of Company’s investment policy dated
May 1, 2014 (the “2014 Policy”), and any amendment or supplement to or
replacement of the 2014 Policy that has been approved by Company’s board of
directors and approved by Bank in writing.

“Permitted Liens” shall mean with respect to any Person:

 

  (a) Liens for (i) taxes or governmental assessments or charges or (ii) customs
duties in connection with the importation of goods to the extent such Liens
attach to the imported goods that are the subject of the duties, in each case
(x) to the extent not yet due, (y) as to which the period of grace, if any,
related thereto has not expired or (z) which are being contested in good faith
by appropriate proceedings, provided that in the case of any such contest, any
proceedings for the enforcement of such liens have been suspended and adequate
reserves with respect thereto are maintained on the books of such Person in
conformity with GAAP;

 

  (b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s,
processor’s, landlord’s liens or other like liens arising in the ordinary course
of business which secure obligations that are not overdue for a period of more
than 30 days or which are being contested in good faith by appropriate
proceedings, provided that in the case of any such contest, (x) any proceedings
commenced for the enforcement of such Liens have been suspended and
(y) appropriate reserves with respect thereto are maintained on the books of
such Person in conformity with GAAP;

 

  (c) (i) Liens incurred in the ordinary course of business to secure the
performance of statutory obligations arising in connection with progress
payments or advance payments due under contracts with the United States
government or any agency thereof entered into in the ordinary course of business
and (ii) Liens incurred or deposits made in the ordinary course of business to
secure the performance of statutory obligations (not otherwise permitted under
subsection (g) of this definition), bids, leases, fee and expense arrangements
with trustees and fiscal agents, trade contracts, surety and appeal bonds,
performance bonds and other similar obligations (exclusive of obligations
incurred in connection with the borrowing of money, any lease-purchase
arrangements or the payment of the deferred purchase price of property),
provided, that in each case full provision for the payment of all such
obligations has been made on the books of such Person as may be required by
GAAP;

 

  (d) any attachment or judgment lien that remains unpaid, unvacated, unbonded
or unstayed by appeal or otherwise for a period ending on the earlier of
(i) thirty (30) consecutive days from the date of its attachment or entry (as
applicable) or (ii) the commencement of enforcement steps with respect thereto,
other than the filing of notice thereof in the public record;

 

22



--------------------------------------------------------------------------------

  (e) minor survey exceptions or minor encumbrances, easements or reservations,
or rights of others for rights-of-way, utilities and other similar purposes, or
zoning or other restrictions as to the use of real properties, or any interest
of any lessor or sublessor under any lease permitted hereunder which, in each
case, does not materially interfere with the business of such Person;

 

  (f) Liens arising in connection with worker’s compensation, unemployment
insurance, old age pensions and social security benefits and similar statutory
obligations (excluding Liens arising under ERISA), provided that no enforcement
proceedings in respect of such Liens are pending and provisions have been made
for the payment of such liens on the books of such Person as may be required by
GAAP; and

 

  (g) continuations of Liens that are permitted under subsections
(a)-(f) hereof, provided such continuations do not violate the specific time
periods set forth in subsections (b) and (d) and provided further that such
Liens do not extend to any additional property or assets of any Credit Party or
secure any additional obligations of any Credit Party.

Regardless of the language set forth in this definition, no Lien over the Equity
Interests that constitute Collateral (except for those Liens granted for the
benefit of the Agent and the Lenders) shall be deemed a “Permitted Lien” under
the terms of this Agreement.

“Person” shall mean a natural person, corporation, limited liability company,
partnership, limited liability partnership, trust, incorporated or
unincorporated organization, joint venture, joint stock company, firm or
association or a government or any agency or political subdivision thereof or
other entity of any kind.

“Pledge Agreement(s)” shall mean any pledge agreement executed and delivered by
any Borrower or any Guarantor on the Effective Date pursuant to Section 5.1
hereof, if any, and executed and delivered from time to time after the Effective
Date by any Loan Party pursuant to Section 7.13 hereof or otherwise, and any
agreements, instruments or documents related thereto, in each case in form and
substance satisfactory to the Agent amended, restated or otherwise modified from
time to time.

“Prime Rate” shall mean the per annum rate of interest announced by the Agent,
at its main office from time to time as its “prime rate” (it being acknowledged
that such announced rate may not necessarily be the lowest rate charged by the
Agent to any of its customers), which Prime Rate shall change simultaneously
with any change in such announced rate.

“Pro Forma Balance Sheet” shall mean the pro forma consolidated balance sheet of
the Borrowers which has been certified by a Responsible Officer of the Borrowers
that it fairly presents in all material respects the pro forma adjustments
reflecting the transactions (including payment of all fees and expenses in
connection therewith) contemplated by this Agreement and the other Loan
Documents.

 

23



--------------------------------------------------------------------------------

“Pro Forma Projected Financial Information” shall mean, as to any proposed
acquisition, a statement executed by the Borrowers (supported by reasonable
detail) setting forth the total consideration to be paid or incurred in
connection with the proposed acquisition, and pro forma combined projected
financial information for the Credit Parties and the acquisition target (if
applicable), consisting of projected balance sheets as of the proposed effective
date of the acquisition and as of the end of at least the next succeeding three
(3) Fiscal Years following the acquisition and projected statements of income
and cash flows for each of those years, including sufficient detail to permit
calculation of the financial covenants described in Section 7.9 hereof, as
projected as of the effective date of the acquisition and as of the ends of
those Fiscal Years and accompanied by (i) a statement setting forth a
calculation of the ratio so described, (ii) a statement in reasonable detail
specifying all material assumptions underlying the projections and (iii) such
other information as the Agent or the Lenders shall reasonably request.

“Purchasing Lender” shall have the meaning set forth in Section 13.12.

“Quoted Rate” shall mean the rate of interest per annum offered by the Swing
Line Lender in its sole discretion with respect to a Swing Line Advance and
accepted by the Borrowers.

“Quoted Rate Advance” shall mean any Swing Line Advance which bears interest at
the Quoted Rate.

“Rating Agency” shall mean Moody’s Investor Services, Inc., Standard and Poor’s
Ratings Services, their respective successors or any other nationally recognized
statistical rating organization which is acceptable to the Agent.

“Recipient” shall mean (a) the Agent, (b) any Lender, and (c) any Issuing
Lender.

“Register” is defined in Section 13.8(h) hereof.

“Reimbursement Obligation(s)” shall mean the aggregate amount of all
unreimbursed drawings under all Letters of Credit (excluding for the avoidance
of doubt, reimbursement obligations that are deemed satisfied pursuant to a
deemed disbursement under Section 3.6(c)).

“Reinvest” or “Reinvestment” shall mean, with respect to any Net Cash Proceeds
or Insurance Proceeds received by any Person, the application of such monies to
(i) repair, improve or replace any tangible personal or real property of the
Credit Parties or any intellectual property reasonably necessary in order to use
or benefit from any property or (ii) acquire any such property to be used in the
business of such Person or (iii) for Permitted Acquisitions.

“Renewal Rate Ratio” shall mean, as of any date of determination for the
Measurement Period then ended, the ratio of (i) the aggregate annual dollar
value of the recurring service contracts with Borrowers (“Active Contracts”) as
of the first day of the Measurement Period that were also Active Contracts as of
the last day of the Measurement Period ending on such date of determination to
(ii) the aggregate annual dollar value of all Active Contracts as of the first
day of the Measurement Period ending on such date of determination.

 

24



--------------------------------------------------------------------------------

“Request for Advance” shall mean a Request for Revolving Credit Advance or a
Request for Swing Line Advance, as the context may indicate or otherwise
require.

“Request for Revolving Credit Advance” shall mean a request for a Revolving
Credit Advance issued by the Borrowers under Section 2.3 of this Agreement in
the form attached hereto as Exhibit A.

“Request for Swing Line Advance” shall mean a request for a Swing Line Advance
issued by the Borrowers under Section 2.5(c) of this Agreement in the form
attached hereto as Exhibit D.

“Requirement of Law” shall mean as to any Person, the certificate of
incorporation and bylaws, the partnership agreement or other organizational or
governing documents of such Person and any law, treaty, rule or regulation or
determination of an arbitration or a court or other Governmental Authority, in
each case applicable to or binding upon such Person or any of its property or to
which such Person or any of its property is subject.

“Responsible Officer” shall mean, with respect to any Person, the chief
executive officer, chief financial officer, treasurer, president or controller
of such Person, or with respect to compliance with financial covenants, the
chief financial officer or the treasurer of such Person, or any other officer of
such Person having substantially the same authority and responsibility.

“Revolving Credit” shall mean the revolving credit loans to be advanced to the
Borrowers by the applicable Revolving Credit Lenders pursuant to Article 2
hereof, in an aggregate amount (subject to the terms hereof), not to exceed, at
any one time outstanding, the Revolving Credit Aggregate Commitment.

“Revolving Credit Advance” shall mean a borrowing requested by the Borrowers and
made by the Revolving Credit Lenders under Section 2.1 of this Agreement,
including without limitation any readvance, refunding or conversion of such
borrowing pursuant to Section 2.3 hereof and any deemed disbursement of an
Advance in respect of a Letter of Credit under Section 3.6(c) hereof, and may
include, subject to the terms hereof, Eurodollar-based Advances and Base Rate
Advances.

“Revolving Credit Aggregate Commitment” shall mean Seventy Million Dollars
($70,000,000), subject to increases pursuant to Section 2.13 hereof by an amount
not to exceed the Revolving Credit Optional Increase Amount and subject to
reduction or termination under Section 2.11 or 9.2 hereof.

“Revolving Credit Commitment Amount” shall mean with respect to any Revolving
Credit Lender, (i) if the Revolving Credit Aggregate Commitment has not been
terminated, the amount specified opposite such Revolving Credit Lender’s name in
the column entitled “Revolving Credit Commitment Amount” on Annex II, as
adjusted from time to time in accordance with the terms hereof; and (ii) if the
Revolving Credit Aggregate Commitment has been terminated (whether by maturity,
acceleration or otherwise), the amount equal to its Percentage of the aggregate
principal amount outstanding under the Revolving Credit (including the
outstanding Letter of Credit Obligations and any outstanding Swing Line
Advances).

 

25



--------------------------------------------------------------------------------

“Revolving Credit Facility Fee” shall mean the fee payable to the Agent for
distribution to the Revolving Credit Lenders in accordance with Section 2.9
hereof.

“Revolving Credit Lenders” shall mean the financial institutions from time to
time parties hereto as lenders of the Revolving Credit.

“Revolving Credit Maturity Date” shall mean the earlier to occur of
(i) November 21, 2017, and (ii) the date on which the Revolving Credit Aggregate
Commitment shall terminate in accordance with the provisions of this Agreement.

“Revolving Credit Optional Increase Amount” shall mean $0, minus the amount of
any permanent reductions made to the Revolving Credit Aggregate Commitment prior
to the date a request for such increase is made.

“Revolving Credit Notes” shall mean the revolving credit notes described in
Section 2.2 hereof, made by the Borrowers to each of the Revolving Credit
Lenders in the form attached hereto as Exhibit B, as such notes may be amended
or supplemented from time to time, and any other notes issued in substitution,
replacement or renewal thereof from time to time.

“Revolving Credit Percentage” shall mean, with respect to any Revolving Credit
Lender, the percentage specified opposite such Revolving Credit Lender’s name in
the column entitled “Revolving Credit Percentage” on Annex II, as adjusted from
time to time in accordance with the terms hereof.

“Security Agreement” shall mean, collectively, the security agreement(s)
executed and delivered by the Borrowers and the Guarantors on the Effective Date
pursuant to Section 5.1 hereof, and any such agreements executed and delivered
after the Effective Date (whether by execution of a joinder agreement to any
existing security agreement or otherwise) pursuant to Section 7.13 hereof or
otherwise, in the form of the Security Agreement attached hereto as Exhibit F,
as amended, restated or otherwise modified from time to time.

“SEC” shall mean the U.S. Securities and Exchange Commission.

“Subordinated Debt” shall mean any unsecured Funded Debt of any Credit Party and
other obligations under the Subordinated Debt Documents and any other Funded
Debt of any Credit Party which has been subordinated in right of payment and
priority to the Indebtedness, all on terms and conditions satisfactory to the
Agent.

“Subordinated Debt Documents” shall mean and include any documents evidencing
any Subordinated Debt, in each case, as the same may be amended, modified,
supplemented or otherwise modified from time to time in compliance with the
terms of this Agreement.

“Subordination Agreements” shall mean, collectively, any subordination
agreements entered into by any Person from time to time in favor of the Agent in
connection with any Subordinated Debt, the terms of which are acceptable to the
Agent, in each case as the same may be amended, restated or otherwise modified
from time to time, and “Subordination Agreement” shall mean any one of them.

 

26



--------------------------------------------------------------------------------

“Subsidiary(ies)” shall mean any other corporation, association, joint stock
company, business trust, limited liability company, partnership or any other
business entity of which more than fifty percent (50%) of the outstanding voting
stock, share capital, membership, partnership or other interests, as the case
may be, is owned either directly or indirectly by any Person or one or more of
its Subsidiaries, or the management of which is otherwise controlled, directly,
or indirectly through one or more intermediaries, or both, by any Person and/or
its Subsidiaries. Unless otherwise specified to the contrary herein or the
context otherwise requires, Subsidiary(ies) shall refer to the Subsidiary(ies)
of the Borrowers.

“Supermajority Lenders” shall mean at any time, Lenders holding more than 69% of
the sum of the Revolving Credit Aggregate Commitment (or, if the Revolving
Credit Aggregate Commitment has been terminated (whether by maturity,
acceleration or otherwise), the aggregate principal amount outstanding under the
Revolving Credit); provided that, for purposes of determining Supermajority
Lenders hereunder, the Letter of Credit Obligations and principal amount
outstanding under the Swing Line shall be allocated among the Revolving Credit
Lenders based on their respective Revolving Credit Percentages. The Commitments
of, and portion of the Indebtedness attributable to, any Defaulting Lender shall
be excluded for purposes of making a determination of “Supermajority Lenders”;
provided that the amount of any participation in any Swing Line Advance and any
Letter of Credit Obligations that a Defaulting Lender has failed to fund that
have not been reallocated to and funded by another Lender shall be deemed to be
held by the Lender that is the Swing Line Lender or Issuing Lender, as the case
may be, in making a determination under this definition.

“Sweep Agreement” shall mean any agreement relating to the “Sweep to Loan”
automated system of the Agent or any other cash management arrangement which the
Borrowers and the Agent have executed for the purposes of effecting the
borrowing and repayment of Swing Line Advances.

“Swing Line” shall mean the revolving credit loans to be advanced to the
Borrowers by the Swing Line Lender pursuant to Section 2.5 hereof, in an
aggregate amount (subject to the terms hereof), not to exceed, at any one time
outstanding, the Swing Line Maximum Amount.

“Swing Line Advance” shall mean a borrowing requested by the Borrowers and made
by Swing Line Lender pursuant to Section 2.5 hereof and may include, subject to
the terms hereof, Quoted Rate-Advances and Base Rate Advances.

“Swing Line Lender” shall mean Comerica Bank in its capacity as lender of the
Swing Line under Section 2.5 of this Agreement, or its successor as subsequently
designated hereunder.

“Swing Line Maximum Amount” shall mean Three Million Dollars ($3,000,000).

“Swing Line Note” shall mean the swing line note which may be issued by the
Borrowers to Swing Line Lender pursuant to Section 2.5(b)(ii) hereof in the form
attached hereto as Exhibit C, as such note may be amended or supplemented from
time to time, and any note or notes issued in substitution, replacement or
renewal thereof from time to time.

 

27



--------------------------------------------------------------------------------

“Swing Line Participation Certificate” shall mean the Swing Line Participation
Certificate delivered by the Agent to each Revolving Credit Lender pursuant to
Section 2.5(e)(ii) hereof in the form attached hereto as Exhibit J.

“Taxes” shall mean all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other charges imposed by any Governmental Authority, including any interest,
additions to tax or penalties applicable thereto.

“Threshold Amount” shall mean, as of any date of determination, an amount equal
to the greater of (a) $2,000,000 or (b) the sum of 10% of the aggregate amount
by which the unrestricted, unencumbered cash of the Borrowers and Guarantors
exceeds the then applicable Revolving Credit Aggregate Commitment.

“Total Assets” shall mean the total assets of the Company and its Subsidiaries
on a consolidated basis, as shown on the most recent balance sheet of the
Company delivered pursuant to Section 7.1(a) or (b).

“Total Net Assets” shall mean, as of any date of determination, Total Assets
minus the Revolving Credit Aggregate Commitment.

“Uniform Commercial Code” or “UCC” shall mean the Uniform Commercial Code as in
effect in any applicable state; provided that, unless specified otherwise or the
context otherwise requires, such terms shall refer to the Uniform Commercial
Code as in effect in the State of California.

“Unused Revolving Credit Availability” shall mean, on any date of determination,
the amount equal to the Revolving Credit Aggregate Commitment, minus (x) the
aggregate outstanding principal amount of all Advances (including Swing Line
Advances) and (y) the Letter of Credit Obligations.

“U.S. Borrower” is any Borrower that is a U.S. Person.

“U.S. Person” shall mean any Person that is a “United States Person” as defined
in Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” is defined in Section 13.13.

“USA Patriot Act” is defined in Section 6.7.

“Weighted Percentage” shall mean with respect to any Lender, its weighted
percentage calculated by dividing (i) the sum of its Revolving Credit Commitment
Amount by (ii) the sum of the Revolving Credit Aggregate Commitment (or, if the
Revolving Credit Aggregate Commitment has been terminated (whether by maturity,
acceleration or otherwise), the aggregate principal amount outstanding under the
Revolving Credit, including any outstanding Letter of Credit Obligations and
outstanding Swing Line Advances). Annex II reflects each Lender’s Weighted
Percentage and may be revised by the Agent from time to time to reflect changes
in the Weighted Percentages of the Lenders.

 

28



--------------------------------------------------------------------------------

“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.

“Withholding Agent” shall mean any Credit Party and the Agent.

 

2. REVOLVING CREDIT.

2.1 Commitment. Subject to the terms and conditions of this Agreement (including
without limitation Section 2.3 hereof), each Revolving Credit Lender severally
and for itself alone agrees to make Advances of the Revolving Credit in Dollars
to the Borrowers from time to time on any Business Day during the period from
the Effective Date hereof until (but excluding) the Revolving Credit Maturity
Date in an aggregate amount, not to exceed at any one time outstanding such
Lender’s Revolving Credit Percentage of the Revolving Credit Aggregate
Commitment. Subject to the terms and conditions set forth herein, advances,
repayments and readvances may be made under the Revolving Credit.

2.2 Accrual of Interest and Maturity; Evidence of Indebtedness.

 

  (a) The Borrowers hereby unconditionally promises to pay to the Agent for the
account of each Revolving Credit Lender the then unpaid principal amount of each
Revolving Credit Advance (plus all accrued and unpaid interest) of such
Revolving Credit Lender to the Borrowers on the Revolving Credit Maturity Date
and on such other dates and in such other amounts as may be required from time
to time pursuant to this Agreement. Subject to the terms and conditions hereof,
each Revolving Credit Advance shall, from time to time from and after the date
of such Advance (until paid), bear interest at its Applicable Interest Rate.

 

  (b) Each Revolving Credit Lender shall maintain in accordance with its usual
practice an account or accounts evidencing indebtedness of the Borrowers to the
appropriate lending office of such Revolving Credit Lender resulting from each
Revolving Credit Advance made by such lending office of such Revolving Credit
Lender from time to time, including the amounts of principal and interest
payable thereon and paid to such Revolving Credit Lender from time to time under
this Agreement.

 

  (c) The Agent shall maintain the Register pursuant to Section 13.8(h), and a
subaccount therein for each Revolving Credit Lender, in which Register and
subaccounts (taken together) shall be recorded (i) the amount of each Revolving
Credit Advance made hereunder, the type thereof and each Eurodollar-Interest
Period applicable to any Eurodollar-based Advance, (ii) the amount of any
principal or interest due and payable or to become due and payable from the
Borrowers to each Revolving Credit Lender hereunder in respect of the Revolving
Credit Advances and (iii) both the amount of any sum received by the Agent
hereunder from the Borrowers in respect of the Revolving Credit Advances and
each Revolving Credit Lender’s share thereof.

 

29



--------------------------------------------------------------------------------

  (d) The entries made in the Register maintained pursuant to paragraph (c) of
this Section 2.2 and Section 13.8(h) shall, absent manifest error, to the extent
permitted by applicable law, be prima facie evidence of the existence and
amounts of the obligations of the Borrowers therein recorded; provided, however,
that the failure of any Revolving Credit Lender or the Agent to maintain the
Register or any account, as applicable, or any error therein, shall not in any
manner affect the obligation of the Borrowers to repay the Revolving Credit
Advances (and all other amounts owing with respect thereto) made to the
Borrowers by the Revolving Credit Lenders in accordance with the terms of this
Agreement.

 

  (e) The Borrowers agree that, upon written request to the Agent by any
Revolving Credit Lender, the Borrowers will execute and deliver, to such
Revolving Credit Lender, at the Borrowers’ own expense, a Revolving Credit Note
evidencing the outstanding Revolving Credit Advances owing to such Revolving
Credit Lender.

2.3 Requests for and Refundings and Conversions of Advances. The Borrowers may
request an Advance of the Revolving Credit, a refund of any Revolving Credit
Advance in the same type of Advance or to convert any Revolving Credit Advance
to any other type of Revolving Credit Advance only by delivery to the Agent of a
Request for Revolving Credit Advance executed by an Authorized Signer for the
Borrowers, subject to the following:

 

  (a) each such Request for Revolving Credit Advance shall set forth the
information required on the Request for Revolving Credit Advance, including
without limitation:

 

  (i) the proposed date of such Revolving Credit Advance (or the refunding or
conversion of an outstanding Revolving Credit Advance), which must be a Business
Day;

 

  (ii) whether such Advance is a new Revolving Credit Advance or a refunding or
conversion of an outstanding Revolving Credit Advance; and

 

  (iii) whether such Revolving Credit Advance is to be a Base Rate Advance or a
Eurodollar-based Advance, and, except in the case of a Base Rate Advance, the
first Eurodollar-Interest Period applicable thereto, provided, however, that the
initial Revolving Credit Advance made under this Agreement shall be a Base Rate
Advance, which may then be converted into a Eurodollar-based Advance in
compliance with this Agreement.

 

  (b)

each such Request for Revolving Credit Advance shall be delivered to the Agent
by 12:00 p.m. (Detroit time) three (3) Business Days prior to the

 

30



--------------------------------------------------------------------------------

  proposed date of the Revolving Credit Advance, except in the case of a Base
Rate Advance, for which the Request for Revolving Credit Advance must be
delivered by 12:00 p.m. (Detroit time) on the proposed date for such Revolving
Credit Advance;

 

  (c) on the proposed date of such Revolving Credit Advance, the sum of (x) the
aggregate principal amount of all Revolving Credit Advances and Swing Line
Advances outstanding on such date (including, without duplication) the Advances
that are deemed to be disbursed by the Agent under Section 3.6(c) hereof in
respect of the Borrowers’ Reimbursement Obligations hereunder), plus (y) the
Letter of Credit Obligations as of such date, in each case after giving effect
to all outstanding requests for Revolving Credit Advances and Swing Line
Advances and for the issuance of any Letters of Credit, shall not exceed the
Revolving Credit Aggregate Commitment;

 

  (d) in the case of a Base Rate Advance, the principal amount of the initial
funding of such Advance, as opposed to any refunding or conversion thereof,
shall be at least $500,000 or the remainder available under the Revolving Credit
Aggregate Commitment if less than $500,000;

 

  (e) in the case of a Eurodollar-based Advance, the principal amount of such
Advance, plus the amount of any other outstanding Revolving Credit Advance to be
then combined therewith having the same Eurodollar-Interest Period, if any,
shall be at least $750,000 (or a larger integral multiple of $100,000) or the
remainder available under the Revolving Credit Aggregate Commitment if less than
$750,000 and at any one time there shall not be in effect more than five
(5) different Eurodollar-Interest Periods;

 

  (f) a Request for Revolving Credit Advance, once delivered to the Agent, shall
not be revocable by the Borrowers and shall constitute a certification by the
Borrowers as of the date thereof that (provided that the certifications below in
clause (i) and clause (iii) shall not be applicable with respect to any
conversion of any borrowings pursuant to Section 2.3, or 2.4 hereof and any
advance deemed to have been made in respect of a Letter of Credit under
Section 3.6(c) hereof):

 

  (i) all conditions to the making of Revolving Credit Advances set forth in
this Agreement have been satisfied, and shall remain satisfied to the date of
such Revolving Credit Advance (both before and immediately after giving effect
to such Revolving Credit Advance);

 

  (ii) there is no Default or Event of Default in existence, and none will exist
upon the making of such Revolving Credit Advance (both before and immediately
after giving effect to such Revolving Credit Advance); and

 

31



--------------------------------------------------------------------------------

  (iii) the representations and warranties of the Credit Parties contained in
this Agreement and the other Loan Documents are true and correct in all material
respects and shall be true and correct in all material respects as of the date
of the making of such Revolving Credit Advance (both before and immediately
after giving effect to such Revolving Credit Advance), other than any
representation or warranty that expressly speaks only as of a different date;

The Agent, acting on behalf of the Revolving Credit Lenders, may also, at its
option, lend under this Section 2.3 upon the telephone or email request of an
Authorized Signer of the Borrowers to make such requests and, in the event the
Agent, acting on behalf of the Revolving Credit Lenders, makes any such Advance
upon a telephone or email request, an Authorized Signer shall fax or deliver by
electronic file to the Agent, on the same day as such telephone or email
request, an executed Request for Revolving Credit Advance. The Borrowers hereby
authorizes the Agent to disburse Advances under this Section 2.3 pursuant to the
telephone or email instructions of any person purporting to be an Authorized
Signer. Notwithstanding the foregoing, the Borrowers acknowledge that the
Borrowers shall bear all risk of loss resulting from disbursements made upon any
telephone or email request. Each telephone or email request for an Advance from
an Authorized Signer for the Borrowers shall constitute a certification of the
matters set forth in the Request for Revolving Credit Advance form as of the
date of such requested Advance.

2.4 Disbursement of Advances.

(a) Upon receiving any Request for Revolving Credit Advance from the Borrowers
under Section 2.3 hereof, the Agent shall promptly notify each Revolving Credit
Lender by wire, telex or telephone (confirmed by wire, telecopy or telex) of the
amount of such Advance being requested and the date such Revolving Credit
Advance is to be made by each Revolving Credit Lender in an amount equal to its
Revolving Credit Percentage of such Advance. Unless such Revolving Credit
Lender’s commitment to make Revolving Credit Advances hereunder shall have been
suspended or terminated in accordance with this Agreement, each such Revolving
Credit Lender shall make available the amount of its Revolving Credit Percentage
of each Revolving Credit Advance in immediately available funds to the Agent, as
follows:

 

  (i) for Base Rate Advances, at the office of the Agent located at 411 West
Lafayette, 7th Floor, MC 3289, Detroit, Michigan 48226, not later than 1:00 p.m.
(Detroit time) on the date of such Advance; and

 

  (ii) for Eurodollar-based Advances, at the Agent’s Correspondent for the
account of the Eurodollar Lending Office of the Agent, not later than 12:00 p.m.
(the time of the Agent’s Correspondent) on the date of such Advance.

 

32



--------------------------------------------------------------------------------

(b) Subject to submission of an executed Request for Revolving Credit Advance by
the Borrowers without exceptions noted in the compliance certification therein,
the Agent shall make available to the Borrowers the aggregate of the amounts so
received by it from the Revolving Credit Lenders in like funds and currencies:

 

  (iii) for Base Rate Advances, not later than 4:00 p.m. (Detroit time) on the
date of such Revolving Credit Advance, by credit to an account of the Borrowers
maintained with the Agent or to such other account or third party as the
Borrowers may reasonably direct in writing, provided such direction is timely
given; and

 

  (iv) for Eurodollar-based Advances, not later than 4:00 p.m. (the time of the
Agent’s Correspondent) on the date of such Revolving Credit Advance, by credit
to an account of the Borrowers maintained with the Agent’s Correspondent or to
such other account or third party as the Borrowers may direct, provided such
direction is timely given.

(c) The Agent shall deliver the documents and papers received by it for the
account of each Revolving Credit Lender to such Revolving Credit Lender. Unless
the Agent shall have been notified by any Revolving Credit Lender prior to the
date of any proposed Revolving Credit Advance that such Revolving Credit Lender
does not intend to make available to the Agent such Revolving Credit Lender’s
Percentage of such Advance, the Agent may assume that such Revolving Credit
Lender has made such amount available to the Agent on such date, as aforesaid.
The Agent may, but shall not be obligated to, make available to the Borrowers
the amount of such payment in reliance on such assumption. If such amount is not
in fact made available to the Agent by such Revolving Credit Lender, as
aforesaid, the Agent shall be entitled to recover such amount on demand from
such Revolving Credit Lender. If such Revolving Credit Lender does not pay such
amount forthwith upon the Agent’s demand therefor and the Agent has in fact made
a corresponding amount available to the Borrowers, the Agent shall promptly
notify the Borrowers and the Borrowers shall pay such amount to the Agent, if
such notice is delivered to the Borrowers prior to 1:00 p.m. (Detroit time) on a
Business Day, on the day such notice is received, and otherwise on the next
Business Day, and such amount paid by the Borrowers shall be applied as a
prepayment of the Revolving Credit (without any corresponding reduction in the
Revolving Credit Aggregate Commitment), reimbursing the Agent for having funded
said amounts on behalf of such Revolving Credit Lender. The Borrowers shall
retain their claim against such Revolving Credit Lender with respect to the
amounts repaid by it to the Agent and, if such Revolving Credit Lender
subsequently makes such amounts available to the Agent, the Agent shall promptly
make such amounts available to the Borrowers as a Revolving Credit Advance. The
Agent shall also be entitled to recover from such Revolving Credit Lender or the
Borrowers, as the case may be, but without duplication, interest on such amount
in respect of each day from the date such amount was made available by the Agent
to the Borrowers, to the date such amount is recovered by the Agent, at a rate
per annum equal to:

 

  (i)

in the case of such Revolving Credit Lender, for the first two (2) Business Days
such amount remains unpaid, the Federal Funds Effective Rate, and thereafter, at
the rate of interest then applicable

 

33



--------------------------------------------------------------------------------

  to such Revolving Credit Advances (plus any administrative, processing or
similar fees assessed by Agent in connection with the foregoing); and

 

  (ii) in the case of the Borrowers, the rate of interest then applicable to
such Advance of the Revolving Credit.

Until such Revolving Credit Lender has paid the Agent such amount, such
Revolving Credit Lender shall have no interest in or rights with respect to such
Advance for any purpose whatsoever. The obligation of any Revolving Credit
Lender to make any Revolving Credit Advance hereunder shall not be affected by
the failure of any other Revolving Credit Lender to make any Advance hereunder,
and no Revolving Credit Lender shall have any liability to the Borrowers or any
of their Subsidiaries, the Agent, any other Revolving Credit Lender, or any
other party for another Revolving Credit Lender’s failure to make any loan or
Advance hereunder.

2.5 Swing Line.

(a) Swing Line Advances. The Swing Line Lender may, on the terms and subject to
the conditions hereinafter set forth (including without limitation
Section 2.5(c) hereof), but shall not be required to, make one or more Advances
(each such advance being a “Swing Line Advance”) to the Borrowers from time to
time on any Business Day during the period from the Effective Date hereof until
(but excluding) the Revolving Credit Maturity Date in an aggregate amount not to
exceed at any one time outstanding the Swing Line Maximum Amount. Subject to the
terms set forth herein, advances, repayments and readvances may be made under
the Swing Line.

(b) Accrual of Interest and Maturity; Evidence of Indebtedness.

 

  (i) Swing Line Lender shall maintain in accordance with its usual practice an
account or accounts evidencing indebtedness of the Borrowers to Swing Line
Lender resulting from each Swing Line Advance from time to time, including the
amount and date of each Swing Line Advance, its Applicable Interest Rate, its
Interest Period, if any, and the amount and date of any repayment made on any
Swing Line Advance from time to time. The entries made in such account or
accounts of Swing Line Lender shall be prima facie evidence, absent manifest
error, of the existence and amounts of the obligations of the Borrowers therein
recorded; provided, however, that the failure of Swing Line Lender to maintain
such account, as applicable, or any error therein, shall not in any manner
affect the obligation of the Borrowers to repay the Swing Line Advances (and all
other amounts owing with respect thereto) in accordance with the terms of this
Agreement.

 

34



--------------------------------------------------------------------------------

  (ii) The Borrowers agree that, upon the written request of Swing Line Lender,
the Borrowers will execute and deliver to Swing Line Lender a Swing Line Note.

 

  (iii) The Borrowers unconditionally promise to pay to the Swing Line Lender
the then unpaid principal amount of such Swing Line Advance (plus all accrued
and unpaid interest) on the Revolving Credit Maturity Date and on such other
dates and in such other amounts as may be required from time to time pursuant to
this Agreement. Subject to the terms and conditions hereof, each Swing Line
Advance shall, from time to time after the date of such Advance (until paid),
bear interest at its Applicable Interest Rate.

(c) Requests for Swing Line Advances. The Borrowers may request a Swing Line
Advance by the delivery to Swing Line Lender of a Request for Swing Line Advance
executed by an Authorized Signer for the Borrowers, subject to the following:

 

  (i) each such Request for Swing Line Advance shall set forth the information
required on the Request for Advance, including without limitation, (A) the
proposed date of such Swing Line Advance, which must be a Business Day,
(B) whether such Swing Line Advance is to be a Base Rate Advance or a Quoted
Rate Advance, and (C) in the case of a Quoted Rate Advance, the duration of the
Interest Period applicable thereto;

 

  (ii) on the proposed date of such Swing Line Advance, after giving effect to
all outstanding requests for Swing Line Advances made by the Borrowers as of the
date of determination, the aggregate principal amount of all Swing Line Advances
outstanding on such date shall not exceed the Swing Line Maximum Amount;

 

  (iii) on the proposed date of such Swing Line Advance, after giving effect to
all outstanding requests for Revolving Credit Advances and Swing Line Advances
and Letters of Credit requested by the Borrowers on such date of determination
(including, without duplication, Advances that are deemed disbursed pursuant to
Section 3.6(c) hereof in respect of the Borrowers’ Reimbursement Obligations
hereunder), the sum of (x) the aggregate principal amount of all Revolving
Credit Advances and the Swing Line Advances outstanding on such date plus
(y) the Letter of Credit Obligations on such date shall not exceed the Revolving
Credit Aggregate Commitment;

 

  (iv)

(A) in the case of a Swing Line Advance that is a Base Rate Advance, the
principal amount of the initial funding of such Advance, as opposed to any
refunding or conversion thereof, shall be at least Two Hundred Fifty Thousand
Dollars ($250,000) or

 

35



--------------------------------------------------------------------------------

  such lesser amount as may be agreed to by the Swing Line Lender, and (B) in
the case of a Swing Line Advance that is a Quoted Rate Advance, the principal
amount of such Advance, plus any other outstanding Swing Line Advances to be
then combined therewith having the same Interest Period, if any, shall be at
least Two Hundred Fifty Thousand Dollars ($250,000) or such lesser amount as may
be agreed to by the Swing Line Lender, and at any time there shall not be in
effect more than two (2) Interest Rates and Interest Periods;

 

  (v) each such Request for Swing Line Advance shall be delivered to the Swing
Line Lender by 3:00 p.m. (Detroit time) on the proposed date of the Swing Line
Advance;

 

  (vi) each Request for Swing Line Advance, once delivered to Swing Line Lender,
shall not be revocable by the Borrowers, and shall constitute and include a
certification by the Borrowers as of the date thereof that:

 

  (A) all conditions to the making of Swing Line Advances set forth in this
Agreement shall have been satisfied and shall remain satisfied to the date of
such Swing Line Advance (both before and immediately after giving effect to such
Swing Line Advance);

 

  (B) there is no Default or Event of Default in existence, and none will exist
upon the making of such Swing Line Advance (both before and immediately after
giving effect to such Swing Line Advance); and

 

  (C) the representations and warranties of the Credit Parties contained in this
Agreement and the other Loan Documents are true and correct in all material
respects and shall be true and correct in all material respect as of the date of
the making of such Swing Line Advance (both before and immediately after giving
effect to such Swing Line Advance), other than any representation or warranty
that expressly speaks only as of a different date;

 

  (vii)

At the option of the Agent, subject to revocation by the Agent at any time and
from time to time and so long as the Agent is the Swing Line Lender, the
Borrowers may utilize the Agent’s “Sweep to Loan” automated system for obtaining
Swing Line Advances and making periodic repayments. At any time during which the
“Sweep to Loan” system is in effect, Swing Line Advances shall be advanced to
fund borrowing needs pursuant to the terms of the Sweep Agreement. Each time a
Swing Line Advance is made

 

36



--------------------------------------------------------------------------------

  using the “Sweep to Loan” system, the Borrowers shall be deemed to have
certified to the Agent and the Lenders each of the matters set forth in clause
(vi) of this Section 2.5(b). Principal and interest on Swing Line Advances
requested, or deemed requested, pursuant to this Section shall be paid pursuant
to the terms and conditions of the Sweep Agreement without any deduction, setoff
or counterclaim whatsoever. Unless sooner paid pursuant to the provisions hereof
or the provisions of the Sweep Agreement, the principal amount of the Swing
Loans shall be paid in full, together with accrued interest thereon, on the
Revolving Credit Maturity Date. The Agent may suspend or revoke the Borrowers’
privilege to use the “Sweep to Loan” system at any time and from time to time
for any reason and, immediately upon any such revocation, the “Sweep to Loan”
system shall no longer be available to the Borrowers for the funding of Swing
Line Advances hereunder (or otherwise), and the regular procedures set forth in
this Section 2.5 for the making of Swing Line Advances shall be deemed
immediately to apply. The Agent may, at its option, also elect to make Swing
Line Advances upon the Borrowers’ telephone requests on the basis set forth in
the last paragraph of Section 2.3, provided that the Borrowers comply with the
provisions set forth in this Section 2.5.

(d) Disbursement of Swing Line Advances. Upon receiving any executed Request for
Swing Line Advance from the Borrowers and the satisfaction of the conditions set
forth in Section 2.5(c) hereof, Swing Line Lender shall, at its option, make
available to the Borrowers the amount so requested in Dollars not later than
4:00 p.m. (Detroit time) on the date of such Advance, by credit to an account of
the Borrowers maintained with the Agent or to such other account or third party
as the Borrowers may reasonably direct in writing, subject to applicable law,
provided such direction is timely given. Swing Line Lender shall promptly notify
the Agent of any Swing Line Advance by telephone, telex or telecopier.

(e) Refunding of or Participation Interest in Swing Line Advances.

 

  (i)

The Agent, at any time in its sole and absolute discretion, may, in each case on
behalf of the Borrowers (which hereby irrevocably directs the Agent to act on
their behalf) request each of the Revolving Credit Lenders (including the Swing
Line Lender in its capacity as a Revolving Credit Lender) to make an Advance of
the Revolving Credit to the Borrowers, in an amount equal to such Revolving
Credit Lender’s Revolving Credit Percentage of the aggregate principal amount of
the Swing Line Advances outstanding on the date such notice is given (the
“Refunded Swing Line Advances”); provided however that the Swing Line Advances
carried at the Quoted Rate which are refunded with Revolving Credit Advances at
the request of the Swing Line Lender at a time when no Default or Event of
Default has occurred and is

 

37



--------------------------------------------------------------------------------

  continuing shall not be subject to Section 11.1 and no losses, costs or
expenses may be assessed by the Swing Line Lender against the Borrowers or the
Revolving Credit Lenders as a consequence of such refunding. The applicable
Revolving Credit Advances used to refund any Swing Line Advances shall be Base
Rate Advances. In connection with the making of any such Refunded Swing Line
Advances or the purchase of a participation interest in Swing Line Advances
under Section 2.5(e)(ii) hereof, the Swing Line Lender shall retain its claim
against the Borrowers for any unpaid interest or fees in respect thereof accrued
to the date of such refunding. Unless any of the events described in
Section 9.1(i) hereof shall have occurred (in which event the procedures of
Section 2.5(e)(ii) shall apply) and regardless of whether the conditions
precedent set forth in this Agreement to the making of a Revolving Credit
Advance are then satisfied (but subject to Section 2.5(e)(iii)), each Revolving
Credit Lender shall make the proceeds of its Revolving Credit Advance available
to the Agent for the benefit of the Swing Line Lender at the office of the Agent
specified in Section 2.4(a) hereof prior to 11:00 a.m. Detroit time on the
Business Day next succeeding the date such notice is given, in immediately
available funds. The proceeds of such Revolving Credit Advances shall be
immediately applied to repay the Refunded Swing Line Advances, subject to
Section 11.1 hereof.

 

  (ii) If, prior to the making of an Advance of the Revolving Credit pursuant to
Section 2.5(e)(i) hereof, one of the events described in Section 9.1(i) hereof
shall have occurred, each Revolving Credit Lender will, on the date such Advance
of the Revolving Credit was to have been made, purchase from the Swing Line
Lender an undivided participating interest in each Swing Line Advance that was
to have been refunded in an amount equal to its Revolving Credit Percentage of
such Swing Line Advance. Each Revolving Credit Lender within the time periods
specified in Section 2.5(e)(i) hereof, as applicable, shall immediately transfer
to the Agent, for the benefit of the Swing Line Lender, in immediately available
funds, an amount equal to its Revolving Credit Percentage of the aggregate
principal amount of all Swing Line Advances outstanding as of such date. Upon
receipt thereof, the Agent will deliver to such Revolving Credit Lender a Swing
Line Participation Certificate evidencing such participation.

 

  (iii)

Each Revolving Credit Lender’s obligation to make Revolving Credit Advances to
refund Swing Line Advances, and to purchase participation interests, in
accordance with Section 2.5(e)(i) and (ii), respectively, shall be absolute and
unconditional and shall not be affected by any circumstance, including, without
limitation, (A) any set-off, counterclaim, recoupment, defense or other right

 

38



--------------------------------------------------------------------------------

  which such Revolving Credit Lender may have against Swing Line Lender, the
Borrowers or any other Person for any reason whatsoever; (B) the occurrence or
continuance of any Default or Event of Default; (C) any adverse change in the
condition (financial or otherwise) of the Borrowers or any other Person; (D) any
breach of this Agreement or any other Loan Document by the Borrowers or any
other Person; (E) any inability of the Borrowers to satisfy the conditions
precedent to borrowing set forth in this Agreement on the date upon which such
Revolving Credit Advance is to be made or such participating interest is to be
purchased; (F) the termination of the Revolving Credit Aggregate Commitment
hereunder; or (G) any other circumstance, happening or event whatsoever, whether
or not similar to any of the foregoing. If any Revolving Credit Lender does not
make available to the Agent the amount required pursuant to Section 2.5(e)(i) or
(ii) hereof, as the case may be, the Agent on behalf of the Swing Line Lender,
shall be entitled to recover such amount on demand from such Revolving Credit
Lender, together with interest thereon for each day from the date of non-payment
until such amount is paid in full (x) for the first two (2) Business Days such
amount remains unpaid, at the Federal Funds Effective Rate and (y) thereafter,
at the rate of interest then applicable to such Swing Line Advances. The
obligation of any Revolving Credit Lender to make available its pro rata portion
of the amounts required pursuant to Section 2.5(e)(i) or (ii) hereof shall not
be affected by the failure of any other Revolving Credit Lender to make such
amounts available, and no Revolving Credit Lender shall have any liability to
any Credit Party, the Agent, the Swing Line Lender, or any other Revolving
Credit Lender or any other party for another Revolving Credit Lender’s failure
to make available the amounts required under Section 2.5(e)(i) or (ii) hereof.

 

  (iv) Notwithstanding the foregoing, no Revolving Credit Lender shall be
required to make any Revolving Credit Advance to refund a Swing Line Advance or
to purchase a participation in a Swing Line Advance if at least two (2) Business
Days prior to the making of such Swing Line Advance by the Swing Line Lender,
the officers of the Swing Line Lender immediately responsible for matters
concerning this Agreement shall have received written notice from the Agent or
any Lender that Swing Line Advances should be suspended based on the occurrence
and continuance of a Default or Event of Default and stating that such notice is
a “notice of default”; provided, however that the obligation of the Revolving
Credit Lenders to make or refund such Swing Line Advance or purchase a
participation in such Swing Line Advance shall be reinstated upon the date on
which such Default or Event of Default has been waived by the requisite Lenders.

 

39



--------------------------------------------------------------------------------

2.6 Interest Payments; Default Interest.

(a) Interest on the unpaid balance of all Base Rate Advances of the Revolving
Credit and the Swing Line from time to time outstanding shall accrue from the
date of such Advance to the date repaid, at a per annum interest rate equal to
the Base Rate, and shall be payable in immediately available funds quarterly in
arrears commencing on February 1, 2015, and on the first day of each May, August
and November and February thereafter. Whenever any payment under this
Section 2.6(a) shall become due on a day which is not a Business Day, the date
for payment thereof shall be extended to the next Business Day. Interest
accruing at the Base Rate shall be computed on the basis of a 360 day year and
assessed for the actual number of days elapsed, and in such computation effect
shall be given to any change in the interest rate resulting from a change in the
Base Rate on the date of such change in the Base Rate.

(b) Interest on each Eurodollar-based Advance of the Revolving Credit shall
accrue at its Eurodollar-based Rate and shall be payable in immediately
available funds on the last day of the Eurodollar-Interest Period applicable
thereto (and, if any Eurodollar-Interest Period shall exceed three months, then
on the last Business Day of the third month of such Eurodollar-Interest Period,
and at three month intervals thereafter). Interest accruing at the
Eurodollar-based Rate shall be computed on the basis of a 360 day year and
assessed for the actual number of days elapsed from the first day of the
Eurodollar-Interest Period applicable thereto to but not including the last day
thereof.

(c) Interest on each Quoted Rate Advance of the Swing Line shall accrue at its
Quoted Rate and shall be payable in immediately available funds on the last day
of the Interest Period applicable thereto. Interest accruing at the Quoted Rate
shall be computed on the basis of a 360-day year and assessed for the actual
number of days elapsed from the first day of the Interest Period applicable
thereto to, but not including, the last day thereof.

(d) Notwithstanding anything to the contrary in the preceding sections, all
accrued and unpaid interest on any Revolving Credit Advance refunded or
converted pursuant to Section 2.3 hereof and any Swing Line Advance refunded
pursuant to Section 2.5(e) hereof, shall be due and payable in full on the date
such Advance is refunded or converted.

(e) In the case of any Event of Default under Section 9.1(i), immediately upon
the occurrence thereof, and in the case of any other Event of Default,
immediately upon receipt by the Agent of notice from the Majority Lenders,
interest shall be payable on demand on all Revolving Credit Advances and Swing
Line Advances from time to time outstanding at a per annum rate equal to the
Applicable Interest Rate in respect of each such Advance plus, in the case of
Eurodollar-based Advances and Quoted Rate Advances, two percent (2%) for the
remainder of the then existing Interest Period, if any, and at all other such
times, and for all Base Rate Advances from time to time outstanding, at a per
annum rate equal to the Base Rate plus two percent (2%).

2.7 Optional Prepayments.

(a) (i) The Borrowers may prepay all or part of the outstanding principal of any
Base Rate Advance(s) of the Revolving Credit at any time, provided that, unless
the “Sweep to Loan”

 

40



--------------------------------------------------------------------------------

system shall be in effect in respect of the Revolving Credit, after giving
effect to any partial prepayment, the aggregate balance of Base Rate Advance(s)
of the Revolving Credit remaining outstanding shall be at least Five Hundred
Thousand Dollars ($500,000), and (ii) subject to Section 2.10(b) hereof, the
Borrowers may prepay all or part of the outstanding principal of any
Eurodollar-based Advance of the Revolving Credit at any time (subject to not
less than five (5) Business Day’s notice to the Agent) provided that, after
giving effect to any partial prepayment, the unpaid portion of such Advance
which is to be refunded or converted under Section 2.3 hereof shall be at least
Seven Hundred Fifty Thousand Dollars ($750,000).

(b) (i) The Borrowers may prepay all or part of the outstanding principal of any
Swing Line Advance carried at the Base Rate at any time, provided that after
giving effect to any partial prepayment, the aggregate balance of such Base Rate
Advances remaining outstanding shall be at least Two Hundred Fifty Thousand
Dollars ($250,000) and (ii) subject to Section 2.10(b) hereof, the Borrowers may
prepay all or part of the outstanding principal of any Swing Line Advance
carried at the Quoted Rate at any time (subject to not less than one (1) day’s
notice to the Swing Line Lender) provided that after giving effect to any
partial prepayment, the aggregate balance of such Quoted Rate Swing Line
Advances remaining outstanding shall be at least Two Hundred Fifty Thousand
Dollars ($250,000).

(c) Any prepayment of a Base Rate Advance made in accordance with this Section
shall be without premium or penalty and any prepayment of any other type of
Advance shall be subject to the provisions of Section 11.1 hereof, but otherwise
without premium or penalty.

2.8 Base Rate Advance in Absence of Election or Upon Default. If, (a) as to any
outstanding Eurodollar-based Advance of the Revolving Credit or any outstanding
Quoted Rate Advance of the Swing Line, the Agent has not received payment of all
outstanding principal and accrued interest on the last day of the Interest
Period applicable thereto, or does not receive a timely Request for Advance
meeting the requirements of Section 2.3 or 2.5 hereof with respect to the
refunding or conversion of such Advance, or (b) if on the last day of the
applicable Interest Period a Default or an Event of Default shall have occurred
and be continuing, then, on the last day of the applicable Interest Period the
principal amount of any Eurodollar-based Advance or Quoted Rate Advance, as the
case may be, which has not been prepaid shall, absent a contrary election of the
Majority Lenders, be converted automatically to a Base Rate Advance and the
Agent shall thereafter promptly notify the Borrowers of said action. All accrued
and unpaid interest on any Advance converted to a Base Rate Advance under this
Section 2.8 shall be due and payable in full on the date such Advance is
converted.

2.9 Revolving Credit Facility Fee. From the Effective Date to the Revolving
Credit Maturity Date, the Borrowers shall pay to the Agent for distribution to
the Revolving Credit Lenders pro-rata in accordance with their respective
Revolving Credit Percentages, a Revolving Credit Facility Fee quarterly in
arrears commencing February 1, 2015, and on the first day of each May, August,
November and February thereafter (in respect of the prior three months or any
portion thereof). The Revolving Credit Facility Fee payable to each Revolving
Credit Lender shall be determined by multiplying the Applicable Fee Percentage
times the Revolving Credit Aggregate Commitment then in effect (whether used or
unused). The Revolving Credit Facility Fee shall be computed on the basis of a
year of three hundred sixty (360) days and assessed for the actual number of
days elapsed. Whenever any payment of the Revolving Credit Facility Fee

 

41



--------------------------------------------------------------------------------

shall be due on a day which is not a Business Day, the date for payment thereof
shall be extended to the next Business Day. Upon receipt of such payment, the
Agent shall make prompt payment to each Revolving Credit Lender of its share of
the Revolving Credit Facility Fee based upon its respective Revolving Credit
Percentage. It is expressly understood that the Revolving Credit Facility Fees
described in this Section are not refundable.

2.10 Mandatory Repayment of Revolving Credit Advances.

(a) If at any time and for any reason the aggregate outstanding principal amount
of Revolving Credit Advances plus Swing Line Advances, plus the outstanding
Letter of Credit Obligations, shall exceed the Revolving Credit Aggregate
Commitment, the Borrowers shall immediately reduce any pending request for a
Revolving Credit Advance on such day by the amount of such excess and, to the
extent any excess remains thereafter, repay any Revolving Credit Advances and
Swing Line Advances in an amount equal to the lesser of the outstanding amount
of such Advances and the amount of such remaining excess, with such amounts to
be applied between the Revolving Credit Advances and Swing Line Advances as
determined by the Agent and then, to the extent that any excess remains after
payment in full of all Revolving Credit Advances and Swing Line Advances, to
provide cash collateral in support of any Letter of Credit Obligations in an
amount equal to the lesser of (x) 105% of the amount of such Letter of Credit
Obligations and (y) the amount of such remaining excess, with such cash
collateral to be provided on terms satisfactory to the Agent. The Borrowers
acknowledge that, in connection with any repayment required hereunder, it shall
also be responsible for the reimbursement of any prepayment or other costs
required under Section 11.1 hereof. Any payments made pursuant to this Section
shall be applied first to outstanding Base Rate Advances under the Revolving
Credit, next to Swing Line Advances carried at the Base Rate and then to
Eurodollar-based Advances of the Revolving Credit, and then to Swing Line
Advances carried at the Quoted Rate.

(b) Subject to clause (c) hereof, immediately upon receipt by any Loan Party of
Net Cash Proceeds from the issuance of Funded Debt after the Effective Date, the
Borrower shall prepay outstanding Revolving Credit Advances by an amount equal
to one hundred percent (100%) of such Net Cash Proceeds, without resulting in a
permanent reduction in the Revolving Credit Agreement Commitment.

(c) To the extent that, on the date any mandatory repayment of the Revolving
Credit Advances under this Section 2.10 or payment pursuant to the terms of any
of the Loan Documents is due, the Indebtedness under the Revolving Credit or any
other Indebtedness to be prepaid is being carried, in whole or in part, at the
Eurodollar-based Rate and no Default or Event of Default has occurred and is
continuing, the Borrowers may deposit the amount of such mandatory prepayment in
a cash collateral account to be held by the Agent, for and on behalf of the
Revolving Credit Lenders, on such terms and conditions as are reasonably
acceptable to the Agent and upon such deposit the obligation of the Borrowers to
make such mandatory prepayment shall be deemed satisfied. Subject to the terms
and conditions of said cash collateral account, sums on deposit in said cash
collateral account shall be applied (until exhausted) to reduce the principal
balance of the Revolving Credit on the last day of each Eurodollar-Interest
Period attributable to the Eurodollar-based Advances of such Revolving Advance,
thereby avoiding breakage costs under Section 11.1 hereof; provided, however,
that if a Default or Event of Default shall have occurred at any time while sums
are on deposit in the cash collateral

 

42



--------------------------------------------------------------------------------

account, the Agent may, in its sole discretion, elect to apply such sums to
reduce the principal balance of such Eurodollar-based Advances prior to the last
day of the applicable Eurodollar-Interest Period, and the Borrowers will be
obligated to pay any resulting breakage costs under Section 11.1.

2.11 Optional Reduction or Termination of Revolving Credit Aggregate Commitment.
The Borrowers may, upon at least five (5) Business Days’ prior written notice to
the Agent, permanently reduce the Revolving Credit Aggregate Commitment in whole
at any time, or in part from time to time, without premium or penalty, provided
that: (i) each partial reduction of the Revolving Credit Aggregate Commitment
shall be in an aggregate amount equal to Five Million Dollars ($5,000,000) or a
larger integral multiple of One Hundred Thousand Dollars ($100,000); (ii) each
reduction shall be accompanied by the payment of the Revolving Credit Facility
Fee, if any, accrued and unpaid to the date of such reduction; (iii) the
Borrowers shall prepay in accordance with the terms hereof the amount, if any,
by which the aggregate unpaid principal amount of Revolving Credit Advances and
Swing Line Advances (including, without duplication, any deemed Advances made
under Section 3.6 hereof) outstanding hereunder, plus the Letter of Credit
Obligations, exceeds the amount of the then applicable Revolving Credit
Aggregate Commitment as so reduced, together with interest thereon to the date
of prepayment; (iv) no reduction shall reduce the Revolving Credit Aggregate
Commitment to an amount which is less than the aggregate undrawn amount of any
Letters of Credit outstanding at such time; and (v) no such reduction shall
reduce the Swing Line Maximum Amount unless the Borrowers so elects, provided
that the Swing Line Maximum Amount shall at no time be greater than the
Revolving Credit Aggregate Commitment; provided, however that if the termination
or reduction of the Revolving Credit Aggregate Commitment requires the
prepayment of a Eurodollar-based Advance or a Quoted Rate Advance and such
termination or reduction is made on a day other than the last Business Day of
the then current Interest Period applicable to such Eurodollar-based Advance or
such Quoted Rate Advance, then, pursuant to Section 11.1, the Borrowers shall
compensate the Revolving Credit Lenders and/or the Swing Line Lender for any
losses or, so long as no Default or Event of Default has occurred and is
continuing, the Borrowers may deposit the amount of such prepayment in a
collateral account as provided in Section 2.10(c). Reductions of the Revolving
Credit Aggregate Commitment and any accompanying prepayments of Advances of the
Revolving Credit shall be distributed by the Agent to each Revolving Credit
Lender in accordance with such Revolving Credit Lender’s Revolving Percentage
thereof, and will not be available for reinstatement by or readvance to the
Borrowers, and any accompanying prepayments of Advances of the Swing Line shall
be distributed by the Agent to the Swing Line Lender and will not be available
for reinstatement by or readvance to the Borrowers. Any reductions of the
Revolving Credit Aggregate Commitment hereunder shall reduce each Revolving
Credit Lender’s portion thereof proportionately (based on the applicable
Percentages), and shall be permanent and irrevocable. Any payments made pursuant
to this Section shall be applied first to outstanding Base Rate Advances under
the Revolving Credit, next to Swing Line Advances carried at the Base Rate and
then to Eurodollar-based Advances of the Revolving Credit, and then to Swing
Line Advances carried at the Quoted Rate.

2.12 Use of Proceeds of Advances. Advances of the Revolving Credit shall be used
to finance working capital and other lawful general corporate purposes.

 

43



--------------------------------------------------------------------------------

2.13 Optional Increase in Revolving Credit. Borrowers may request that the
Revolving Credit Aggregate Commitment be increased in an aggregate amount (for
all such requests under this Section 2.13) not to exceed the Revolving Credit
Optional Increase Amount, subject, in each case, to Section 11.1 hereof and to
the satisfaction concurrently with or prior to the date of each such request of
the following conditions:

(a) Borrowers shall have delivered to the Agent a written request for such
increase, specifying the amount of the requested increase (each such request, a
“Request for Revolving Credit Increase”); provided, however, that in the event
Borrowers previously delivered a Request for Revolving Credit Increase pursuant
to this Section 2.13, Borrowers may not deliver a subsequent Request for
Revolving Credit Increase until all the conditions to effectiveness of such
first Request for Revolving Credit Increase have been fully satisfied (or such
Request for Revolving Credit Increase has been withdrawn); provided further that
Borrowers may make no more than two (2) Requests for Revolving Credit Increase
and no Request for Increase may be made within twelve (12) months prior to the
Revolving Credit Maturity Date;

(b) within three (3) Business Days after the Agent’s receipt of the Request for
Revolving Credit Increase, the Agent shall inform each Revolving Credit Lender
of the requested increase in the Revolving Credit Aggregate Commitment, offer
each Revolving Credit Lender the opportunity to increase its Commitment in an
amount equal to its applicable Revolving Credit Percentage of the requested
increase in the Revolving Credit Aggregate Commitment, and request each such
Revolving Credit Lender to notify the Agent in writing whether such Revolving
Credit Lender desires to increase its applicable commitment by the requested
amount. Each Revolving Credit Lender approving an increase in its applicable
commitment by the requested amount shall deliver its written consent thereto no
later than ten (10) Business Days of the Agent’s informing such Revolving Credit
Lender of the Request for Revolving Credit Increase; if the Agent shall not have
received a written consent from a Revolving Credit Lender within such time
period, such Revolving Credit Lender shall be deemed to have elected not to
increase its applicable Commitment. If any one or more Revolving Credit Lenders
shall elect not to increase its commitment, then the Agent may offer the
remaining increase amount to each other Revolving Credit Lender hereunder on a
non-pro rata basis, or to (A) any other Lender hereunder, or (B) any other
Person meeting the requirements of Section 13.8 hereof (including, for the
purposes of this Section 2.13, any existing Revolving Credit Lender which agrees
to increase its commitment hereunder, the “New Revolving Credit Lender(s)”), to
increase their respective applicable commitments (or to provide a commitment);

(c) the New Revolving Credit Lenders shall have become a party to this Agreement
by executing and delivering a New Lender Addendum for a minimum amount for each
such New Revolving Credit Lender that was not an existing Revolving Credit
Lender of $5,000,000 (or such lesser amount as agreed to by Agent) and an
aggregate amount for all such New Revolving Credit Lenders of that portion of
the Revolving Credit Optional Increase Amount, taking into account the amount of
any prior increase in the Revolving Credit Aggregate Commitment (pursuant to
this Section 2.13) covered by the applicable Request; provided, however, that
each New Revolving Credit Lender shall remit to the Agent funds in an amount
equal to its Percentage (after giving effect to this Section 2.13) of all
Advances of the Revolving Credit then outstanding, such sums to be reallocated
among and paid to the existing Revolving Credit Lenders based upon the new
Percentages as determined below;

 

44



--------------------------------------------------------------------------------

(d) no New Revolving Credit Lender shall receive compensation (whether in the
form of a fee, original issue discount or interest rate pricing) for its
commitment under the Revolving Credit, except as set forth in this Agreement;

(e) Borrowers shall have paid to the Agent for distribution to the existing
Revolving Credit Lenders, as applicable, all interest, fees (including the
Revolving Credit Facility Fee, which shall not be duplicative) and other
amounts, if any, accrued to the effective date of such increase and any breakage
fees attributable to the reduction (prior to the last day of the applicable
Interest Period) of any outstanding Eurocurrency-based Advances, calculated on
the basis set forth in Section 11.1 hereof as though Borrowers had prepaid such
Advances;

(f) if requested, Borrowers shall have executed and delivered to the Agent new
Revolving Credit Notes payable to each of the New Revolving Credit Lenders in
the face amount of each such New Revolving Credit Lender’s Percentage of the
Revolving Credit Aggregate Commitment (after giving effect to this Section 2.13)
and, if applicable, renewal and replacement Revolving Credit Notes payable to
each of the existing Revolving Credit Lenders in the face amount of each such
Revolving Credit Lender’s Revolving Credit Percentage of the Revolving Credit
Aggregate Commitment (after giving effect to this Section 2.13), dated as of the
effective date of such increase (with appropriate insertions relevant to such
Notes and acceptable to the applicable Revolving Credit Lenders, including the
New Revolving Credit Lenders);

(g) prior to the date the increased commitment becomes available, the Borrowers
shall have delivered to the Agent, in each case dated as of the date of the
applicable increase:

 

  (i) a pro forma Covenant Compliance Report demonstrating that, upon giving
effect to the applicable increase, all financial covenants set forth in
Section 7.9 would be satisfied on a pro forma basis on such date and for the
most recent determination period for which the Borrowers have delivered or is
required to have delivered financial statements pursuant to Section 7.1(a) or
(b);

 

  (ii) a certificate signed by a Responsible Officer of Borrowers (A) certifying
and attaching the resolutions adopted by Borrowers approving or consenting to
such increase, and (B) certifying that, before and after giving effect to such
increase, (1) the representations and warranties contained in this Agreement and
the other Loan Documents are true and correct in all material respects on and as
of the date such increase becomes available, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct in all material respects as of such earlier date,
and (2) no Default or Event of Default shall have occurred and be continuing;
and

(h) such amendments, acknowledgments, consents, documents, instruments, any
registrations, if any, shall have been executed and delivered and/or obtained by
Borrowers as required by the Agent, in its reasonable discretion.

 

45



--------------------------------------------------------------------------------

3. LETTERS OF CREDIT.

3.1 Letters of Credit. Subject to the terms and conditions of this Agreement,
Issuing Lender may, but shall not be required to, through the Issuing Office, at
any time and from time to time from and after the date hereof until thirty
(30) days prior to the Revolving Credit Maturity Date, upon the written request
of the Borrowers accompanied by a duly executed Letter of Credit Agreement and
such other documentation related to the requested Letter of Credit as the
Issuing Lender may require, issue Letters of Credit in Dollars for the account
of any Borrower, in an aggregate amount for all Letters of Credit issued
hereunder at any one time outstanding not to exceed the Letter of Credit Maximum
Amount. Each Letter of Credit shall be in a minimum face amount of One Hundred
Thousand Dollars ($100,000) (or such lesser amount as may be agreed to by
Issuing Lender) and each Letter of Credit (including any renewal thereof) shall
expire not later than the first to occur of (i) twelve (12) months after the
date of issuance thereof and (ii) ten (10) Business Days prior to the Revolving
Credit Maturity Date in effect on the date of issuance thereof. The submission
of all applications in respect of and the issuance of each Letter of Credit
hereunder shall be subject in all respects to such industry rules and governing
law as are acceptable to the Issuing Lender. In the event of any conflict
between this Agreement and any Letter of Credit Document other than any Letter
of Credit, this Agreement shall control.

3.2 Conditions to Issuance. No Letter of Credit shall be issued (including the
renewal or extension of any Letter of Credit previously issued) at the request
and for the account of the Borrowers unless, as of the date of issuance (or
renewal or extension) of such Letter of Credit:

 

  (a) (i) after giving effect to the Letter of Credit requested, the Letter of
Credit Obligations do not exceed the Letter of Credit Maximum Amount; and
(ii) after giving effect to the Letter of Credit requested, the Letter of Credit
Obligations on such date plus the aggregate amount of all Revolving Credit
Advances and Swing Line Advances (including all Advances deemed disbursed by the
Agent under Section 3.6(c) hereof in respect of the Borrowers’ Reimbursement
Obligations) hereunder requested or outstanding on such date do not exceed the
Revolving Credit Aggregate Commitment;

 

  (b) the representations and warranties of the Credit Parties contained in this
Agreement and the other Loan Documents are true and correct in all material
respects and shall be true and correct in all material respects as of date of
the issuance of such Letter of Credit (both before and immediately after the
issuance of such Letter of Credit), other than any representation or warranty
that expressly speaks only as of a different date;

 

  (c) there is no Default or Event of Default in existence, and none will exist
upon the issuance of such Letter of Credit;

 

  (d)

the Borrowers shall have delivered to Issuing Lender at its Issuing Office, not
less than three (3) Business Days prior to the requested date for issuance (or
such shorter time as the Issuing Lender, in its sole discretion,

 

46



--------------------------------------------------------------------------------

  may permit), the Letter of Credit Agreement related thereto, together with
such other documents and materials as may be required pursuant to the terms
thereof, and the terms of the proposed Letter of Credit shall be reasonably
satisfactory to Issuing Lender;

 

  (e) no order, judgment or decree of any court, arbitrator or Governmental
Authority shall purport by its terms to enjoin or restrain Issuing Lender from
issuing the Letter of Credit requested, or any Revolving Credit Lender from
taking an assignment of its Revolving Credit Percentage thereof pursuant to
Section 3.6 hereof, and no law, rule, regulation, request or directive (whether
or not having the force of law) shall prohibit the Issuing Lender from issuing,
or any Revolving Credit Lender from taking an assignment of its Revolving Credit
Percentage of, the Letter of Credit requested or letters of credit generally;

 

  (f) there shall have been (i) no introduction of or change in the
interpretation of any law or regulation, (ii) no declaration of a general
banking moratorium by banking authorities in the United States, California or
the respective jurisdictions in which the Revolving Credit Lenders, the
Borrowers and the beneficiary of the requested Letter of Credit are located, and
(iii) no establishment of any new restrictions by any central bank or other
governmental agency or authority on transactions involving letters of credit or
on banks generally that, in any case described in this clause (e), would make it
unlawful or unduly burdensome for the Issuing Lender to issue or any Revolving
Credit Lender to take an assignment of its Revolving Credit Percentage of the
requested Letter of Credit or letters of credit generally;

 

  (g) if any Revolving Credit Lender is a Defaulting Lender, the Issuing Lender
has entered into arrangements satisfactory to it to eliminate the Fronting
Exposure with respect to the participation in the Letter of Credit Obligations
by such Defaulting Lender, including creation of a cash collateral account on
terms satisfactory to the Agent or delivery of other security to assure payment
of such Defaulting Lender’s Percentage of all outstanding Letter of Credit
Obligations; and

 

  (h) Issuing Lender shall have received the issuance fees required in
connection with the issuance of such Letter of Credit pursuant to Section 3.4
hereof.

Each Letter of Credit Agreement submitted to Issuing Lender pursuant hereto
shall constitute the certification by the Borrowers of the matters set forth in
Sections 5.2 hereof. The Agent shall be entitled to rely on such certification
without any duty of inquiry.

3.3 Notice. The Issuing Lender shall deliver to the Agent, concurrently with or
promptly following its issuance of any Letter of Credit, a true and complete
copy of each Letter of Credit. Promptly upon its receipt thereof, the Agent
shall give notice, substantially in the form

 

47



--------------------------------------------------------------------------------

attached as Exhibit E, to each Revolving Credit Lender of the issuance of each
Letter of Credit, specifying the amount thereof and the amount of such Revolving
Credit Lender’s Percentage thereof.

3.4 Letter of Credit Fees; Increased Costs. (a) The Borrowers shall pay letter
of credit fees as follows:

 

  (i) A per annum letter of credit fee with respect to the undrawn amount of
each Letter of Credit issued pursuant hereto (based on the amount of each Letter
of Credit) in the amount of the Applicable Fee Percentage (determined with
reference to Annex I to this Agreement) shall be paid to the Agent for
distribution to the Revolving Credit Lenders in accordance with their Revolving
Credit Percentages.

 

  (ii) A letter of credit facing fee on the face amount of each Letter of Credit
shall be paid to the Agent for distribution to the Issuing Lender for its own
account, in accordance with the terms of the applicable Fee Letter.

 

  (b) All payments by the Borrowers to the Agent for distribution to the Issuing
Lender or the Revolving Credit Lenders under this Section 3.4 shall be made in
Dollars in immediately available funds at the Issuing Office or such other
office of the Agent as may be designated from time to time by written notice to
the Borrowers by the Agent. The fees described in clauses (a)(i) and (ii) above
(i) shall be nonrefundable under all circumstances, (ii) in the case of fees due
under clause (a)(i) above, shall be payable quarterly in advance on the first
day of each February, May, August and November and (iii) in the case of fees due
under clause (a)(ii) above, shall be payable upon the issuance of such Letter of
Credit and quarterly in advance thereafter. The fees due under clause (a)(i)
above shall be determined by multiplying the Applicable Fee Percentage times the
undrawn amount of the face amount of each such Letter of Credit on the date of
determination, and shall be calculated on the basis of a 360 day year and
assessed for the actual number of days from the date of the issuance thereof to
the stated expiration thereof. The parties hereto acknowledge that, unless the
Issuing Lender otherwise agrees, any material amendment and any extension to a
Letter of Credit issued hereunder shall be treated as a new Letter of Credit for
the purposes of the letter of credit facing fee.

 

  (c)

If any Change in Law shall either (i) impose, modify or cause to be deemed
applicable any reserve, special deposit, limitation or similar requirement
against letters of credit issued or participated in by, or assets held by, or
deposits in or for the account of, Issuing Lender or any Revolving Credit Lender
or (ii) impose on Issuing Lender or any Revolving Credit Lender any other
condition regarding this Agreement,

 

48



--------------------------------------------------------------------------------

  the Letters of Credit or any participations in such Letters of Credit, and the
result of any event referred to in clause (i) or (ii) above shall be to increase
the cost or expense to Issuing Lender or such Revolving Credit Lender of issuing
or maintaining or participating in any of the Letters of Credit (which increase
in cost or expense shall be determined by the Issuing Lender’s or such Revolving
Credit Lender’s reasonable allocation of the aggregate of such cost increases
and expenses resulting from such events), then, upon demand by the Issuing
Lender or such Revolving Credit Lender, as the case may be, the Borrowers shall,
within thirty (30) days following demand for payment, pay to Issuing Lender or
such Revolving Credit Lender, as the case may be, from time to time as specified
by the Issuing Lender or such Revolving Credit Lender, additional amounts which
shall be sufficient to compensate the Issuing Lender or such Revolving Credit
Lender for such increased cost and expense (together with interest on each such
amount from ten days after the date such payment is due until payment in full
thereof at the Base Rate), provided that if the Issuing Lender or such Revolving
Credit Lender could take any reasonable action, without cost or administrative
or other burden or restriction to such Lender, to mitigate or eliminate such
cost or expense, it agrees to do so within a reasonable time after becoming
aware of the foregoing matters. Each demand for payment under this
Section 3.4(c) shall be accompanied by a certificate of Issuing Lender or the
applicable Revolving Credit Lender setting forth the amount of such increased
cost or expense incurred by the Issuing Lender or such Revolving Credit Lender,
as the case may be, as a result of any event mentioned in clause (i) or
(ii) above, and in reasonable detail, the methodology for calculating and the
calculation of such amount, which certificate shall be prepared in good faith
and shall be conclusive evidence, absent manifest error, as to the amount
thereof.

3.5 Other Fees. In connection with the Letters of Credit, and in addition to the
Letter of Credit Fees, the Borrowers shall pay, for the sole account of the
Issuing Lender, standard documentation, administration, payment and cancellation
charges assessed by Issuing Lender or the Issuing Office, at the times, in the
amounts and on the terms set forth or to be set forth from time to time in the
standard fee schedule of the Issuing Office in effect from time to time.

3.6 Participation Interests in and Drawings and Demands for Payment Under
Letters of Credit.

(a) Upon issuance by the Issuing Lender of each Letter of Credit hereunder (and
on the Effective Date with respect to each Existing Letter of Credit), each
Revolving Credit Lender shall automatically acquire a pro rata participation
interest in such Letter of Credit and each related Letter of Credit Payment
based on its respective Revolving Credit Percentage.

(b) If the Issuing Lender shall honor a draft or other demand for payment
presented or made under any Letter of Credit, the Borrowers agree to pay to the
Issuing Lender an amount equal to the amount paid by the Issuing Lender in
respect of such draft or other demand under

 

49



--------------------------------------------------------------------------------

such Letter of Credit and all reasonable expenses paid or incurred by the Agent
relative thereto not later than 1:00 p.m. (Detroit time), in Dollars, on (i) the
Business Day that the Borrowers received notice of such presentment and honor,
if such notice is received prior to 11:00 a.m. (Detroit time) or (ii) the
Business Day immediately following the day that the Borrowers received such
notice, if such notice is received after 11:00 a.m. (Detroit time).

(c) If the Issuing Lender shall honor a draft or other demand for payment
presented or made under any Letter of Credit, but the Borrowers do not reimburse
the Issuing Lender as required under clause (b) above and the Revolving Credit
Aggregate Commitment has not been terminated (whether by maturity, acceleration
or otherwise), the Borrowers shall be deemed to have immediately requested that
the Revolving Credit Lenders make a Base Rate Advance of the Revolving Credit
(which Advance may be subsequently converted at any time into a Eurodollar-based
Advance pursuant to Section 2.3 hereof) in the principal amount equal to the
amount paid by the Issuing Lender in respect of such draft or other demand under
such Letter of Credit and all reasonable expenses paid or incurred by the Agent
relative thereto. The Agent will promptly notify the Revolving Credit Lenders of
such deemed request, and each such Lender shall make available to the Agent an
amount equal to its pro rata share (based on its Revolving Credit Percentage) of
the amount of such Advance.

(d) If the Issuing Lender shall honor a draft or other demand for payment
presented or made under any Letter of Credit, but the Borrowers do not reimburse
the Issuing Lender as required under clause (b) above, and (i) the Revolving
Credit Aggregate Commitment has been terminated (whether by maturity,
acceleration or otherwise), or (ii) any reimbursement received by the Issuing
Lender from the Borrowers (or other account party) are or must be returned or
rescinded upon or during any bankruptcy or reorganization of any Credit Party or
otherwise, then the Agent shall notify each Revolving Credit Lender, and each
Revolving Credit Lender will be obligated to pay the Agent for the account of
the Issuing Lender its pro rata share (based on its Revolving Credit Percentage)
of the amount paid by the Issuing Lender in respect of such draft or other
demand under such Letter of Credit and all reasonable expenses paid or incurred
by the Agent relative thereto (but no such payment shall diminish the
obligations of the Borrowers hereunder). Upon receipt thereof, the Agent will
deliver to such Revolving Credit Lender a participation certificate evidencing
its participation interest in respect of such payment and expenses. To the
extent that a Revolving Credit Lender fails to make such amount available to the
Agent by 11:00 am Detroit time on the Business Day next succeeding the date such
notice is given, such Revolving Credit Lender shall pay interest on such amount
in respect of each day from the date such amount was required to be paid, to the
date paid to the Agent, at the rate applicable under Section 2.4(c)(i) in
respect of Revolving Credit Advances. The failure of any Revolving Credit Lender
to make its pro rata portion of any such amount available under to the Agent
shall not relieve any other Revolving Credit Lender of its obligation to make
available its pro rata portion of such amount, but no Revolving Credit Lender
shall be responsible for failure of any other Revolving Credit Lender to make
such pro rata portion available to the Agent.

(e) In the case of any Advance made under this Section 3.6, each such Advance
shall be disbursed notwithstanding any failure to satisfy any conditions for
disbursement of any Advance set forth in Article 2 hereof or Article 5 hereof,
and, to the extent of the Advance so disbursed, the Reimbursement Obligation of
the Borrowers to the Agent under this Section 3.6 shall be deemed satisfied
(unless, in each case, taking into account any such deemed Advances,

 

50



--------------------------------------------------------------------------------

the aggregate outstanding principal amount of Advances of the Revolving Credit
and the Swing Line, plus the Letter of Credit Obligations (other than the
Reimbursement Obligations to be reimbursed by this Advance) on such date exceed
the then applicable Revolving Credit Aggregate Commitment).

(f) If the Issuing Lender shall honor a draft or other demand for payment
presented or made under any Letter of Credit, the Issuing Lender shall provide
notice thereof to the Borrowers on the date such draft or demand is honored, and
to each Revolving Credit Lender on such date unless the Borrowers shall have
satisfied its reimbursement obligations by payment to the Agent (for the benefit
of the Issuing Lender) as required under this Section 3.6. The Issuing Lender
shall further use reasonable efforts to provide notice to the Borrowers prior to
honoring any such draft or other demand for payment, but such notice, or the
failure to provide such notice, shall not affect the rights or obligations of
the Issuing Lender with respect to any Letter of Credit or the rights and
obligations of the parties hereto, including without limitation the obligations
of the Borrowers under this Section 3.6.

(g) Notwithstanding the foregoing however no Revolving Credit Lender shall be
deemed to have acquired a participation in a Letter of Credit if the officers of
the Issuing Lender immediately responsible for matters concerning this Agreement
shall have received written notice from the Agent or any Lender at least two
(2) Business Days prior to the date of the issuance or extension of such Letter
of Credit or, with respect to any Letter of Credit subject to automatic
extension, at least five (5) Business Days prior to the date that the
beneficiary under such Letter of Credit must be notified that such Letter of
Credit will not be renewed, that the issuance or extension of Letters of Credit
should be suspended based on the occurrence and continuance of a Default or
Event of Default and stating that such notice is a “notice of default”;
provided, however that the Revolving Credit Lenders shall be deemed to have
acquired such a participation upon the date on which such Default or Event of
Default has been waived by the requisite Revolving Credit Lenders, as
applicable.

(h) Nothing in this Agreement shall be construed to require or authorize any
Revolving Credit Lender to issue any Letter of Credit, it being recognized that
the Issuing Lender shall be the sole issuer of Letters of Credit under this
Agreement.

(i) In the event that any Revolving Credit Lender becomes a Defaulting Lender,
the Issuing Lender may, at its option, require that the Borrowers enter into
arrangements satisfactory to Issuing Lender to eliminate the Fronting Exposure
with respect to the participation in the Letter of Credit Obligations by such
Defaulting Lender, including creation of a cash collateral account on terms
satisfactory to the Agent or delivery of other security to assure payment of
such Defaulting Lender’s Percentage of all outstanding Letter of Credit
Obligations.

3.7 Obligations Irrevocable. The obligations of the Borrowers to make payments
to the Agent for the account of Issuing Lender or the Revolving Credit Lenders
with respect to Letter of Credit Obligations under Section 3.6 hereof, shall be
unconditional and irrevocable and not subject to any qualification or exception
whatsoever, including, without limitation:

 

  (a) Any lack of validity or enforceability of any Letter of Credit, any Letter
of Credit Agreement, any other documentation relating to any Letter of Credit,
this Agreement or any of the other Loan Documents (the “Letter of Credit
Documents”);

 

51



--------------------------------------------------------------------------------

  (b) Any amendment, modification, waiver, consent, or any substitution,
exchange or release of or failure to perfect any interest in collateral or
security, with respect to or under any Letter of Credit Document;

 

  (c) The existence of any claim, setoff, defense or other right which the
Borrowers may have at any time against any beneficiary or any transferee of any
Letter of Credit (or any persons or entities for whom any such beneficiary or
any such transferee may be acting), the Agent, the Issuing Lender or any
Revolving Credit Lender or any other Person, whether in connection with this
Agreement, any of the Letter of Credit Documents, the transactions contemplated
herein or therein or any unrelated transactions;

 

  (d) Any draft or other statement or document presented under any Letter of
Credit proving to be forged, fraudulent, invalid or insufficient in any respect
or any statement therein being untrue or inaccurate in any respect;

 

  (e) Payment by the Issuing Lender to the beneficiary under any Letter of
Credit against presentation of documents which do not comply with the terms of
such Letter of Credit, including failure of any documents to bear any reference
or adequate reference to such Letter of Credit;

 

  (f) Any failure, omission, delay or lack on the part of the Agent, Issuing
Lender or any Revolving Credit Lender or any party to any of the Letter of
Credit Documents or any other Loan Document to enforce, assert or exercise any
right, power or remedy conferred upon the Agent, Issuing Lender, any Revolving
Credit Lender or any such party under this Agreement, any of the other Loan
Documents or any of the Letter of Credit Documents, or any other acts or
omissions on the part of the Agent, Issuing Lender, any Revolving Credit Lender
or any such party; or

 

  (g) Any other event or circumstance that would, in the absence of this
Section 3.7, result in the release or discharge by operation of law or otherwise
of the Borrowers from the performance or observance of any obligation, covenant
or agreement contained in Section 3.6 hereof.

No setoff, counterclaim, reduction or diminution of any obligation or any
defense of any kind or nature which the Borrowers have or may have against the
beneficiary of any Letter of Credit shall be available hereunder to the
Borrowers against the Agent, Issuing Lender or any Revolving Credit Lender. With
respect to any Letter of Credit, nothing contained in this Section 3.7 shall be
deemed to prevent the Borrowers, after satisfaction in full of the absolute and
unconditional obligations of the Borrowers hereunder with respect to such Letter
of Credit, from asserting in a separate action any claim, defense, set off or
other right which they (or any of them) may have against the Agent, Issuing
Lender or any Revolving Credit Lender in connection with such Letter of Credit.

 

52



--------------------------------------------------------------------------------

3.8 Risk Under Letters of Credit.

(a) In the administration and handling of Letters of Credit and any security
therefor, or any documents or instruments given in connection therewith, Issuing
Lender shall have the sole right to take or refrain from taking any and all
actions under or upon the Letters of Credit.

(b) Subject to other terms and conditions of this Agreement, Issuing Lender
shall issue the Letters of Credit and shall hold the documents related thereto
in its own name and shall make all collections thereunder and otherwise
administer the Letters of Credit in accordance with Issuing Lender’s regularly
established practices and procedures and will have no further obligation with
respect thereto. In the administration of Letters of Credit, Issuing Lender
shall not be liable for any action taken or omitted on the advice of counsel,
accountants, appraisers or other experts selected by Issuing Lender with due
care and Issuing Lender may rely upon any notice, communication, certificate or
other statement from the Borrowers, beneficiaries of Letters of Credit, or any
other Person which Issuing Lender believes to be authentic. Issuing Lender will,
upon request, furnish the Revolving Credit Lenders with copies of Letter of
Credit Documents related thereto.

(c) In connection with the issuance and administration of Letters of Credit and
the assignments hereunder, Issuing Lender makes no representation and shall have
no responsibility with respect to (i) the obligations of the Borrowers or the
validity, sufficiency or enforceability of any document or instrument given in
connection therewith, or the taking of any action with respect to same, (ii) the
financial condition of, any representations made by, or any act or omission of
the Borrowers or any other Person, or (iii) any failure or delay in exercising
any rights or powers possessed by Issuing Lender in its capacity as issuer of
Letters of Credit in the absence of its gross negligence or willful misconduct.
Each of the Revolving Credit Lenders expressly acknowledges that it has made and
will continue to make its own evaluations of the Borrowers’ creditworthiness
without reliance on any representation of Issuing Lender or Issuing Lender’s
officers, agents and employees.

(d) If at any time Issuing Lender shall recover any part of any unreimbursed
amount for any draw or other demand for payment under a Letter of Credit, or any
interest thereon, the Agent or Issuing Lender, as the case may be, shall receive
same for the pro rata benefit of the Revolving Credit Lenders in accordance with
their respective Percentages and shall promptly deliver to each Revolving Credit
Lender its share thereof, less such Revolving Credit Lender’s pro rata share of
the costs of such recovery, including court costs and attorney’s fees. If at any
time any Revolving Credit Lender shall receive from any source whatsoever any
payment on any such unreimbursed amount or interest thereon in excess of such
Revolving Credit Lender’s Percentage of such payment, such Revolving Credit
Lender will promptly pay over such excess to the Agent, for redistribution in
accordance with this Agreement.

3.9 Indemnification. Each Borrower hereby indemnifies and agrees to hold
harmless the Revolving Credit Lenders, the Issuing Lender and the Agent and
their respective Affiliates, and the respective officers, directors, employees
and agents of such Persons (each an “L/C

 

53



--------------------------------------------------------------------------------

Indemnified Person”), from and against any and all claims, damages, losses,
liabilities, costs or expenses of any kind or nature whatsoever which the
Revolving Credit Lenders, the Issuing Lender or the Agent or any such Person may
incur or which may be claimed against any of them by reason of or in connection
with any Letter of Credit (collectively, the “L/C Indemnified Amounts”), and
none of the Issuing Lender, any Revolving Credit Lender or the Agent or any of
their respective officers, directors, employees or agents shall be liable or
responsible for:

 

  (a) the use which may be made of any Letter of Credit or for any acts or
omissions of any beneficiary in connection therewith;

 

  (b) the validity, sufficiency or genuineness of documents or of any
endorsement thereon, even if such documents should in fact prove to be in any or
all respects invalid, insufficient, fraudulent or forged;

 

  (c) payment by the Issuing Lender to the beneficiary under any Letter of
Credit against presentation of documents which do not strictly comply with the
terms of any Letter of Credit (unless such payment resulted from the gross
negligence or willful misconduct of the Issuing Lender), including failure of
any documents to bear any reference or adequate reference to such Letter of
Credit;

 

  (d) any error, omission, interruption or delay in transmission, dispatch or
delivery of any message or advice, however transmitted, in connection with any
Letter of Credit; or

 

  (e) any other event or circumstance whatsoever arising in connection with any
Letter of Credit.

It is understood that in making any payment under a Letter of Credit the Issuing
Lender will rely on documents presented to it under such Letter of Credit as to
any and all matters set forth therein without further investigation and
regardless of any notice or information to the contrary.

With respect to subparagraphs (a) through (e) hereof, (i) no Borrower shall be
required to indemnify any L/C Indemnified Person for any L/C Indemnified Amounts
to the extent such amounts result from the gross negligence or willful
misconduct of such L/C Indemnified Person or any officer, director, employee or
agent of such L/C Indemnified Person and (ii) the Agent and the Issuing Lender
shall be liable to the Borrowers to the extent, but only to the extent, of any
direct, as opposed to consequential or incidental, damages suffered by the
Borrowers which were caused by the gross negligence or willful misconduct of the
Issuing Lender or any officer, director, employee or agent of the Issuing Lender
or by the Issuing Lender’s wrongful dishonor of any Letter of Credit after the
presentation to it by the beneficiary thereunder of a draft or other demand for
payment and other documentation strictly complying with the terms and conditions
of such Letter of Credit.

3.10 Right of Reimbursement. Each Revolving Credit Lender agrees to reimburse
the Issuing Lender on demand, pro rata in accordance with its respective
Revolving Credit Percentage, for (i) the reasonable out-of-pocket costs and
expenses of the Issuing Lender to be reimbursed by the Borrowers pursuant to any
Letter of Credit Agreement or any Letter of Credit,

 

54



--------------------------------------------------------------------------------

to the extent not reimbursed by the Borrowers or any other Credit Party and
(ii) any and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, fees, reasonable out-of-pocket expenses or
disbursements of any kind and nature whatsoever which may be imposed on,
incurred by or asserted against Issuing Lender in any way relating to or arising
out of this Agreement (including Section 3.6(c) hereof), any Letter of Credit,
any documentation or any transaction relating thereto, or any Letter of Credit
Agreement, to the extent not reimbursed by the Borrowers, except to the extent
that such liabilities, losses, costs or expenses were incurred by Issuing Lender
as a result of Issuing Lender’s gross negligence or willful misconduct or by the
Issuing Lender’s wrongful dishonor of any Letter of Credit after the
presentation to it by the beneficiary thereunder of a draft or other demand for
payment and other documentation strictly complying with the terms and conditions
of such Letter of Credit.

3.11 Existing Letters of Credit. Each Existing Letter of Credit shall be deemed
for all purposes of this Agreement to be a Letter of Credit, and each
application submitted in connection with each Existing Letter of Credit shall be
deemed for all purposes of this Agreement to be a Letter of Credit Agreement. On
the Effective Date, the Administrative Agent shall be deemed automatically to
have sold and transferred, and each other Lender shall be deemed automatically,
irrevocably, and unconditionally to have purchased and received from the
Administrative Agent, without recourse or warranty, an undivided interest and
participation (on the terms set forth herein), to the extent of such other
Lender’s Percentage, in each Existing Letter of Credit and the applicable
reimbursement obligations with respect thereto and any security therefor or
guaranty pertaining thereto. Letter of Credit Fees paid under the Prior Credit
Agreement shall not be recalculated, redistributed or reallocated by Agent to
the Lenders.

 

4. [RESERVED].

 

5. CONDITIONS.

The obligations of the Lenders to make Advances or loans pursuant to this
Agreement and the obligation of the Issuing Lender to issue Letters of Credit
are subject to the following conditions:

5.1 Conditions of Initial Advances. The obligations of the Lenders to make
initial Advances or loans pursuant to this Agreement and the obligation of the
Issuing Lender to issue initial Letters of Credit, in each case, on the
Effective Date only, are subject to the following conditions:

(a) Notes, this Agreement and the other Loan Documents. The Borrowers shall have
executed and delivered to the Agent for the account of each Lender requesting
Notes, the Swing Line Note and/or the Revolving Credit Notes, as applicable; the
Borrowers shall have executed and delivered this Agreement; and each Loan Party
shall have executed and delivered the other Loan Documents to which such Loan
Party is required to be a party (including all schedules and other documents to
be delivered pursuant hereto); and such Notes (if any), this Agreement and the
other Loan Documents shall be in full force and effect.

 

55



--------------------------------------------------------------------------------

(b) Corporate Authority. The Agent shall have received, with a counterpart
thereof for each Lender, from each Borrower and each Guarantor, a certificate of
its Secretary or Assistant Secretary dated as of the Effective Date as to:

 

  (i) corporate resolutions (or the equivalent) of each Borrower and each
Guarantor authorizing the transactions contemplated by this Agreement and the
other Loan Documents approval of this Agreement and the other Loan Documents, in
each case to which such Loan Party is party, and authorizing the execution and
delivery of this Agreement and the other Loan Documents, and in the case of the
Borrowers, authorizing the execution and delivery of requests for Advances and
the issuance of Letters of Credit hereunder,

 

  (ii) the incumbency and signature of the officers or other authorized persons
of such Loan Party executing any Loan Document and in the case of the Borrowers,
the officers who are authorized to execute any Requests for Advance, or requests
for the issuance of Letters of Credit,

 

  (iii) a certificate of good standing or continued existence (or the equivalent
thereof) from the state of its incorporation or formation, and from every state
or other jurisdiction where such Loan Party is qualified to do business, which
jurisdictions are listed on Schedule 5.1(c) to the Disclosure Letter, and

 

  (iv) copies of such Loan Party’s articles of incorporation and bylaws or other
constitutional documents, as in effect on the Effective Date.

(c) Collateral Documents, Guaranties and other Loan Documents. The Agent shall
have received the following documents, each in form and substance satisfactory
to the Agent and fully executed by each party thereto:

 

  (i) The following Collateral Documents, each in form and substance acceptable
to the Agent and fully executed by each party thereto and dated as of the
Effective Date:

 

  (A) the Security Agreement, executed and delivered by the Loan Parties;

 

  (B) the Guaranty, executed and delivered by the Guarantors; and

 

  (C) Account Control Agreements, executed and delivered in connection with each
account existing as of the Effective Date (other than with respect to the UBS
account described in Section 7.22) in compliance with Section 7.14 hereof.

 

56



--------------------------------------------------------------------------------

  (ii) For each real property location (including each warehouse or other
storage location) leased by any Borrower or Guarantor as a lessee (such
locations being disclosed and identified as such on Schedule 6.3(b) hereto)
where (a) the books and records of a Loan Party are located and (b) Collateral
having an aggregate book value in excess of $500,000 is located (provided,
however, that the aggregate book value of all Collateral at all locations not
subject to the foregoing requirements shall not exceed $1,000,000.00), (1) if
requested by Agent, a true, complete and accurate copy of the fully executed
applicable lease, bailment or warehouse agreement, as the case may be; and (2) a
Collateral Access Agreement with respect to each location.

 

  (iii) (A) Certified copies of uniform commercial code requests for
information, or a similar search report certified by a party acceptable to the
Agent, dated a date reasonably prior to the Effective Date, listing all
effective financing statements in the jurisdiction noted on Schedule 5.1(c)
which name any Credit Party (under their present names or under any previous
names used within five (5) years prior to the date hereof) as debtors, together
with (x) copies of such financing statements, and (y) authorized Uniform
Commercial Code (Form UCC-3) Termination Statements, if any, necessary to
release all Liens and other rights of any Person in any Collateral described in
the Collateral Documents previously granted by any Person (other than Liens
permitted by Section 8.2 of this Agreement) and (B) intellectual property search
reports results from the United States Patent and Trademark Office and the
United States Copyright Office for the Credit Parties dated a date reasonably
prior to the Effective Date.

 

  (iv) Any documents (including, without limitation, financing statements,
amendments to financing statements and assignments of financing statements,
stock powers executed in blank and any endorsements) requested by the Agent and
reasonably required to be provided in connection with the Collateral Documents
to create, in favor of the Agent (for and on behalf of the Lenders), a first
priority perfected security interest (subject to the Liens permitted by
Section 8.2(b)) in the Collateral thereunder shall have been filed, registered
or recorded, or shall have been delivered to the Agent in proper form for
filing, registration or recordation.

(b) Insurance. The Agent shall have received evidence reasonably satisfactory to
it that the Loan Parties have obtained the insurance policies required by
Section 7.5 hereof and that such insurance policies are in full force and
effect.

(c) Compliance with Certain Documents and Agreements. Each Loan Party shall have
each performed and complied in all material respects with all agreements and
conditions

 

57



--------------------------------------------------------------------------------

contained in this Agreement and the other Loan Documents, to the extent required
to be performed or complied with by such Loan Party. No Person (other than the
Agent, Lenders and Issuing Lender) party to this Agreement or any other Loan
Document shall be in material default in the performance or compliance with any
of the terms or provisions of this Agreement or the other Loan Documents.

(d) Opinions of Counsel. The Loan Parties shall furnish the Agent prior to the
initial Advance under this Agreement, with signed copies for each Lender,
opinions of counsel to the Loan Parties, including opinions of local counsel to
the extent deemed necessary by the Agent, in each case dated the Effective Date
and covering such matters as reasonably required by and otherwise reasonably
satisfactory in form and substance to the Agent and each of the Lenders.

(e) Payment of Fees. The Borrowers shall have paid to Comerica Bank any fees due
under the terms of the Fee Letter, along with any other fees, costs or expenses
due and outstanding to the Agent or the Lenders as of the Effective Date
(including reasonable fees, disbursements and other charges of counsel to the
Agent).

(f) Financial Statements. The Borrowers shall have delivered to the Lenders and
the Agent, in form and substance satisfactory to the Agent quarterly financial
statements prepared by the Borrowers.

(g) Audits; Due Diligence. The Agent and Lenders shall have received, in each
case in form and substance satisfactory to the Agent, such reports or due
diligence materials as the Agent and the Majority Lenders may reasonably
request.

(h) [Reserved].

(i) Governmental and Other Approvals. The Agent shall have received copies of
all authorizations, consents, approvals, licenses, qualifications or formal
exemptions, filings, declarations and registrations with, any court,
governmental agency or regulatory authority or any securities exchange or any
other person or party (whether or not governmental) received by any Credit Party
in connection with the transactions contemplated by the Loan Documents to occur
on the Effective Date.

(j) Closing Certificate. The Agent shall have received, with a signed
counterpart for each Lender, a certificate of a Responsible Officer of the
Company dated the Effective Date (or, if different, the date of the initial
Advance hereunder), stating that to his or her respective knowledge after due
inquiry, in his or her capacity as a Responsible Officer of the Company (and not
in his or her individual capacity), (a) the conditions set forth in this
Section 5 have been satisfied to the extent required to be satisfied by any
Credit Party; (b) the representations and warranties made by the Credit Parties
in this Agreement or any of the other Loan Documents, as applicable, are true
and correct in all material respects except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct in all material respects as of such earlier date;
(c) no Default or Event of Default shall have occurred and be continuing;
(d) since April 30, 2014, nothing shall have occurred which has had, or could
reasonably be expected to have, a material adverse change on the business,
results of operations, conditions (financial or otherwise) or property of the
Credit Parties, taken as a whole; and (e) there shall have been no material
adverse change to the Pro Forma Balance Sheet.

 

58



--------------------------------------------------------------------------------

(k) Cash Reconciliation Reports; Compliance with Liquidity Covenant. The Agent
shall have received a cash reconciliation report indicating the location and
amount of cash or cash equivalents of the Loan Parties as of the Effective Date,
and satisfactory evidence to indicate that, as of the Effective Date, the Loan
Parties are in compliance with Section 7.9(a).

(l) Customer Identification Forms. The Agent shall have received completed
customer identification forms (forms to be provided by the Agent to the
Borrowers) from each Borrower and each Guarantor.

5.2 Continuing Conditions. The obligations of each Lender to make Advances
(including the initial Advance), but excluding any conversion of any borrowings
pursuant to Section 2.3 or 2.4 hereof and any advance deemed to have been made
in respect of a Letter of Credit under Section 3.6(c) hereof to provide other
credit accommodations and the obligation of the Issuing Lender to issue any
Letters of Credit shall be subject to the continuing conditions that:

(a) No Default or Event of Default shall exist as of the date of the Advance or
the request for the Letter of Credit, as the case may be; and

(b) Each of the representations and warranties contained in this Agreement and
in each of the other Loan Documents shall be true and correct in all material
respects as of the date of the Advance or Letter of Credit (as the case may be)
as if made on and as of such date (other than any representation or warranty
that expressly speaks only as of a different date).

 

6. REPRESENTATIONS AND WARRANTIES.

Each Borrower represents and warrants to the Agent, the Lenders, the Swing Line
Lender and the Issuing Lender as follows:

6.1 Corporate Authority. Each Credit Party is a corporation (or other business
entity) duly organized and existing in good standing under the laws of the state
or jurisdiction of its incorporation or formation, as applicable, and each
applicable Credit Party is duly qualified and authorized to do business as a
foreign corporation in each jurisdiction where the character of its assets or
the nature of its activities makes such qualification and authorization
necessary except where failure to be so qualified or be in good standing could
not reasonably be expected to have a Material Adverse Effect. Each Credit Party
has all requisite corporate, limited liability or partnership power and
authority to own all its property (whether real, personal, tangible or
intangible or of any kind whatsoever) and to carry on its business.

6.2 Due Authorization. Execution, delivery and performance of this Agreement,
and the other Loan Documents, to which each Credit Party is party, and the
issuance of the Notes by the Borrowers (if requested) are within such Person’s
corporate, limited liability or partnership power, have been duly authorized,
are not in contravention of any law applicable to such Credit Party or the terms
of such Credit Party’s organizational documents and, except as have been
previously obtained or as referred to in Section 6.10, below, do not require the
consent or

 

59



--------------------------------------------------------------------------------

approval of any governmental body, agency or authority or any other third party
except to the extent that such consent or approval is not material to the
transactions contemplated by the Loan Documents.

6.3 Good Title; Leases; Assets; No Liens.

 

  (a) Each Credit Party, to the extent applicable, has good and valid title (or,
in the case of real property, good and marketable title) to all assets owned by
it, subject only to the Liens permitted under section 8.2 hereof, and each
Credit Party has a valid leasehold or interest as a lessee or a licensee in all
of its leased real property;

 

  (b) Schedule 6.3(b) to the Disclosure Letter identifies all of the real
property owned or leased, as lessee thereunder, by the Credit Parties on the
Effective Date, including all warehouse or bailee locations;

 

  (c) The Credit Parties will collectively own or collectively have a valid
leasehold interest in all assets that were owned or leased (as lessee) by the
Credit Parties immediately prior to the Effective Date to the extent that such
assets are necessary for the continued operation of the Credit Parties’
businesses in substantially the manner as such businesses were operated
immediately prior to the Effective Date;

 

  (d) Each Credit Party owns or has a valid leasehold interest in all real
property necessary for its continued operations and, to the best knowledge of
the Borrowers, no material condemnation, eminent domain or expropriation action
has been commenced or threatened in writing against any such owned or leased
real property; and

 

  (e) There are no Liens on and no financing statements (other than notice
filings that do not constitute Liens, if any) on file with respect to any of the
assets owned by the Credit Parties, except for the Liens permitted pursuant to
Section 8.2 of this Agreement.

6.4 Taxes. Except as set forth on Schedule 6.4 to the Disclosure Letter, each
Credit Party has filed on or before their respective due dates or within the
applicable grace periods, all material United States federal, state, local and
other tax returns which are required to be filed or has obtained extensions for
filing such tax returns and is not delinquent in filing such returns in
accordance with such extensions and has paid all material taxes which have
become due pursuant to those returns or pursuant to any assessments received by
any such Credit Party, as the case may be, to the extent such taxes have become
due, except to the extent such taxes are being contested in good faith by
appropriate proceedings diligently conducted and with respect to which adequate
provision has been made on the books of such Credit Party as may be required by
GAAP.

6.5 No Defaults. No Credit Party is in default under or with respect to any
agreement, instrument or undertaking to which is a party or by which it or any
of its property is bound which would cause or would reasonably be expected to
cause a Material Adverse Effect.

 

60



--------------------------------------------------------------------------------

6.6 Enforceability of Agreement and Loan Documents. This Agreement and each of
the other Loan Documents to which any Credit Party is a party (including without
limitation, each Request for Advance), have each been duly executed and
delivered by its duly authorized officers and constitute the valid and binding
obligations of such Credit Party, enforceable against such Credit Party in
accordance with their respective terms, except as enforcement thereof may be
limited by applicable bankruptcy, reorganization, insolvency, fraudulent
conveyance, moratorium or similar laws affecting the enforcement of creditor’s
rights, generally and by general principles of equity (regardless of whether
enforcement is considered in a proceeding in law or equity).

6.7 Compliance with Laws. (a) Except as disclosed on Schedule 6.7 to the
Disclosure Letter, each Credit Party has complied with all applicable federal,
state and local laws, ordinances, codes, rules, regulations and guidelines
(including consent decrees and administrative orders) including but not limited
to Hazardous Material Laws, and is in compliance with any Requirement of Law,
except to the extent that failure to comply therewith could not reasonably be
expected to have a Material Adverse Effect; and (b) neither the extension of
credit made pursuant to this Agreement or the use of the proceeds thereof by the
Credit Parties will violate the Trading with the Enemy Act, as amended, or any
of the foreign assets control regulations of the United States Treasury
Department (31 CFR, Subtitle B, Chapter V, as amended) or any enabling
legislation or executive order relating thereto, or The United and Strengthening
America by providing appropriate Tools Required to Intercept and Obstruct
Terrorism (“USA Patriot Act”) Act of 2001, Public Law 10756, October 26, 2001 or
Executive Order 13224 of September 23, 2001 issued by the President of the
United States (66 Fed. Reg. 49049 (2001)), or any other Anti-Terrorism Law.

6.8 Non-contravention. The execution, delivery and performance of this Agreement
and the other Loan Documents (including each Request for Advance) to which each
Credit Party is a party are not in contravention of the terms of any indenture,
agreement or undertaking to which such Credit Party is a party or by which it or
its properties are bound where such violation could reasonably be expected to
have a Material Adverse Effect.

6.9 Litigation. Except as set forth on Schedule 6.9 to the Disclosure Letter,
there is no suit, action, proceeding, including, without limitation, any
bankruptcy proceeding or governmental investigation pending against or to the
knowledge of the Borrowers, threatened against any Credit Party (other than any
suit, action or proceeding in which a Credit Party is the plaintiff and in which
no counterclaim or cross-claim against such Credit Party has been filed), or any
judgment, decree, injunction, rule, or order of any court, government,
department, commission, agency, instrumentality or arbitrator outstanding
against any Credit Party, nor is any Credit Party in violation of any applicable
law, regulation, ordinance, order, injunction, decree or requirement of any
governmental body or court which could in any of the foregoing events reasonably
be expected to have a Material Adverse Effect.

6.10 Consents, Approvals and Filings, Etc. Except as set forth on Schedule 6.10
to the Disclosure Letter, no material authorization, consent, approval, license,
qualification or formal exemption from, nor any filing, declaration or
registration with, any court, governmental agency or regulatory authority or any
securities exchange or any other Person (whether or not governmental) is
required in connection with (a) the execution, delivery and performance: (i) by

 

61



--------------------------------------------------------------------------------

any Credit Party of this Agreement and any of the other Loan Documents to which
such Credit Party is a party or (ii) by the Credit Parties of the grant of Liens
granted, conveyed or otherwise established (or to be granted, conveyed or
otherwise established) by or under this Agreement or the other Loan Documents,
as applicable, and (b) otherwise necessary to the operation of its business,
except in each case for (x) such matters which have been previously obtained,
and (y) such filings to be made concurrently herewith or promptly following the
Effective Date as are required by the Collateral Documents to perfect Liens in
favor of the Agent. All such material authorizations, consents, approvals,
licenses, qualifications, exemptions, filings, declarations and registrations
which have previously been obtained or made, as the case may be, are in full
force and effect and, to the knowledge of the Borrowers, are not the subject of
any attack or threatened attack (in each case in any material respect) by appeal
or direct proceeding or otherwise.

6.11 Agreements Affecting Financial Condition. No Credit Party is party to any
agreement or instrument or subject to any charter or other corporate restriction
which could reasonably be expected to have a Material Adverse Effect.

6.12 No Investment Company or Margin Stock. No Credit Party is an “investment
company” within the meaning of the Investment Company Act of 1940, as amended.
No Credit Party is engaged principally, or as one of its important activities,
directly or indirectly, in the business of extending credit for the purpose of
purchasing or carrying margin stock. None of the proceeds of any of the Advances
will be used by any Credit Party to purchase or carry margin stock in any manner
that violates the provisions of Regulation U of the Board of Governors of the
Federal Reserve System or other applicable law. Terms for which meanings are
provided in Regulation U of the Board of Governors of the Federal Reserve System
or any regulations substituted therefore, as from time to time in effect, are
used in this paragraph with such meanings.

6.13 ERISA. No Credit Party maintains or contributes to any Pension Plan subject
to Title IV of ERISA, except as set forth on Schedule 6.13 to the Disclosure
Letter or otherwise disclosed to the Agent in writing. There is no accumulated
funding deficiency within the meaning of Section 412 of the Internal Revenue
Code or Section 302 of ERISA, or any outstanding liability with respect to any
Pension Plans owed to the PBGC other than future premiums due and owing pursuant
to Section 4007 of ERISA, and no “reportable event” as defined in
Section 4043(c) of ERISA has occurred with respect to any Pension Plan other
than an event for which the notice requirement has been waived by the PBGC. None
of the Credit Parties has engaged in a prohibited transaction with respect to
any Pension Plan, other than a prohibited transaction for which an exemption is
available and has been obtained, which could subject such Credit Parties to a
material tax or penalty imposed by Section 4975 of the Internal Revenue Code or
Section 502(i) of ERISA. Each Pension Plan is being maintained and funded in
accordance with its terms and is in material compliance with the requirements of
the Internal Revenue Code and ERISA. No Credit Party has had a complete or
partial withdrawal from any Multiemployer Plan that has resulted or could
reasonably be expected to have resulted in any Withdrawal Liability and, except
as notified to the Agent in writing following the Effective Date, no such
Multiemployer Plan is in reorganization (within the meaning of Section 4241 of
ERISA) or insolvent (within the meaning of Section 4245 of ERISA).

 

62



--------------------------------------------------------------------------------

6.14 Conditions Affecting Business or Properties. Neither the respective
businesses nor the properties of any Credit Party is affected by any fire,
explosion, accident, strike, lockout or other dispute, drought, storm, hail,
earthquake, embargo, Act of God, or other casualty (except to the extent such
event is covered by insurance sufficient to ensure that upon application of the
proceeds thereof, no Material Adverse Effect could reasonably be expected to
occur) which could reasonably be expected to have a Material Adverse Effect.

6.15 Environmental and Safety Matters. Except as set forth in Schedules 6.9,
6.10 and 6.15 to the Disclosure Letter:

 

  (a) all facilities and property owned or leased by the Credit Parties are in
compliance with all Hazardous Material Laws, except to the extent that any
non-compliance could not reasonably be expected to result in a Material Adverse
Effect;

 

  (b) to the knowledge of the Borrowers, there have been no unresolved and
outstanding past, and there are no pending or threatened:

 

  (i) claims, complaints, notices or requests for information received by any
Credit Party with respect to any alleged violation of any Hazardous Material Law
that could reasonably be expected to have a Material Adverse Effect, or

 

  (ii) written complaints, notices or inquiries to any Credit Party regarding
potential liability of any Credit Parties under any Hazardous Material Law that
could reasonably be expected to have a Material Adverse Effect; and

 

  (c) to the knowledge of the Borrowers, no conditions exist at, on or under any
property now or previously owned or leased by any Credit Party which, with the
passage of time, or the giving of notice or both, are reasonably likely to give
rise to liability under any Hazardous Material Law or create an adverse effect
on the value of the property, except to the extent any such condition that could
not reasonably be expected to result in a Material Adverse Effect.

6.16 Subsidiaries. Except as disclosed on Schedule 6.16 to the Disclosure Letter
and thereafter, except as disclosed to the Agent in writing from time to time
(including as a Permitted Acquisition or pursuant to Section 7.13), no Credit
Party has any Subsidiaries that are not Immaterial Subsidiaries.

6.17 Material Contracts. Schedule 6.18 to the Disclosure Letter is an accurate
and complete list of all Material Contracts in effect on or as of the Effective
Date to which any Credit Party is a party or is bound.

6.18 Franchises, Patents, Copyrights, Tradenames, etc. The Credit Parties
possess all franchises, patents, copyrights, trademarks, trade names, licenses
and permits, and rights in respect of the foregoing, adequate for the conduct of
their business substantially as now

 

63



--------------------------------------------------------------------------------

conducted without known conflict with any rights of others. Schedule 6.19 to the
Disclosure Letter contains a true and accurate list of all trade names and any
and all other names used by any Credit Party during the five-year period ending
as of the Effective Date.

6.19 Capital Structure. Schedule 6.20 to the Disclosure Letter sets forth all
issued and outstanding Equity Interests of Company’s Subsidiaries, including the
number of authorized, issued and outstanding Equity Interests of each such
Subsidiary, the par value of such Equity Interests and the holders of such
Equity Interests, all on and as of the Effective Date. All issued and
outstanding Equity Interests of each such Subsidiary are duly authorized and
validly issued, fully paid, nonassessable, free and clear of all Liens (except
for the benefit of the Agent) and such Equity Interests were issued in
compliance with all applicable state, federal and foreign laws concerning the
issuance of securities. Except as disclosed on Schedule 6.20 to the Disclosure
Letter, there are no preemptive or other outstanding rights, options, warrants,
conversion rights or similar agreements or understandings for the purchase or
acquisition from any Subsidiary of any Equity Interests of any Subsidiary.

6.20 Accuracy of Information. (a) The audited financial statements for the
Fiscal Year ended April 30, 2014, furnished to the Agent and the Lenders prior
to the Effective Date fairly present in all material respects the financial
condition of the Company and its Subsidiaries and the results of their
operations for the periods covered thereby, and have been prepared in accordance
with GAAP. The projections, the Pro Forma Balance Sheet and the other pro forma
financial information delivered to the Agent prior to the Effective Date are
based upon good faith estimates and assumptions believed by management of the
Company to be accurate and reasonable at the time made, it being recognized by
the Lenders that such financial information as it relates to future events is
not to be viewed as fact and that actual results during the period or periods
covered by such financial information may differ from the projected results set
forth therein.

(b) Since April 30, 2014, there has been no material adverse change in the
business, operations, condition (financial or otherwise) or property of the
Credit Parties, taken as a whole.

(c) To the knowledge of the Credit Parties, as of the Effective Date, (i) the
Credit Parties do not have any material contingent obligations (including any
liability for taxes) not disclosed by or reserved against in the opening balance
sheet to be delivered hereunder and (ii) there are no unrealized or anticipated
losses from any present commitment of the Credit Parties which contingent
obligations and losses in the aggregate could reasonably be expected to have a
Material Adverse Effect.

6.21 Solvency. After giving effect to the consummation of the transactions
contemplated by this Agreement and other Loan Documents, Borrowers, and
Borrowers and each Credit Party taken as a whole, will be solvent, able to pay
its indebtedness as it matures and will have capital sufficient to carry on its
businesses and all business in which it is about to engage. This Agreement is
being executed and delivered by the Borrowers to the Agent and the Lenders in
good faith and in exchange for fair, equivalent consideration. The Credit
Parties do not intend to nor does management of the Credit Parties believe the
Credit Parties will incur debts beyond their ability to pay as they mature. The
Credit Parties do not contemplate filing a petition in bankruptcy or for an
arrangement or reorganization under the Bankruptcy Code or any

 

64



--------------------------------------------------------------------------------

similar law of any jurisdiction now or hereafter in effect relating to any
Credit Party, nor does any Credit Party have any knowledge of any threatened
bankruptcy or insolvency proceedings against a Credit Party.

6.22 Employee Matters. There are no strikes, slowdowns, work stoppages, unfair
labor practice complaints, grievances, arbitration proceedings or controversies
pending or, to the best knowledge of the Borrowers, threatened in writing
against any Credit Party by any employees of any Credit Party, that could
reasonably be expected to result in a Material Adverse Effect.

6.23 No Misrepresentation. Neither this Agreement nor any other Loan Document,
certificate, information or report furnished or to be furnished by or on behalf
of a Credit Party to the Agent or any Lender in connection with any of the
transactions contemplated hereby or thereby, contains a misstatement of material
fact, or omits to state a material fact required to be stated in order to make
the statements contained herein or therein, taken as a whole, not misleading in
the light of the circumstances under which such statements were made (it being
recognized by the Lenders that any financial information as it relates to future
events is not to be viewed as fact and that actual results during the period or
periods covered by such financial information may differ from the projected
results set forth therein). There is no fact, other than information known to
the public generally, known to any Credit Party after diligent inquiry, that
could reasonably be expect to have a Material Adverse Effect that has not
expressly been disclosed to the Agent in writing.

6.24 Corporate Documents and Corporate Existence. As to each Loan Party, (a) it
is an organization as described on Schedule 1.1 to the Disclosure Letter and has
provided the Agent and the Lenders with complete and correct copies of its
articles of incorporation, by-laws and all other applicable charter and other
organizational documents, and, if applicable, a good standing certificate and
(b) its correct legal name, business address, type of organization and
jurisdiction of organization, tax identification number and other relevant
identification numbers are set forth on Schedule 1.1 to the Disclosure Letter.

6.25 Intellectual Property Collateral. The Loan Parties are the sole owners of
the Intellectual Property Collateral, except for non-exclusive licenses granted
by such Loan Parties to their respective customers in the ordinary course of
business. To the best of Borrower’s knowledge, none of any Loan Parties’
Copyrights, Trademarks and Patents (in each case, as defined in the Security
Agreement) has been judged invalid or unenforceable, in whole or in part, and no
claim has been made in writing to any Loan Party that any part of the
Intellectual Property Collateral violates the rights of any third party except
to the extent such claim could not reasonably be expected to cause a Material
Adverse Effect.

 

65



--------------------------------------------------------------------------------

7. AFFIRMATIVE COVENANTS.

Each Borrower covenants and agrees, so long as any Lender has any commitment to
extend credit hereunder, or any of the Indebtedness remains outstanding and
unpaid (other than inchoate indemnity obligations for which no claim has been
made), that it will, and, as applicable, it will cause each of its Subsidiaries
to:

7.1 Financial Statements. Furnish to the Agent, in form and detail satisfactory
to the Agent, the following documents:

 

  (a) as soon as available, but in any event within ninety (90) days after the
end of each Fiscal Year, a copy of the audited Consolidated and unaudited
Consolidating financial statements of the Company and its Consolidated
Subsidiaries as at the end of such Fiscal Year and the related audited
Consolidated and unaudited Consolidating statements of income, stockholders
equity, and cash flows of the Company and its Consolidated Subsidiaries for such
Fiscal Year or partial Fiscal Year and underlying assumptions, setting forth in
each case in comparative form the figures for the previous Fiscal Year,
certified as being fairly stated in all material respects by an independent,
nationally recognized certified public accounting firm reasonably satisfactory
to the Agent; and

 

  (b) as soon as available, but in any event within forty five (45) days after
the end of each month (including the last month of each fiscal quarter and each
Fiscal Year, which, for such months, shall be a Borrower-prepared draft subject
to standard audit adjustments), commencing with the first full month after the
Effective Date, the Borrower prepared unaudited Consolidated and Consolidating
balance sheets of the Company and its Consolidated Subsidiaries as at the end of
such month and the related unaudited statements of income, stockholders equity
and cash flows of the Company and its Consolidated Subsidiaries for the portion
of the Fiscal Year through the end of such fiscal month, setting forth in each
case in comparative form (i) the figures for the corresponding periods in the
previous year and (ii) the figures for the relevant period set forth in the
projections delivered for such year pursuant to Section 7.2(e), and certified by
a Responsible Officer of the Company as being fairly stated in all material
respects; and

all such financial statements to be complete and correct in all material
respects and to be prepared in reasonable detail and in accordance with GAAP
throughout the periods reflected therein and with prior periods (except as
approved by a Responsible Officer and disclosed therein); provided however that
the financial statements delivered pursuant to clause (b) and (c) hereof will
not be required to include footnotes and will be subject to change from audit
and year-end adjustments; provided further that, if at the time any such
consolidating reports are due in accordance with Sections 7.1(a) and (b) above,
there are no Immaterial Subsidiaries, then Borrower shall only be required to
deliver consolidating statements if requested by Agent.

Notwithstanding the foregoing, the obligations in paragraphs (a) and (b) of this
Section 7.1 may be satisfied with respect to financial information of the
Company and its Subsidiaries by furnishing the Form 10-K or 10-Q (or the
equivalent), as applicable, the Company filed with the Securities and Exchange
Commission; provided however, that, if at any time there any Immaterial
Subsidiaries, then Borrower shall still be obligated to deliver consolidating
statements in accordance with Sections 7.1(a) and (b) above. Documents required
to be delivered pursuant to Section 7.1(a) or (b) and Section 7.2(b) may be
delivered electronically

 

66



--------------------------------------------------------------------------------

and if so delivered, shall be deemed to have been delivered on the date (i) on
which the Company posts such documents, or provides a link thereto on the
Company’s website on the internet at www.bazaarvoice.com; or (ii) on which such
documents are posted on the Company’s behalf on an Internet or intranet website,
if any, to which each Lender and the Agent have access (whether a commercial,
third-party website or whether sponsored by the Agent).

7.2 Certificates; Other Information. Furnish to the Agent, in form and detail
acceptable to the Agent, the following documents:

 

  (a) Concurrently with the delivery of the financial statements described in
Sections 7.1(a) for each fiscal year end and 7.1(b) for each month end, a
Covenant Compliance Report duly executed by a Responsible Officer of the
Company, together with a customer bookings report, detailing such quarter’s
customer bookings, and a renewal rate report, detailing such fiscal quarter’s
service contract renewal rates, the dollar value and the identity of the Account
Debtor associated with each service contract on such report, each in form and
detail acceptable to Agent;

 

  (b) Promptly, copies of all statements, reports and notices sent or made
available generally by any Borrower to its security holders and all reports on
Forms 10-K and 10-Q filed with the Securities and Exchange Commission;

 

  (c) Promptly upon receipt thereof, copies of all significant reports submitted
by the Credit Parties’ firm(s) of certified public accountants in connection
with each annual, interim or special audit or review of any type of the
financial statements or related internal control systems of the Credit Parties
made by such accountants, including any comment letter submitted by such
accountants to management in connection with their services;

 

  (d) Any financial reports, statements, press releases, other material
information or written notices delivered to the holders of the Subordinated Debt
pursuant to any applicable Subordinated Debt Documents (to the extent not
otherwise required hereunder), as and when delivered to such Persons;

 

  (e) Within sixty (60) days after the end of each Fiscal Year, projections for
the Credit Parties for the next succeeding Fiscal Year, on a quarterly basis and
for the following Fiscal Year on an annual basis, including a balance sheet,
income statement and cash flow statement as at the end of each relevant period
and for the period commencing at the beginning of the Fiscal Year and ending on
the last day of such relevant period, such projections certified by a
Responsible Officer of the Borrowers as being based on reasonable estimates and
assumptions taking into account all facts and information known (or reasonably
available to any Credit Party) by a Responsible Officer of the Borrowers;

 

67



--------------------------------------------------------------------------------

  (f) Within forty five (45) days after and as of the end of each month,
including the last month of each Fiscal Year, or more frequently as requested by
the Agent or the Majority Lenders the monthly aging of the accounts receivable
and accounts payable of the Loan Parties;

 

  (g) Any additional information as required by any Loan Document, and such
additional schedules, certificates and reports respecting all or any of the
Collateral, the items or amounts received by the Loan Parties in full or partial
payment thereof, and any goods (the sale or lease of which shall have given rise
to any of the Collateral) possession of which has been obtained by the Loan
Parties, all to such extent as the Agent may reasonably request from time to
time, any such schedule, certificate or report to be certified as true and
correct in all material respects by a Responsible Officer of the applicable Loan
Party and shall be in such form and detail as the Agent may reasonably specify;

 

  (h) Within forty five (45) days of the last day of each fiscal quarter, a
report signed by Borrower, in form reasonably acceptable to the Agent, listing
any applications or registrations that Borrower or any Subsidiary has made or
filed in respect of any Patents, Copyrights or Trademarks (in each case, as
defined in the Security Agreement) and a current list of Borrower’s and each
Subsidiary’s Intellectual Property Collateral, including but not limited to any
subsequent ownership right of Borrower or any Subsidiary in or to any Trademark,
Patent or Copyright not specified in the schedules to the Security Agreement;
and

 

  (i) Such additional financial and/or other information as the Agent or any
Lender may from time to time reasonably request, promptly following such
request.

7.3 Payment of Obligations. Pay, discharge or otherwise satisfy, at or before
maturity or before they become delinquent, as the case may be, all of its
obligations of whatever nature, including without limitation all assessments,
governmental charges, claims for labor, supplies, rent or other obligations,
except (i) where the amount or validity thereof is currently being appropriately
contested in good faith and reserves in conformity with GAAP with respect
thereto have been provided on the books of the Credit Parties or (ii) the
failure to timely satisfy such obligations could not reasonably be expected to
result in a Material Adverse Effect.

7.4 Conduct of Business and Maintenance of Existence; Compliance with Laws.

(a) Continue to engage in their respective business and operations substantially
as conducted immediately prior to the Effective Date or reasonably related or
incidental thereto;

(b) Preserve, renew and keep in full force and effect its existence and maintain
its qualifications to do business in each jurisdiction where such qualifications
are necessary for its operations, except as otherwise permitted pursuant to
Section 8.4;

 

68



--------------------------------------------------------------------------------

(c) Take all action it deems necessary in its reasonable business judgment to
maintain all rights, privileges, licenses and franchises necessary for the
normal conduct of its business except where the failure to so maintain such
rights, privileges or franchises could not, either singly or in the aggregate,
reasonably be expected to have a Material Adverse Effect;

(d) Comply with all Contractual Obligations and Requirements of Law, except to
the extent that failure to comply therewith could not, either singly or in the
aggregate, reasonably be expected to have a Material Adverse Effect; and

(e) (i) Continue to be a Person whose property or interests in property is not
blocked or subject to blocking pursuant to Section 1 of Executive Order 13224 of
September 23, 2001 Blocking Property and Prohibiting Transactions With Persons
Who Commit, Threaten to Commit or Support Terrorism (66 Fed. Reg. 49079
(2001)) (the “Order”), (ii) not engage in the transactions prohibited by
Section 2 of that Order or become associated with Persons such that a violation
of Section 2 of the Order would arise, and (iii) not become a Person on the list
of Specially Designated Nationals and Blocked Persons, or (iv) otherwise not
become subject to the limitation of any OFAC regulation or executive order.

7.5 Maintenance of Property; Insurance. (a) Keep all material property it deems,
in its reasonable business judgment, useful and necessary in its business in
working order (ordinary wear and tear excepted); (b) maintain insurance coverage
with financially sound and reputable insurance companies on physical assets and
against other business risks in such amounts and of such types as are
customarily carried by companies similar in size and nature (including without
limitation casualty and public liability and property damage insurance), and in
the event of acquisition of additional property, real or personal, or of the
incurrence of additional risks of any nature, increase such insurance coverage
in such manner and to such extent as prudent business judgment and present
practice or any applicable Requirements of Law would dictate; (c) in the case of
all insurance policies covering any Collateral, such insurance policies shall
provide that the loss payable thereunder shall be payable to the applicable
Credit Party, and to the Agent (as mortgagee, or, in the case of personal
property interests, lender loss payee) as their respective interests may appear;
(d) in the case of all public liability insurance policies, such policies shall
list the Agent as an additional insured, as the Agent may reasonably request;
and (e) if requested by the Agent, certificates evidencing such policies,
including all endorsements thereto, to be deposited with the Agent, such
certificates being in form and substance reasonably acceptable to the Agent.

7.6 Inspection of Property; Books and Records, Discussions. Permit the Agent and
each Lender, through their authorized attorneys, accountants and representatives
(a) at all reasonable times during normal business hours, upon the request of
the Agent or such Lender, to examine each Credit Party’s books, accounts,
records, ledgers and assets and properties; (b) from time to time, during normal
business hours, upon the request of the Agent, to conduct full or partial
collateral audits of the Accounts and Inventory of the Credit Parties and
appraisals of all or a portion of the fixed assets (including real property) of
the Credit Parties, such audits and appraisals to be completed by an appraiser
as may be selected by the Agent and consented to by the Borrowers (such consent
not to be unreasonably withheld), with all reasonable costs and expenses of such
audits to be reimbursed by the Credit Parties, provided that so long as no Event
of Default or Default exists, the Borrowers shall not be required to reimburse
the Agent for such

 

69



--------------------------------------------------------------------------------

audits or appraisals more frequently than twice each Fiscal Year; (c) during
normal business hours and at their own risk, to enter onto the real property
owned or leased by any Credit Party to conduct inspections, investigations or
other reviews of such real property; and (d) at reasonable times during normal
business hours and at reasonable intervals, to visit all of the Credit Parties’
offices, discuss each Credit Party’s respective financial matters with their
respective officers, as applicable, and, by this provision, the Borrowers
authorizes, and will cause each of its respective Subsidiaries to authorize, its
independent certified or chartered public accountants to discuss the finances
and affairs of any Credit Party and examine any of such Credit Party’s books,
reports or records held by such accountants.

7.7 Notices. Promptly give written notice to the Agent of:

 

  (a) the occurrence of any Default or Event of Default of which any Credit
Party has knowledge;

 

  (b) any (i) litigation or proceeding existing at any time between any Credit
Party and any Governmental Authority or other third party, or any investigation
of any Credit Party conducted by any Governmental Authority, which in each case
could reasonably be expected to have a Material Adverse Effect or (ii) any
material adverse change in the financial condition of any Credit Party since the
date of the last audited financial statements delivered pursuant to
Section 7.1(a) hereof;

 

  (c) the occurrence of any event which any Credit Party believes could
reasonably be expected to have a Material Adverse Effect, promptly after
concluding that such event could reasonably be expected to have such a Material
Adverse Effect;

 

  (d) if any Named Executive Officer (as defined in Section 16 of the Securities
and Exchange Act) is no longer an employee of the Company;

 

  (e) promptly after becoming aware thereof, the taking by the Internal Revenue
Service or any foreign taxing jurisdiction of a written tax position (or any
such tax position taken by any Credit Party in a filing with the Internal
Revenue Service or any foreign taxing jurisdiction) which could reasonably be
expected to have a Material Adverse Effect, setting forth the details of such
position and the financial impact thereof;

 

  (f) not less than ten (10) Business Days (or such other shorter period to
which the Agent may agree) prior to the proposed effective date thereof, any
proposed material amendments, restatements or other modifications to any
Subordinated Debt Documents; and

 

  (g) any default or event of default by any Person under any Subordinated Debt
Document, concurrently with delivery or promptly after receipt (as the case may
be) of any notice of default or event of default under the applicable document,
as the case may be.

 

70



--------------------------------------------------------------------------------

Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer of the Borrowers setting forth details of the occurrence
referred to therein and, in the case of notices referred to in clauses (a), (b),
(c), (d) and (g) hereof stating what action the applicable Credit Party has
taken or proposes to take with respect thereto.

7.8 Hazardous Material Laws.

(a) Use and operate all of its facilities and properties in material compliance
with all applicable Hazardous Material Laws, keep all material required permits,
approvals, certificates, licenses and other authorizations required under such
Hazardous Material Laws in effect and remain in compliance therewith, and handle
all Hazardous Materials in material compliance with all applicable Hazardous
Material Laws;

(b) (i) Promptly notify the Agent and provide copies upon receipt of all written
claims, complaints, notices or inquiries received by any Credit Party relating
to its facilities and properties or compliance with Hazardous Material Laws
which, could reasonably be expected to have a Material Adverse Effect and
(ii) promptly cure and have dismissed with prejudice to the reasonable
satisfaction of the Agent and the Majority Lenders any material actions and
proceedings relating to compliance with Hazardous Material Laws to which any
Credit Party is named a party, other than such actions or proceedings being
contested in good faith and with the establishment of reasonable reserves;

(c) To the extent necessary to comply in all material respects with Hazardous
Material Laws, remediate or monitor contamination arising from a release or
disposal of Hazardous Material, which solely, or together with other releases or
disposals of Hazardous Materials could reasonably be expected to have a Material
Adverse Effect;

(d) Provide such information and certifications which the Agent or any Lender
may reasonably request from time to time to evidence compliance with this
Section 7.8.

7.9 Financial Covenants.

(a) Maintain Liquidity at all times of not less than $60,000,000.

(b) Maintain, as of the last day of each month, for the Measurement Period
ending on such day, a Renewal Rate Ratio of not less than 85%.

7.10 Governmental and Other Approvals. Apply for, obtain and/or maintain in
effect, as applicable, all authorizations, consents, approvals, licenses,
qualifications, exemptions, filings, declarations and registrations (whether
with any court, governmental agency, regulatory authority, securities exchange
or otherwise) which are necessary or reasonably requested by the Agent in
connection with the execution, delivery and performance by any Credit Party of,
as applicable, this Agreement, the other Loan Documents, the Subordinated Debt
Documents, or any other documents or instruments to be executed and/or delivered
by any Credit Party, as applicable in connection therewith or herewith, except
where the failure to so apply for, obtain or maintain could not reasonably be
expected to have a Material Adverse Effect.

 

71



--------------------------------------------------------------------------------

7.11 Compliance with ERISA; ERISA Notices.

(a) Comply in all material respects with all material requirements imposed by
ERISA and the Internal Revenue Code, including, but not limited to, the minimum
funding requirements for any Pension Plan, except to the extent that any
noncompliance could not reasonably be expected to have a Material Adverse
Effect.

(b) Promptly notify the Agent upon the occurrence of any of the following events
in writing: (i) the termination, other than a standard termination, as defined
in ERISA, of any Pension Plan subject to Subtitle C of Title IV of ERISA by any
Credit Party; (ii) the appointment of a trustee by a United States District
Court to administer any Pension Plan subject to Title IV of ERISA; (iii) the
commencement by the PBGC, of any proceeding to terminate any Pension Plan
subject to Title IV of ERISA; (iv) the failure of any Credit Party to make any
payment in respect of any Pension Plan required under Section 412 of the
Internal Revenue Code or Section 302 of ERISA; (v) the withdrawal of any Credit
Party from any Multiemployer Plan if any Credit Party reasonably believes that
such withdrawal would give rise to the imposition of Withdrawal Liability with
respect thereto; or (vi) the occurrence of (x) a “reportable event” which is
required to be reported by a Credit Party under Section 4043 of ERISA other than
any event for which the reporting requirement has been waived by the PBGC or
(y) a “prohibited transaction” as defined in Section 406 of ERISA or
Section 4975 of the Internal Revenue Code other than a transaction for which a
statutory exemption is available or an administrative exemption has been
obtained.

7.12 Defense of Collateral. Defend the Collateral from any Liens other than
Liens permitted by Section 8.2.

7.13 Future Subsidiaries; Additional Collateral.

(a) With respect to each Person which becomes a Domestic Subsidiary (other than
an Immaterial Subsidiary of the Company (directly or indirectly) subsequent to
the Effective Date, whether by Permitted Acquisition or otherwise, cause such
new Domestic Subsidiary to execute and deliver to the Agent, for and on behalf
of each of the Lenders (unless waived by the Agent):

 

  (i) within thirty (30) days after the date such Person becomes a Domestic
Subsidiary (or such longer time period as the Agent may determine), (A) a
Guaranty, or in the event that a Guaranty already exists, a joinder agreement to
the Guaranty whereby such Domestic Subsidiary becomes obligated as a Guarantor
under the Guaranty or (B) at the request of the Agent, a joinder to this
Agreement whereby such Domestic Subsidiary becomes obligated as a Borrower
hereunder;

 

  (ii) within thirty (30) days after the date such Person becomes a Domestic
Subsidiary (or such longer time period as the Agent may determine), a joinder
agreement to the Security Agreement whereby such Domestic Subsidiary grants a
Lien over its assets (other than Equity Interests which should be governed by
(b) of this Section 7.13) as set forth in the Security Agreement, and such
Domestic Subsidiary shall take such additional actions as may be necessary to
ensure a valid first priority perfected Lien over such assets of such Domestic
Subsidiary, subject only to the other Liens permitted pursuant to Section 8.2 of
this Agreement; and

 

  (iii) within the time period specified in and to the extent required under
clause (c) of this Section 7.13, a Mortgage, a Collateral Access Agreement
and/or other documents required to be delivered in connection therewith;

 

72



--------------------------------------------------------------------------------

(b) With respect to the Equity Interests of each Person which becomes (whether
by Permitted Acquisition or otherwise) (i) a Domestic Subsidiary subsequent to
the Effective Date, cause the Loan Party that holds such Equity Interests to
execute and deliver such Pledge Agreements, and take such actions as may be
necessary to ensure a valid first priority perfected Lien over one hundred
percent (100%) of the Equity Interests of such Domestic Subsidiary held by such
Loan Party, such Pledge Agreements to be executed and delivered (unless waived
by the Agent) within thirty (30) days after the date such Person becomes a
Domestic Subsidiary (or such longer time period as the Agent may determine); and
(ii) if required by Agent in its sole discretion, a Foreign Subsidiary
subsequent to the Effective Date, the Equity Interests of which is held directly
by a Loan Party, cause the Loan Party that holds such Equity Interests to
execute and deliver such Pledge Agreements and take such actions as may be
necessary to ensure a valid first priority perfected Lien over sixty-five
percent (65%) of the Equity Interests of such Subsidiary, such Pledge Agreements
to be executed and delivered (unless waived by the Agent) within thirty
(30) days after the date such Person becomes a Foreign Subsidiary (or such
longer time period as the Agent may determine); and

(c) (i) With respect to the acquisition of a fee interest in real property by
any Credit Party after the Effective Date (whether by Permitted Acquisition or
otherwise), not later than thirty (30) days after the acquisition is consummated
or the owner of such property becomes a Domestic Subsidiary (or such longer time
period as the Agent may determine), such Credit Party shall execute or cause to
be executed (unless waived by the Agent), a Mortgage (or an amendment to an
existing mortgage, where appropriate) covering such real property, together with
such additional real estate documentation, environmental reports, title policies
and surveys as may be reasonably required by the Agent; and (ii) with respect to
the acquisition of any leasehold interest in real property by any Credit Party
after the Effective Date (whether by Permitted Acquisition or otherwise) where
(A) Collateral having an aggregate book value of at least $500,000 is located
and/or (B) books and records are located, not later than thirty (30) days after
the acquisition is consummated or the owner of the applicable leasehold interest
becomes a Domestic Subsidiary (or such longer time period as the Agent may
determine), the applicable Credit Party shall execute or cause to be executed,
unless otherwise waived by the Agent, a Collateral Access Agreement in form and
substance reasonably acceptable to the Agent together with such other
documentation as may be reasonably required by the Agent; provided, however,
that the aggregate book value of all Collateral at all locations not subject to
the foregoing requirements shall not exceed $1,000,000.00 at any time;

in each case in form reasonably satisfactory to the Agent, in its reasonable
discretion, together with such supporting documentation, including without
limitation corporate authority items, certificates and opinions of counsel, as
reasonably required by the Agent. Upon the Agent’s request, the Loan Parties
shall take, or cause to be taken, such additional steps as are necessary or
advisable under applicable law to perfect and ensure the validity and priority
of the Liens granted under this Section 7.13.

 

73



--------------------------------------------------------------------------------

7.14 Accounts. Maintain (a) all operating accounts and treasury management
services and primary depository and investment accounts of Borrower and each
Domestic Subsidiary with Agent or Agent’s Affiliates; provided that (i) with
respect to any such accounts maintained with an Affiliate of Agent, such Credit
Party shall cause to be executed and delivered to Agent an Account Control
Agreement satisfactory to Agent and has taken or will cause to be taken all
steps necessary, in the opinion of the Agent, to ensure that the Agent has a
perfected first priority security interest in such account and (ii) Borrowers
shall maintain at all times in such accounts maintained with Agent and Agent’s
Affiliates an aggregate balance of not less than Thirty Five Million Dollars
($35,000,000) (or such lesser amount agreed to from time to time by Agent) and
(b) subject to Section 7.22(b), and except for the accounts held in foreign
jurisdictions, all other investment and depository accounts with any other
Lender, provided that, with respect to any such accounts maintained with any
such Lender, prior to the deposit of any funds or other assets in any such
account, (i) Agent shall have received a fully executed Account Control
Agreement satisfactory to Agent covering such account and (ii) such Credit Party
has taken or has caused to be taken all steps necessary, in the opinion of the
Agent, to ensure that the Agent has a perfected first priority security interest
in such account.

7.15 Use of Proceeds. Use all Advances of the Revolving Credit as set forth in
Section 2.12 hereof. The Borrowers shall not use any portion of the proceeds of
any such advances or any other extensions of credit for the purpose of
purchasing or carrying any “margin stock” (as defined in Regulation U of the
Board of Governors of the Federal Reserve System) in any manner which violates
the provisions of Regulation T, U or X of said Board of Governors or for any
other purpose in violation of any applicable statute or regulation, or in any
manner that will violate any Anti-Terrorism Law.

7.16 [Reserved].

7.17 Further Assurances and Information.

 

  (a) Take such actions as the Agent or Majority Lenders may from time to time
reasonably request to establish and maintain first priority perfected security
interests in and Liens on all of the Collateral, subject only to those Liens
permitted under Section 8.2 hereof, including executing and delivering such
additional pledges, collateral assignments, mortgages, lien instruments or other
security instruments covering any or all of the Loan Parties’ assets as the
Agent may reasonably require, such documentation to be in form and substance
reasonably acceptable to the Agent, and prepared at the expense of the
Borrowers.

 

  (b) Execute and deliver or cause to be executed and delivered to the Agent
within a reasonable time following the Agent’s request, and at the expense of
the Borrowers, such other documents or instruments as the Agent may reasonably
require to effectuate more fully the purposes of this Agreement or the other
Loan Documents.

 

  (c) Provide the Agent and the Lenders with any other information required by
Section 326 of the USA Patriot Act or necessary for the Agent and the Lenders to
verify the identity of any Credit Party as required by Section 326 of the USA
Patriot Act.

 

74



--------------------------------------------------------------------------------

7.18 Registration of Intellectual Property Rights.

 

  (a) Borrower shall promptly register or cause to be promptly registered (to
the extent not already registered) with the United States Patent and Trademark
Office or the United States Copyright Office, as the case may be, those
registrable material intellectual property rights now owned or hereafter
developed or acquired by Borrower or any Subsidiary of Borrower, to the extent
that Borrower, in its reasonable business judgment, deems it appropriate to so
protect such intellectual property rights.

 

  (b) Borrower shall give the Agent written notice of any applications or
registrations of intellectual property rights filed with the United States
Patent and Trademark Office, including the date of such filing and the
registration or application numbers, if any, unless such information is
otherwise provided under Section 7.2(h).

 

  (c) Borrower shall (i) give the Agent not less than fifteen (15) days prior
written notice of the filing of any applications or registrations with the
United States Copyright Office, including the title of such intellectual
property rights to be registered, as such title will appear on such applications
or registrations, and the date such applications or registrations will be filed;
(ii) prior to the filing of any such applications or registrations, execute such
documents as the Agent may reasonably request for the Agent to maintain its
perfection in such intellectual property rights to be registered by Borrower;
(iii) upon the request of the Agent, either deliver to the Agent or file such
documents simultaneously with the filing of any such applications or
registrations; (iv) upon filing any such applications or registrations, promptly
provide the Agent with a copy of such applications or registrations together
with any exhibits, evidence of the filing of any documents requested by the
Agent to be filed for the Agent to maintain the perfection and priority of its
security interest in such intellectual property rights, and the date of such
filing.

 

  (d) Borrower shall execute and deliver such additional instruments and
documents from time to time as the Agent shall reasonably request to perfect and
maintain the perfection and priority of the Agent’s security interest in the
Intellectual Property Collateral.

 

  (e)

Borrower shall use commercially reasonable efforts to (i) protect, defend and
maintain the validity and enforceability of the Trademarks, Patents, Copyrights,
and trade secrets, (ii) use commercially reasonable efforts to detect
infringements of the Trademarks, Patents and Copyrights owned by Borrower or any
Subsidiary of Borrower and promptly notify the Agent in

 

75



--------------------------------------------------------------------------------

  writing of any material infringements of the Trademarks, Patents and
Copyrights owned by Borrower or any Subsidiary of Borrower which could
reasonably be expected to result in a Material Adverse Effect and (iii) not
allow any material Trademarks, Patents or Copyrights owned by Borrower to be
abandoned, forfeited or dedicated to the public except with regard to such
intellectual property rights that Borrower, in its reasonable business judgment
deems no longer material.

 

  (f) The Agent may audit Borrower’s and its Subsidiaries’ Intellectual Property
Collateral owned by Borrower and its Subsidiaries to confirm compliance with
this Section 7.18, provided such audit may not occur more often than twice per
year, unless an Event of Default has occurred and is continuing. The Agent shall
have the right, but not the obligation, to take, at Borrower’s sole expense, any
actions that the Borrowers are required under this Section 7.18 to take but
which Borrower fails to take, after fifteen (15) days’ notice to Borrower.
Borrower shall reimburse and indemnify the Agent for all reasonable costs and
reasonable expenses incurred in the reasonable exercise of its rights under this
Section 7.18.

7.19 [Reserved].

7.20 Foreign Pledge Agreements. Within thirty (30) days (or such longer time
period as the Agent may agree in its sole discretion) following the receipt by
the Company of a request by the Agent to deliver a pledge of the Equity
Interests in any Foreign Subsidiary, the Equity Interests of which is held
directly by a Loan Party, execute and deliver, or cause the applicable Loan
Party to execute and deliver such Pledge Agreements and take such actions as may
be necessary to ensure a valid first priority perfected Lien over sixty-five
percent (65%) of the Equity Interests of such Foreign Subsidiary.

7.21 Dissolution or Merger of Longboard and FeedMagnet. On or before
November 21, 2015 (or such later date as agreed to by the Agent in its sole
discretion), deliver satisfactory evidence to Agent of the dissolution of
Longboard and FeedMagnet or the merger of Longboard and FeedMagnet into another
Loan Party.

7.22 Post-Closing Obligations.

 

  (a) On or before December 15, 2014 (or such later date as agreed to by the
Agent in its sole discretion), unless otherwise waived by Agent, cause to be
delivered a fully executed Collateral Access Agreement in form and substance
reasonably acceptable to the Agent for the property located at 3900 N. Capital
of Texas Highway, Suite 300, Austin, Texas.

 

  (b) On or before January 31, 2015 (or such later date as agreed to by the
Agent in its sole discretion), deliver a fully executed Account Control
Agreement in form and substance reasonably acceptable to the Agent for the
account with UBS described on Schedule 3.3(b) of the Disclosure Letter dated as
of the Effective Date and delivered in connection with the Security Agreement.

 

76



--------------------------------------------------------------------------------

8. NEGATIVE COVENANTS.

Each Borrower covenants and agrees that, so long as any Lender has any
commitment to extend credit hereunder, or any of the Indebtedness remains
outstanding and unpaid (other than inchoate indemnity obligations for which no
claim has been made), it will not, and, as applicable, it will not permit any of
its Subsidiaries to:

8.1 Limitation on Debt. Create, incur, assume or suffer to exist any Debt,
except:

 

  (a) Indebtedness of any Credit Party to the Agent or any Lender;

 

  (b) any Debt existing on the Effective Date and set forth in Schedule 8.1 to
the Disclosure Letter and any renewals or refinancing of such Debt (provided
that (i) the aggregate principal amount of such renewed or refinanced Debt shall
not exceed the aggregate principal amount of the original Debt outstanding on
the Effective Date (less any principal payments and the amount of any commitment
reductions made thereon on or prior to such renewal or refinancing, plus any
reasonable premium paid in connection with such renewal or refinancing),
(ii) the renewal or refinancing of such Debt shall be on substantially the same
or better terms as in effect with respect to such Debt on the Effective Date,
and shall otherwise be in compliance with this Agreement, and (iii) at the time
of such renewal or refinancing no Default or Event of Default has occurred and
is continuing or would result from the renewal or refinancing of such Debt);

 

  (c) any Debt of the Borrowers or any of their Subsidiaries incurred to finance
the acquisition of fixed or capital assets, whether pursuant to a loan or a
Capitalized Lease provided that both at the time of and immediately after giving
effect to the incurrence thereof (i) no Default or Event of Default shall have
occurred and be continuing, and (ii) the aggregate amount of all such Debt at
any one time outstanding (including, without limitation, any Debt of the type
described in this clause (c) which is set forth on Schedule 8.1 to the
Disclosure Letter) shall not exceed $1,000,000;

 

  (d) Subordinated Debt;

 

  (e) Debt under any Hedging Transactions, provided that such transaction is
entered into for risk management purposes and not for speculative purposes;

 

  (f) Debt arising from judgments or decrees not deemed to be a Default or Event
of Default under subsection (g) of Section 9.1;

 

77



--------------------------------------------------------------------------------

  (g) Debt owing to a Person that is a Credit Party, but only to the extent
permitted under Section 8.7 hereof;

 

  (h) Debt to trade creditors incurred in the ordinary course of business;

 

  (i) Debt consisting of the endorsement of negotiable instruments for deposit
or collection or similar transactions in the ordinary course of business;

 

  (j) Guarantee Obligations with respect to any Debt otherwise permitted under
this Section 8.1;

 

  (k) Debt incurred with respect to corporate credit cards in the ordinary
course of business in a principal amount not to exceed at any one time
outstanding $1,500,000;

 

  (l) Debt incurred in the ordinary course of business with respect to surety
bonds and similar obligations arising in the ordinary course of business;

 

  (m) Debt in connection with the deemed financing of insurance premiums arising
as a result of the payment of such premiums in installments in the ordinary
course of business (expressly excluding third party financing) in an aggregate
amount at any one time outstanding not to exceed $750,000;

 

  (n) Debt consisting of obligations under deferred consideration (earn-outs,
milestone payments and other contingent obligations that constitute Debt) or
other similar arrangements incurred in connection with any Permitted Acquisition
or other Investment permitted hereunder; and

 

  (o) additional unsecured Debt not otherwise described above, provided that
both at the time of and immediately after giving effect to the incurrence
thereof (i) no Default or Event of Default shall have occurred and be continuing
or result therefrom and (ii) the aggregate amount of all such Debt shall not
exceed $1,000,000 at any one time outstanding.

8.2 Limitation on Liens. Create, incur, assume or suffer to exist any Lien upon
any of its property, assets or revenues, whether now owned or hereafter
acquired, except for:

 

  (a) Permitted Liens;

 

  (b)

Liens securing Debt permitted by Section 8.1(b) and Section 8.1(c), provided
that with respect to Liens permitted by Section 8.1(c), (i) such Liens are
created upon fixed or capital assets (including without limitation by virtue of
a loan or a Capitalized Lease), (ii) any such Lien is created solely for the
purpose of securing indebtedness representing or incurred to finance the cost of
the acquisition of the item of property subject thereto, (iii) the principal
amount of the Debt secured by any such Lien shall at no time exceed 100% of the
sum of the purchase price or cost of the applicable property, equipment or
improvements and the related costs and

 

78



--------------------------------------------------------------------------------

  charges imposed by the vendors thereof and (iv) the Lien does not cover any
property other than the fixed or capital asset acquired or any accessions,
attachments, improvements or replacements thereof; provided, however, that no
such Lien shall be created over any owned real property of any Credit Party for
which the Agent has received a Mortgage or for which such Credit Party is
required to execute a Mortgage pursuant to the terms of this Agreement;

 

  (c) Liens created pursuant to the Loan Documents;

 

  (d) non-exclusive licenses and sublicenses granted by a Credit Party to third
parties in the ordinary course of business not interfering with the business of
the Credit Parties and exclusive licenses granted by a Credit Party to third
parties in the ordinary course of business that are limited to geographic
location, fields of use, duration in time or customized products for specific
customers;

 

  (e) statutory, common law or contractual Liens arising in the ordinary course
of business in favor of other financial institutions in connection with deposit
or investment accounts held at such financial institutions to secure standard
fees for services charged by, but not financing made available by such financial
institutions;

 

  (f) rights of setoff or bankers’ Liens upon deposits of cash in favor of
depository institutions, solely to the extent incurred in connection with the
maintenance of such deposit accounts in the ordinary course of business (in each
case, subject to the terms of any applicable Account Control Agreement);

 

  (g) other Liens, existing on the Effective Date, set forth on Schedule 8.2 to
the Disclosure Letter and renewals, refinancings and extensions thereof on
substantially the same or better terms as in effect on the Effective Date and
otherwise in compliance with this Agreement;

 

  (h) Liens granted in the ordinary course of business on insurance proceeds
securing only the financing of insurance premiums for the policies related to
such proceeds to the extent the financing is permitted under Section 8.1(m); and

 

  (i) other Liens (on property other than Accounts or payment intangibles),
provided that the aggregate principal amount of obligations secured by Liens
existing in reliance on this clause (i) shall not exceed $500,000 at any time
outstanding.

Regardless of the provisions of this Section 8.2, no Lien over the Equity
Interests that constitute Collateral (except for those Liens for the benefit of
the Agent and the Lenders) shall be permitted under the terms of this Agreement.

 

79



--------------------------------------------------------------------------------

8.3 Acquisitions. Except for Permitted Acquisitions and acquisitions permitted
under Section 8.7 or otherwise consented to by the Supermajority Lenders, if
any, purchase or otherwise acquire or become obligated for the purchase of all
or substantially all or any material portion of the assets or business interests
or a division or other business unit of any Person, or any Equity Interest of
any Person, or any business or going concern.

8.4 Limitation on Mergers, Dissolution or Sale of Assets. Enter into any merger
or consolidation or convey, sell, lease, assign, transfer or otherwise dispose
of any of its property, business or assets (including, without limitation,
Equity Interests of Subsidiaries, receivables and leasehold interests), whether
now owned or hereafter acquired or liquidate, wind up or dissolve, except:

 

  (a) Inventory leased or sold in the ordinary course of business;

 

  (b) obsolete, damaged, uneconomic or worn out machinery or equipment, or
machinery or equipment no longer used or useful in the conduct of the applicable
Credit Party’s business;

 

  (c) Permitted Acquisitions;

 

  (d) mergers or consolidations of (i) any Subsidiary of Company with or into a
Borrower or any Guarantor so long as a Borrower or, if no Borrower is involved,
such Guarantor, shall be the continuing or surviving entity; provided that at
the time of each such merger or consolidation, both before and after giving
effect thereto, no Default or Event of Default shall have occurred and be
continuing or result from such merger or consolidation; and (ii) any Subsidiary
that is not a Guarantor with any other Subsidiary that is not a Guarantor;

 

  (e) any Subsidiary of Company may liquidate or dissolve if the Borrowers
determines in good faith that such liquidation or dissolution is in the best
interests of the Borrowers, so long as no Default or Event of Default has
occurred and is continuing or would result therefrom provided, however, that if
such Subsidiary is a Loan Party, all assets of such Subsidiary are transferred
(pursuant to a merger or otherwise) to a Borrower or Guarantor;

 

  (f) dispositions of assets from (i) any Credit Party to a Borrower or a
Guarantor, provided that such Borrower or Guarantor takes such actions as the
Agent may reasonably request to ensure the perfection and priority of the Liens
in favor of the Lenders over such transferred assets and (ii) any Subsidiary
that is not a Loan Party to another Subsidiary that is not a Loan Party;

 

  (g)

(i) Asset Sales (exclusive of asset sales permitted pursuant to all other
subsections of this Section 8.4) in which the sales price is at least equal to
the fair market value of the assets sold and the consideration received is cash
or cash equivalents or Debt of any Credit Party being assumed by the

 

80



--------------------------------------------------------------------------------

  purchaser, provided that the aggregate amount of such Asset Sales does not
exceed 5.0% of Total Net Assets, provided that in no event shall the assets sold
in connection with such Asset Sale generate more than 5% of the Company’s
consolidated gross revenues, and no Default or Event of Default has occurred and
is continuing at the time of each such sale (both before and after giving effect
to such Asset Sale), and (ii) other Asset Sales approved by the Majority Lenders
in their sole discretion;

 

  (h) the sale or disposition of Permitted Investments and the use of cash and
other cash equivalents in the ordinary course of business or for any purpose
that does not violate the terms of this Agreement or any other Loan Document;

 

  (i) dispositions of owned or leased vehicles in the ordinary course of
business;

 

  (j) licenses, sublicenses, leases or subleases granted to third parties in the
ordinary course of business not interfering with the business of the Credit
Parties;

 

  (k) the sale, assignment, transfer, disposition, or discount, in each case
without recourse, of Accounts arising in the ordinary course of business, but
only in connection with the compromise, write down or collection of disputed
claims;

 

  (l) the lapse, abandonment of other disposition of any intellectual property
or registrations (or applications for registrations) with respect thereto in the
ordinary course of business which in the reasonable good faith judgement of the
Company are no longer used or material to the conduct of the business of the
Credit Parties;

 

  (m) dispositions of property to the extent that such property is exchanged for
credit against the purchase price of similar replacement property, provided that
if the disposed property is Collateral, the Loan Parties have taken such actions
as the Agent may reasonably request to ensure the perfection and priority of the
Liens in favor of the Lenders over such replacement property;

 

  (n) dispositions permitted by Section 8.2, Section 8.5, Section 8.7,
Section 8.8 and Section 8.9;

 

  (o) transfers of property to or at the direction of the insurance company in
connection with a casualty event; and

 

  (p) the termination or unwinding of any Hedging Agreements permitted hereunder
in accordance with its terms.

 

81



--------------------------------------------------------------------------------

The Lenders hereby consent and agree to the release by the Agent of any and all
Liens on the property sold or otherwise disposed of in compliance with this
Section 8.4.

8.5 Restricted Payments. Declare or make any distributions, dividend, payment or
other distribution of assets, properties, cash, rights, obligations or
securities (collectively, “Distributions”) on account of any of its Equity
Interests, as applicable, or purchase, redeem or otherwise acquire for value any
of its Equity Interests, as applicable, or any warrants, rights or options to
acquire any of its Equity Interests, now or hereafter outstanding (collectively,
“Purchases”), except that:

 

  (a) each Credit Party may pay Distributions to a Borrower or a Guarantor and
each Credit Party that is not a Loan Party may pay Distributions to any other
Credit Party that is not a Loan Party;

 

  (b) each Credit Party may declare and make Distributions payable in the Equity
Interests of such Credit Party, provided that the issuance of such Equity
Interests does not otherwise violate the terms of this Agreement and no Default
or Event of Default has occurred and is continuing at the time of making such
Distribution or would result from the making of such Distribution;

 

  (c) the Borrower may (i) repurchase the stock of former employees, consultants
or directors pursuant to stock repurchase agreements or similar arrangements so
long as an Event of Default does not exist prior immediately prior to such
repurchase or would exist after giving effect to such repurchase, in an
aggregate amount for all such repurchases and payments made under this subclause
(i) not to exceed $500,000 in any Fiscal Year, (ii) repurchase the stock of
former employees, consultants or directors pursuant to stock repurchase
agreements or similar arrangements by the cancellation of indebtedness owed by
such former employees, consultants or directors regardless of whether an Event
of Default exists, (iii) repurchase capital stock deemed to occur upon a
cashless exercise of options or warrants and (iv) pay cash in lieu of the
issuance of fractional shares in connection with the conversion or exercise of
convertible securities; and

 

  (d) the Borrower or any of its Subsidiaries may (i) pay cash in lieu of
fractional shares in connection with any dividend, split or combination thereof,
or (ii) make Purchases in connection with the retention of Equity Interests in
payment of withholding taxes in connection with equity-based compensation plans.

8.6 Limitation on Capital Expenditures. Make or commit to make (by way of the
acquisition of securities of a Person or otherwise) any expenditure in respect
of the purchase or other acquisition of fixed or capital assets (excluding any
such asset acquired in connection with normal replacement and maintenance
programs properly charged to current operations) except for (a) Reinvestments of
Net Proceeds from Asset Sales under Section 8.4(b) and (g), Insurance

 

82



--------------------------------------------------------------------------------

Proceeds or Condemnation Proceeds, (b) Capital Expenditures in connection with
tenant improvements for Company’s leased location at 10861 South Stonelake
Boulevard, Austin, Texas 78759 in an aggregate amount not to exceed $10,000,000
to the extent not reimbursed by the landlord for such leased location and
(c) other Capital Expenditures in an aggregate amount not to exceed $18,000,000
in any Fiscal Year.

8.7 Limitation on Investments, Loans and Advances. Make or allow to remain
outstanding any Investment (whether such investment shall be of the character of
investment in shares of stock, evidences of indebtedness or other securities or
otherwise) in, or any loans or advances to, any Person other than:

 

  (a) Permitted Investments;

 

  (b) Investments existing on the Effective Date and listed on Schedule 8.7 to
the Disclosure Letter;

 

  (c) sales on open account in the ordinary course of business;

 

  (d) intercompany loans or intercompany Investments made by (i) any Loan Party
to or in any other Loan Party, (ii) any Credit Party that is not a Loan Party to
any other Credit Party, and (iii) any Loan Party to any Foreign Subsidiary
Credit Party that is not a Loan Party, provided that, in the case of any
intercompany loans or intercompany Investments made by any Loan Party to or in
any Foreign Subsidiary Credit Party that is not a Loan Party, the aggregate
amount from time to time outstanding in respect thereof shall not exceed
$1,000,000, and such intercompany loans shall be evidenced by and funded under
an Intercompany Note pledged to the Agent under the appropriate Collateral
Documents; and provided, further, that in the case of clauses (i) through (iii),
no Default or Event of Default shall have occurred and be continuing at the time
of making such intercompany loan or intercompany Investment or result from such
intercompany loan or intercompany Investment being made;

 

  (e) Investments in respect of Hedging Transactions provided that such
transaction is entered into for risk management purposes and not for speculative
purposes;

 

  (f) loans and advances to employees, officers and directors of any Credit
Party for moving, entertainment, travel and other similar expenses in the
ordinary course of business not to exceed $500,000 in the aggregate at any time
outstanding;

 

  (g) Permitted Acquisitions, including the formation of any Subsidiary in
connection with such Permitted Acquisition and the capitalization of such
Subsidiary whether by capital contribution or intercompany loan pursuant to the
terms of such Permitted Acquisition;

 

83



--------------------------------------------------------------------------------

  (h) joint ventures or strategic alliances in the ordinary course of any Credit
Parties’ business consisting of the non-exclusive licensing of technology, the
development of technology or the providing of technical support, provided that
any cash Investments by Borrower or any Guarantor do not exceed $250,000 in the
aggregate in any Fiscal Year;

 

  (i) Investments constituting deposits or pre-paid orders made in connection
with the purchase of goods or services in the ordinary course of business in an
aggregate amount for such deposits not to exceed $1,000,000 at any one time
outstanding;

 

  (j) Promissory notes and other non-cash consideration received by any Credit
Party in connection with dispositions permitted under Section 8.4;

 

  (k) Investments consisting of notes receivable of, or prepaid royalties and
other credit extensions, to customers and suppliers who are not Affiliates, in
the ordinary course of business;

 

  (l) Investments (including debt obligations and Equity Interests) received in
connection with the bankruptcy or reorganization of suppliers and customers or
in settlement of delinquent obligations of, or other disputes with, customers
and suppliers in the ordinary course of business or upon the foreclosure with
respect to any secured Investment or other transfer of title with respect to any
secured Investment in the ordinary course of business;

 

  (m) to the extent constituting Investments, Guarantee Obligations of the
obligations of a Subsidiary under real property leases; and

 

  (n) other Investments not described above provided that both at the time of
and immediately after giving effect to any such Investment (i) no Default or
Event of Default shall have occurred and be continuing or shall result from the
making of such Investment and (ii) the aggregate amount of all such Investments
shall not exceed $1,000,000 at any time outstanding.

In valuing any Investments for the purpose of applying the limitations set forth
in this Section 8.7 (except as otherwise expressly provided herein), such
Investment shall be taken at the original cost thereof, without allowance for
any subsequent write-offs or appreciation or depreciation, but less any amount
repaid or recovered on account of capital or principal.

8.8 Transactions with Affiliates. Except as set forth in Schedule 8.8, enter
into any transaction, including, without limitation, any purchase, sale, lease
or exchange of property or the rendering of any service, with any Affiliates of
the Credit Parties except: (a) transactions with Affiliates that are Borrowers
or Guarantors; (b) transactions otherwise permitted under this Agreement;
(c) transactions in the ordinary course of a Credit Party’s business and upon
fair and reasonable terms no less favorable to such Credit Party than it would
obtain in a comparable arms length transaction from unrelated third parties;
(d) transactions permitted pursuant to Section 8.5, (e) any indemnification
agreement, employee agreement, compensation arrangement

 

84



--------------------------------------------------------------------------------

(including equity-based compensation) or reimbursement expense of current or
former officers and directors entered into in the ordinary course of business,
(f) any retention bonus or similar arrangement approved by the Company’s board
of directors (or a committee thereof), (g) severance arrangements entered into
in the ordinary course of business, (h) transactions with joint ventures that
are not otherwise prohibited by the Loan Documents, (i) transactions between the
Company or any of its Subsidiaries and any Person that is an Affiliate solely
due to the fact that a director of such Person is also a director of the
Borrower, provided that such director abstains from voting as a director of the
Borrower on any matter involving such other Person and (j) Investments in the
Borrower’s Subsidiaries and joint ventures to the extent otherwise permitted
under Section 8.7.

8.9 Sale-Leaseback Transactions. Enter into any arrangement with any Person
providing for the leasing by a Credit Party of real or personal property which
has been or is to be sold or transferred by such Credit Party to such Person or
to any other Person to whom funds have been or are to be advanced by such Person
on the security of such property or rental obligations of such Credit Party, as
the case may be, provided that if, at the time that a Credit Party acquires
fixed or capital assets, such Credit Party intends to sell to and then lease
such assets from another Person pursuant to a financing arrangement that would
be permitted under Section 8.1(c), such transaction will not constitute a
violation of this Section 8.9 so long as such transaction is consummated within
sixty (60) days following the acquisition of such assets.

8.10 Limitations on Other Restrictions. Except for this Agreement, any other
Loan Document, enter into any agreement, document or instrument which would
(i) restrict the ability of any Subsidiary of a Borrower to pay or make
dividends or distributions in cash or kind to any Borrower or any Guarantor, to
make loans, advances or other payments of whatever nature to any Credit Party,
or to make transfers or distributions of all or any part of its assets to any
Credit Party; or (ii) restrict or prevent any Credit Party from granting the
Agent on behalf of Lenders Liens upon, security interests in and pledges of
their respective assets, except to the extent such restrictions exist in
documents creating Liens permitted by Section 9.2(b) hereunder; provided that
the foregoing clauses (a) and (b) shall not apply to any such restrictions that
(i)(x) exist on the date hereof and (to the extent not otherwise permitted by
this Section 8.10) are listed on Schedule 8.10 to the Disclosure Letter or by
any Loan Document and (y) any renewal or extension of a restriction permitted by
clause (i)(x) or any agreement evidencing such restriction so long as such
renewal or extension does not expand the scope of such restrictions, taken as a
whole, in any material respect, (ii)(x) are binding on a Subsidiary at the time
such Subsidiary first becomes a Subsidiary pursuant to an agreement relating to
any obligation incurred by such Subsidiary prior to the date on which such
Subsidiary first becomes a Subsidiary and permitted hereunder (other than
obligations incurred as consideration in, in contemplation of, or to provide all
or any portion of the funds or credit support utilized to consummate the
transaction or series of related transactions pursuant to which such Subsidiary
became a Subsidiary of the Company or was otherwise acquired by any Credit
Party) and outstanding on such date, so long as such restrictions were not
entered into solely in contemplation of such Person becoming a Subsidiary and
(y) any renewal or extension of a restriction permitted by clause (ii)(x) or any
agreement evidencing such restriction so long as such renewal or extension does
not expand the scope of such restrictions, taken as a whole, in any material
respect, (iii) represent Indebtedness of a Subsidiary that is not a Loan Party
that is permitted by Section 8.1, provided that such restrictions will not
materially affect in an adverse manner the Borrowers’ ability to pay the

 

85



--------------------------------------------------------------------------------

Indebtedness under the Loan Documents as they become due, (iv) are customary
restrictions that arise in connection with any disposition permitted by
Section 8.4 applicable pending such disposition solely to the assets subject to
such disposition, (v) are customary provisions in joint venture agreements and
other similar agreements applicable to joint ventures permitted under
Section 8.6, but only to the extent applicable to the applicable joint venture
and the assets thereof, (vi) are imposed by applicable law, (vii) are customary
restrictions contained in leases, subleases, or licenses otherwise permitted
hereby so long as such restrictions relate only to the assets subject thereto,
(viii) are customary provisions restricting subletting or assignment of any
lease governing a leasehold interest of the Borrower and its Subsidiaries,
(ix) are customary provisions restricting assignment of any license, lease or
other agreement entered into in the ordinary course of business and otherwise
permitted hereunder; and (x) customary restrictions and conditions contained in
asset sale agreements, purchase agreements, acquisition agreements (including by
way of merger, acquisition or consolidation) entered into by Borrower or any
Subsidiary in connection with transactions permitted under this Agreement and
solely to the extent in effect pending the consummation of such transaction and
so long as such restrictions relate only to the assets subject thereto.

8.11 Prepayment of Debt. Make prepayment of (whether optional or mandatory),
repurchase, redemption or defeasance in respect of, Subordinated Debt, except to
the extent permitted under the applicable Subordination Agreement.

8.12 Amendment of Subordinated Debt Documents. Amend, modify or otherwise alter
(or suffer to be amended, modified or altered) the Subordinated Debt Documents
except as permitted in the applicable Subordinated Debt Documents and
Subordination Agreements, or if no such restrictions exist in the applicable
Subordinated Debt Documents or Subordination Agreements, without the prior
written consent of the Agent.

8.13 Modification of Certain Agreements. Make, permit or consent to any
amendment or other modification to (a) the constitutional documents of any
Credit Party except to the extent that any such amendment or modification
(i) does not violate the terms and conditions of this Agreement or any of the
other Loan Documents, (ii) does not materially adversely affect the interest of
the Lenders as creditors and/or secured parties under any Loan Document and
(iii) could not reasonably be expected to have a Material Adverse Effect or
(b) any Material Contract (other than executive compensation and equity
compensation agreements) except to the extent that any such amendment or
modification could not reasonably be expected to have a Material Adverse Effect.

8.14 Management Fees. Pay or otherwise advance, directly or indirectly, any
management, consulting or other fees to an Affiliate.

8.15 Fiscal Year. Permit the Fiscal Year of any Credit Party to end on a day
other than April 30.

8.16 Limitation on Activities of Longboard. Permit Longboard to engage in any
business or activity or own any assets or incur any debt or liabilities;
provided that Longboard is permitted to have assets in an amount of up to
$250,000 until the date that is thirty (30) days after the Effective Date.

 

86



--------------------------------------------------------------------------------

9. DEFAULTS.

9.1 Events of Default. The occurrence of any of the following events shall
constitute an Event of Default hereunder:

 

  (a) non-payment when due of (i) the principal or interest on the Indebtedness
under the Revolving Credit (including the Swing Line) or (ii) any Reimbursement
Obligation or (iii) any Fees;

 

  (b) non-payment of any other amounts due and owing by any Borrower under this
Agreement or by any Credit Party under any of the other Loan Documents to which
it is a party, other than as set forth in subsection (a) above, within three
(3) Business Days after the same is due and payable;

 

  (c) default in the observance or performance of any of the conditions,
covenants or agreements of the Borrowers set forth in Sections 7.1, 7.2, 7.4(a)
and (e), 7.5, 7.6, 7.7, 7.9, 7.13, 7.14, 7.15, 7.17, 7.20, 7.21 and 7.22, or
Article 8 in its entirety, provided that an Event of Default arising from a
breach of Sections 7.1 or 7.2 shall be deemed to have been cured upon delivery
of the required item; and provided further that any Event of Default arising
solely due to a breach of Section 7.7(a) shall be deemed cured upon the earlier
of (x) the giving of the notice required by Section 7.7(a) and (y) the date upon
which the Default or Event of Default giving rise to the notice obligation is
cured or waived;

 

  (d) default in the observance or performance of any of the other conditions,
covenants or agreements set forth in this Agreement or any of the other Loan
Documents by any Credit Party and continuance thereof for a period of thirty
(30) consecutive days;

 

  (e) any representation or warranty made by any Credit Party herein or in any
certificate, instrument or other document submitted pursuant hereto proves
untrue or misleading in any material adverse respect when made;

 

  (f) (i) default by any Credit Party in the payment of any indebtedness for
borrowed money, whether under a direct obligation or guaranty (other than
Indebtedness hereunder) of any Credit Party in excess of the Threshold Amount
individually or in the aggregate when due (to be determined in Dollars or the
equivalent thereof if in any currency other than Dollars) and continuance
thereof beyond any applicable period of cure and or (ii) failure to comply with
the terms of any other obligation of any Credit Party with respect to any
indebtedness for borrowed money (other than Indebtedness hereunder) in excess of
the Threshold Amount individually or in the aggregate (to be determined in
Dollars or the equivalent thereof if in any currency other than Dollars), which
continues beyond any applicable period of cure and which would permit the holder
or holders thereto to accelerate such other indebtedness for borrowed money, or
require the prepayment, repurchase, redemption or defeasance of such
indebtedness;

 

87



--------------------------------------------------------------------------------

  (g) the rendering of any judgment(s) (not covered by adequate insurance from a
solvent carrier which is defending such action without reservation of rights)
for the payment of money in excess of the Threshold Amount individually or in
the aggregate (to be determined in Dollars or the equivalent thereof if in any
currency other than Dollars) against any Credit Party, and such judgments shall
remain unpaid, unvacated, unbonded or unstayed by appeal or otherwise for a
period of thirty (30) consecutive days from the date of its entry;

 

  (h) the occurrence of (i) a “reportable event”, as defined in ERISA, which is
determined by the PBGC to constitute grounds for a distress termination of any
Pension Plan subject to Title IV of ERISA maintained or contributed to by or on
behalf of any Credit Party for the benefit of any of its employees or for the
appointment by the appropriate United States District Court of a trustee to
administer such Pension Plan and such reportable event is not corrected and such
determination is not revoked within sixty (60) days after notice thereof has
been given to the plan administrator of such Pension Plan (without limiting any
of the Agent’s or any Lender’s other rights or remedies hereunder), or (ii) the
termination or the institution of proceedings by the PBGC to terminate any such
Pension Plan, or (iii) the appointment of a trustee by the appropriate United
States District Court to administer any such Pension Plan, or (iv) the
reorganization (within the meaning of Section 4241 of ERISA) or insolvency
(within the meaning of Section 4245 of ERISA) of any Multiemployer Plan, or
receipt of notice from any Multiemployer Plan that it is in reorganization or
insolvency, or the complete or partial withdrawal by any Credit Party from any
Multiemployer Plan, which in the case of any of the foregoing, could reasonably
be expected to have a Material Adverse Effect;

 

  (i)

except as expressly permitted under this Agreement, any Credit Party shall be
dissolved (other than a dissolution of a Subsidiary of a Borrower which is not a
Guarantor or a Borrower) or liquidated (or any judgment, order or decree
therefor shall be entered) except as otherwise permitted herein; or if a
creditors’ committee shall have been appointed for the business of any Credit
Party; or if any Credit Party shall have made a general assignment for the
benefit of creditors or shall have been adjudicated bankrupt and if not an
adjudication based on a filing by a Credit Party, it shall not have been
dismissed within sixty (60) days, or shall have filed a voluntary petition in
bankruptcy or for reorganization or to effect a plan or arrangement with
creditors or shall fail to pay its debts generally as such debts become due in
the ordinary course of business (except as contested in good faith and for which
adequate reserves are made in such party’s financial statements); or shall file
an answer to a creditor’s petition or

 

88



--------------------------------------------------------------------------------

  other petition filed against it, admitting the material allegations thereof
for an adjudication in bankruptcy or for reorganization; or shall have applied
for or permitted the appointment of a receiver or trustee or custodian for any
of its property or assets; or such receiver, trustee or custodian shall have
been appointed for any of its property or assets (otherwise than upon
application or consent of a Credit Party ) and shall not have been removed
within sixty (60) days; or if an order shall be entered approving any petition
for reorganization of any Credit Party and shall not have been reversed or
dismissed within sixty (60) days;

 

  (j) a Change of Control;

 

  (k) the validity, binding effect or enforceability of any subordination
provisions relating to any Subordinated Debt shall be contested by any Person
party thereto (other than any Lender, the Agent, Issuing Lender or Swing Line
Lender), or such subordination provisions shall fail to be enforceable by the
Agent and the Lenders in accordance with the terms thereof, or the Indebtedness
shall for any reason not have the priority contemplated by this Agreement or
such subordination provisions; or

 

  (l) any Loan Document shall at any time for any reason cease to be in full
force and effect (other than in accordance with the terms thereof or the terms
of any other Loan Document), as applicable, or the validity, binding effect or
enforceability thereof shall be contested by any party thereto (other than any
Lender, the Agent, Issuing Lender or Swing Line Lender), or any Person shall
deny that it has any or further liability or obligation under any Loan Document,
or any such Loan Document shall be terminated (other than in accordance with the
terms thereof or the terms of any other Loan Document), invalidated, revoked or
set aside or in any way cease to give or provide to the Lenders and the Agent
the benefits purported to be created thereby, or any Loan Document purporting to
grant a Lien to secure any Indebtedness shall, at any time after the delivery of
such Loan Document, fail to create a valid and enforceable Lien on any
Collateral purported to be covered thereby or such Lien shall fail to cease to
be a perfected Lien with the priority required in the relevant Loan Document.

9.2 Exercise of Remedies. If an Event of Default has occurred and is continuing
hereunder: (a) the Agent may, and shall, upon being directed to do so by the
Majority Lenders, declare the Revolving Credit Aggregate Commitment terminated;
(b) the Agent may, and shall, upon being directed to do so by the Majority
Lenders, declare the entire unpaid principal Indebtedness, including the Notes,
immediately due and payable, without presentment, notice or demand, all of which
are hereby expressly waived by the Borrowers; (c) upon the occurrence of any
Event of Default specified in Section 9.1(i) and notwithstanding the lack of any
declaration by the Agent under preceding clauses (a) or (b), the entire unpaid
principal Indebtedness shall become automatically and immediately due and
payable, and the Revolving Credit Aggregate Commitment shall be automatically
and immediately terminated; (d) the Agent shall, upon being

 

89



--------------------------------------------------------------------------------

directed to do so by the Majority Lenders, demand immediate delivery of cash
collateral, and the Borrowers agree to deliver such cash collateral upon demand,
in an amount equal to 105% of the maximum amount that may be available to be
drawn at any time prior to the stated expiry of all outstanding Letters of
Credit, for deposit into an account controlled by the Agent; (e) the Agent may,
and shall, upon being directed to do so by the Majority Lenders, notify the
Borrowers or any applicable Loan Party that interest shall be payable on demand
on all Indebtedness (other than Revolving Credit Advances and Swing Line
Advances with respect to which Section 2.6 hereof shall govern) owing from time
to time to the Agent or any Lender, at a per annum rate equal to the then
applicable Base Rate plus two percent (2%); and (f) the Agent may, and shall,
upon being directed to do so by the Majority Lenders or the Lenders, as
applicable (subject to the terms hereof), exercise any remedy permitted by this
Agreement, the other Loan Documents or law.

9.3 Rights Cumulative. No delay or failure of the Agent and/or Lenders in
exercising any right, power or privilege hereunder shall affect such right,
power or privilege, nor shall any single or partial exercise thereof preclude
any further exercise thereof, or the exercise of any other power, right or
privilege. The rights of the Agent and Lenders under this Agreement are
cumulative and not exclusive of any right or remedies which Lenders would
otherwise have.

9.4 Waiver by the Borrowers of Certain Laws. To the extent permitted by
applicable law, each Borrower hereby agrees to waive, and does hereby absolutely
and irrevocably waive and relinquish the benefit and advantage of any valuation,
stay, appraisement, extension or redemption laws now existing or which may
hereafter exist, which, but for this provision, might be applicable to any sale
made under the judgment, order or decree of any court, on any claim for interest
on the Notes, or any security interest or mortgage contemplated by or granted
under or in connection with this Agreement. These waivers have been voluntarily
given, with full knowledge of the consequences thereof.

9.5 Waiver of Defaults. No Event of Default shall be waived by the Lenders
except in a writing in accordance with Section 13.10 hereof. No single or
partial exercise of any right, power or privilege hereunder, nor any delay in
the exercise thereof, shall preclude other or further exercise of their rights
by the Agent or the Lenders. No waiver of any Event of Default shall extend to
any other or further Event of Default. No forbearance on the part of the Agent
or the Lenders in enforcing any of their rights shall constitute a waiver of any
of their rights. Each Borrower expressly agrees that this Section may not be
waived or modified by the Lenders or the Agent by course of performance,
estoppel or otherwise.

9.6 Set Off. Upon the occurrence and during the continuance of any Event of
Default, each Lender may at any time and from time to time, to the extent not
prohibited by applicable law, without notice to the Borrowers but subject to the
provisions of Section 10.3 hereof (any requirement for such notice being
expressly waived by the Borrowers), setoff and apply against any and all of the
obligations of the Borrowers now or hereafter existing under this Agreement,
whether owing to such Lender, any Affiliate of such Lender or any other Lender
or the Agent, any and all deposits (general or special, time or demand,
provisional or final) at any time held and other indebtedness at any time owing
by such

 

90



--------------------------------------------------------------------------------

Lender to or for the credit or the account of the Borrowers and any property of
the Borrowers from time to time in possession of such Lender, irrespective of
whether or not such deposits held or indebtedness owing by such Lender may be
contingent and unmatured and regardless of whether any Collateral then held by
the Agent or any Lender is adequate to cover the Indebtedness. Promptly
following any such setoff, such Lender shall give written notice to the Agent
and the Borrowers of the occurrence thereof; provided that in the event that any
Defaulting Lender shall exercise any such right of setoff, (x) all amounts so
set off shall be paid over immediately to the Agent for further application in
accordance with the provisions of Section 10.4 and, pending such payment, shall
be segregated by such Defaulting Lender from its other funds and deemed held for
the benefit of the Agent, the Issuing Lender and the Lenders, and (y) the
Defaulting Lender shall provide promptly to the Agent a statement describing in
reasonable detail the Indebtedness owing to such Defaulting Lender as to which
it exercised such right of setoff. Each Borrower hereby grants to the Lenders
and the Agent a lien on and security interest in all such deposits, indebtedness
and property as collateral security for the payment and performance of all of
the obligations of the Borrowers under this Agreement. The rights of each Lender
under this Section 9.6 are in addition to the other rights and remedies
(including, without limitation, other rights of setoff) which such Lender may
have.

 

10. PAYMENTS, RECOVERIES AND COLLECTIONS.

10.1 Payment Procedure.

(a) All payments to be made by the Borrowers shall be made without condition or
deduction for any counterclaim, defense, recoupment or setoff. Except as
otherwise provided herein, all payments made by the Borrowers of principal,
interest or fees hereunder shall be made without setoff or counterclaim on the
date specified for payment under this Agreement and must be received by the
Agent not later than 1:00 p.m. (Detroit time) (or such later time on such date
as agreed to by Agent) on the date such payment is required or intended to be
made in Dollars in immediately available funds to the Agent at the Agent’s
office located at 411 West Lafayette, 7th Floor, MC 3289, Detroit, Michigan
48226-3289, for the ratable benefit of the Revolving Credit Lenders in the case
of payments in respect of the Revolving Credit and any Letter of Credit
Obligations. Any payment received by the Agent after 1:00 p.m. (Detroit time)
(or such later time on such date as agreed to by Agent) shall be deemed received
on the next succeeding Business Day and any applicable interest or fee shall
continue to accrue. Upon receipt of each such payment, the Agent shall make
prompt payment to each applicable Lender, or, in respect of Eurodollar-based
Advances, such Lender’s Eurodollar Lending Office, in like funds and currencies,
of all amounts received by it for the account of such Lender.

(b) Unless the Agent shall have been notified in writing by the Borrowers at
least two (2) Business Days prior to the date on which any payment to be made by
the Borrowers are due that the Borrowers do not intend to remit such payment,
the Agent may, in its sole discretion and without obligation to do so, assume
that the Borrowers have remitted such payment when so due and the Agent may, in
reliance upon such assumption, make available to each Revolving Credit Lender,
on such payment date an amount equal to such Lender’s share of such assumed
payment. If the Borrowers have not in fact remitted such payment to the Agent,
each Lender shall forthwith on demand repay to the Agent the amount of such
assumed payment made available or transferred to such Lender, together with the
interest thereon, in respect of each day from and including the date such amount
was made available by the Agent to such Lender to the date such amount is repaid
to the Agent at a rate per annum equal to the Federal Funds Effective Rate for
the first two (2) Business Days that such amount remains unpaid, and thereafter
at a rate of interest then applicable to such Revolving Credit Advances.

(c) Subject to the definition of “Interest Period” in Section 1 of this
Agreement, whenever any payment to be made hereunder shall otherwise be due on a
day which is not a Business Day, such payment shall be made on the next
succeeding Business Day and such extension of time shall be included in
computing interest, if any, in connection with such payment.

 

91



--------------------------------------------------------------------------------

10.2 Application of Proceeds of Collateral. Notwithstanding anything to the
contrary in this Agreement, in the case of any Event of Default under
Section 9.1(i), immediately following the occurrence thereof, and in the case of
any other Event of Default: (a) upon the termination of the Revolving Credit
Aggregate Commitment, (b) the acceleration of any Indebtedness arising under
this Agreement, (c) at the Agent’s option, or (d) upon the request of the
Majority Lenders after the commencement of any remedies hereunder, the Agent
shall apply the proceeds of any Collateral, together with any offsets, voluntary
payments by any Credit Party or others and any other sums received or collected
in respect of the Indebtedness first, to pay all incurred and unpaid fees and
expenses of the Agent under the Loan Documents and any protective advances made
by the Agent with respect to the Collateral under or pursuant to the terms of
any Loan Document, next, to pay any fees and expenses owed to the Issuing Lender
hereunder, next, to pay principal and interest due under the Revolving Credit
(including the Swing Line and any Reimbursement Obligations), and to cash
collateralize all outstanding Letters of Credit in an amount equal to 105% of
the maximum amount that may be available to be drawn at any time prior to the
stated expiry of all outstanding Letters of Credit, on a pro rata basis, next to
pay any obligations owing by any Loan Party under any Hedging Agreements or in
respect of Lender Products on a pro rata basis, next, to pay any other
Indebtedness on a pro rata basis, and then, if there is any excess, to the
applicable Loan Parties, as the case may be.

10.3 Pro-rata Recovery. If any Lender shall obtain any payment or other recovery
(whether voluntary, involuntary, by application of setoff or otherwise) on
account of principal of, or interest on, any of the Advances made by it, or the
participations in Letter of Credit Obligations or Swing Line Advances held by it
in excess of its pro rata share of payments then or thereafter obtained by all
Lenders upon principal of and interest on all such Indebtedness, such Lender
shall purchase from the other Lenders such participations in the Revolving
Credit and/or the Letter of Credit Obligation held by them as shall be necessary
to cause such purchasing Lender to share the excess payment or other recovery
ratably in accordance with the applicable Percentages of the Lenders; provided,
however, that if all or any portion of the excess payment or other recovery is
thereafter recovered from such purchasing holder, the purchase shall be
rescinded and the purchase price restored to the extent of such recovery, but
without interest.

10.4 Treatment of a Defaulting Lender; Reallocation of Defaulting Lender’s
Fronting Exposure.

(a) The obligation of any Lender to make any Advance hereunder shall not be
affected by the failure of any other Lender to make any Advance under this
Agreement, and no Lender shall have any liability to the Company or any of its
Subsidiaries, the Agent, any other Lender, or any other Person for another
Lender’s failure to make any loan or Advance hereunder.

 

92



--------------------------------------------------------------------------------

(b) If any Lender shall become a Defaulting Lender, then such Defaulting
Lender’s right to vote in respect of any amendment, consent or waiver of the
terms of this Agreement or such other Loan Documents, or to direct or approve
any action or inaction by the Agent shall be subject to the restrictions set
forth in Section 13.10.

(c) Any payment of principal, interest, fees or other amounts received by the
Agent for the account of such Defaulting Lender (whether voluntary or mandatory,
at maturity, pursuant to Article 9 or otherwise) or received by the Agent from a
Defaulting Lender pursuant to Section 9.6 shall be applied at such time or times
as may be determined by the Agent as follows: first, to the payment of any
amounts owing by such Defaulting Lender to the Agent hereunder; second, to the
payment on a pro rata basis of any amounts owing by such Defaulting Lender to
any Issuing Lender or Swing Line Lender hereunder; third, to cash collateralize
the Issuing Lenders’ Fronting Exposure with respect to such Defaulting Lender in
accordance with clause (g) below; fourth, as the Borrowers may request (so long
as no Default or Event of Default exists), to the funding of any Advance in
respect of which such Defaulting Lender has failed to fund its portion thereof
as required by this Agreement, as determined by the Agent; fifth, if so
determined by the Agent and the Borrowers, to be held in a deposit account and
released pro rata in order to (x) satisfy such Defaulting Lender’s potential
future funding obligations with respect to Advances under this Agreement and
(y) cash collateralize the Issuing Lenders’ future Fronting Exposure with
respect to such Defaulting Lender with respect to future Letters of Credit
issued under this Agreement, in accordance with clause (g) below; sixth, to the
payment of any amounts owing to the Lenders, the Issuing Lenders or Swing Line
Lenders as a result of any judgment of a court of competent jurisdiction
obtained by any Lender, the Issuing Lenders or Swing Line Lenders against such
Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; seventh, so long as no Default or Event of
Default exists, to the payment of any amounts owing to the Borrowers as a result
of any judgment of a court of competent jurisdiction obtained by the Borrowers
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; and eighth, to such Defaulting Lender or
as otherwise directed by a court of competent jurisdiction; provided that if
(x) such payment is a payment of the principal amount of any Advances or Letter
of Credit Obligations in respect of which such Defaulting Lender has not fully
funded its appropriate share, and (y) such Advances were made or the related
Letters of Credit were issued at a time when the conditions set forth in
Section 4.2 were satisfied or waived, such payment shall be applied solely to
pay the Advances of, and Letter of Credit Obligations to, all Non-Defaulting
Lenders on a pro rata basis prior to being applied to the payment of any
Advances of, or Letter of Credit Obligations owed to, such Defaulting Lender
until such time as all Advances and funded and unfunded participations in Letter
of Credit Obligations and Swing Line Advances are held by the Lenders pro rata
in accordance with their respective Revolving Credit Percentages without giving
effect to Section clause (d) below. Any payments, prepayments or other amounts
paid or payable to a Defaulting Lender that are applied (or held) to pay amounts
owed by a Defaulting Lender or to post cash collateral pursuant to this clause
(c) shall be deemed paid to and redirected by such Defaulting Lender, and each
Lender irrevocably consents hereto.

(d) Each Defaulting Lender shall be entitled to receive a Revolving Credit
Facility Fee for any period during which that Lender is a Defaulting Lender only
to extent allocable to the sum of (1) the outstanding principal amount of the
Revolving Credit Advances funded by it, and (2) its Revolving Credit Percentage
of the stated amount of Letters of Credit for which it has provided cash
collateral pursuant to clause (g) below).

 

93



--------------------------------------------------------------------------------

(e) Each Defaulting Lender shall be entitled to receive the Letter of Credit
Fees described in Section 3.4(a) for any period during which that Lender is a
Defaulting Lender only to the extent allocable to its Revolving Credit
Percentage of the stated amount of Letters of Credit for which it has provided
cash collateral in accordance with clause (g) below). With respect to any
Revolving Credit Facility Fee or Letter of Credit Fee not required to be paid to
any Defaulting Lender pursuant to clause (A) or (B) above, the Borrowers shall
(x) pay to each Non-Defaulting Lender that portion of any such fee otherwise
payable to such Defaulting Lender with respect to such Defaulting Lender’s
participation in Letter of Credit Obligations or Swing Line Advances that has
been reallocated to such Non-Defaulting Lender pursuant to clause f below,
(y) pay to each Issuing Lender and Swing Line Lender, as applicable, the amount
of any such fee otherwise payable to such Defaulting Lender to the extent
allocable to such Issuing Lender’s and Swing Line Lender’s Fronting Exposure to
such Defaulting Lender, and (z) not be required to pay the remaining amount of
any such fee.

(f) If any Lender shall become a Defaulting Lender, then, for so long as such
Lender remains a Defaulting Lender, any Fronting Exposure shall be reallocated
by the Agent at the request of the Swing Line Lender and/or the Issuing Lender
among the Non-Defaulting Lenders in accordance with their respective Percentages
of the Revolving Credit, but only to the extent that the sum of the aggregate
principal amount of all Revolving Credit Advances made by each Non-Defaulting
Lender, plus such Non-Defaulting Lender’s Percentage of the aggregate
outstanding principal amount of Swing Line Advances and Letter of Credit
Obligations prior to giving effect to such reallocation plus such Non-Defaulting
Lender’s Percentage of the Fronting Exposure to be reallocated does not exceed
such Non- Defaulting Lender’s Percentage of the Revolving Credit Aggregate
Commitment, and only so long as no Default or Event of Default has occurred and
is continuing on the date of such reallocation.

(g) At any time that there shall exist a Defaulting Lender, within one
(1) Business Day following the written request of the Agent, the Swing Line
Lender or the Issuing Lender (with a copy to the Agent), the Borrowers shall
cash collateralize the Swing Line Lender’s and Issuing Lender’s Fronting
Exposure, as applicable, with respect to such Defaulting Lender (determined
after giving effect to any cash collateral provided by such Defaulting Lender)
in an amount not less than an amount determined by the Agent, the Swing Line
Lender and the Issuing Lender in their sole discretion, by depositing such
amounts into an account controlled by the Agent.

 

11. YIELD PROTECTION; INCREASED COSTS; MARGIN ADJUSTMENTS; TAXES.

11.1 Reimbursement of Prepayment Costs. If (i) the Borrowers make any payment of
principal with respect to any Eurodollar-based Advance or Quoted Rate Advance on
any day other than the last day of the Interest Period applicable thereto
(whether voluntarily, pursuant to any mandatory provisions hereof, by
acceleration, or otherwise); (ii) the Borrowers convert or refund (or attempt to
convert or refund) any such Advance on any day other than the last day of the
Interest Period applicable thereto (except as described in Section 2.5(e));
(iii) the Borrowers

 

94



--------------------------------------------------------------------------------

fail to borrow, refund or convert any Eurodollar-based Advance or Quoted Rate
Advance after notice has been given by the Borrowers to the Agent in accordance
with the terms hereof requesting such Advance; or (iv) or if the Borrowers fail
to make any payment of principal in respect of a Eurodollar-based Advance or
Quoted Rate Advance when due, the Borrowers shall reimburse the Agent for itself
and/or on behalf of any Lender, as the case may be, within ten (10) Business
Days of written demand therefor for any resulting loss, cost or expense incurred
(excluding the loss of any Applicable Margin) by the Agent and Lenders, as the
case may be, as a result thereof, including, without limitation, any such loss,
cost or expense incurred in obtaining, liquidating, employing or redeploying
deposits from third parties, whether or not the Agent and Lenders, as the case
may be, shall have funded or committed to fund such Advance. The amount payable
hereunder by the Borrowers to the Agent for itself and/or on behalf of any
Lender, as the case may be, shall be deemed to equal an amount equal to the
excess, if any, of (a) the amount of interest which would have accrued on the
amount so prepaid, or not so borrowed, refunded or converted, for the period
from the date of such prepayment or of such failure to borrow, refund or
convert, through the last day of the relevant Interest Period, at the applicable
rate of interest for said Advance(s) provided under this Agreement, over (b) the
amount of interest (as reasonably determined by the Agent and Lenders, as the
case may be) which would have accrued to the Agent and Lenders, as the case may
be, on such amount by placing such amount on deposit for a comparable period
with leading banks in the interbank eurocurrency market. Calculation of any
amounts payable to any Lender under this paragraph shall be made as though such
Lender shall have actually funded or committed to fund the relevant Advance
through the purchase of an underlying deposit in an amount equal to the amount
of such Advance and having a maturity comparable to the relevant Interest
Period; provided, however, that any Lender may fund any Eurodollar-based Advance
or Quoted Rate Advance, as the case may be, in any manner it deems fit and the
foregoing assumptions shall be utilized only for the purpose of the calculation
of amounts payable under this paragraph. Upon the written request of the
Borrowers, the Agent and Lenders shall deliver to the Borrowers a certificate
setting forth the basis for determining such losses, costs and expenses, which
certificate shall be conclusively presumed correct, absent manifest error.

11.2 Eurodollar Lending Office. For any Eurodollar Advance, if the Agent or a
Lender, as applicable, shall designate a Eurodollar Lending Office which
maintains books separate from those of the rest of the Agent or such Lender, the
Agent or such Lender, as the case may be, shall have the option of maintaining
and carrying the relevant Advance on the books of such Eurodollar Lending
Office.

11.3 Circumstances Affecting LIBOR Rate Availability. If the Agent or the
Majority Lenders (after consultation with the Agent) shall determine in good
faith that, by reason of circumstances affecting the foreign exchange and
interbank markets generally, deposits in eurodollars in the applicable amounts
are not being offered to the Agent or such Lenders at the applicable LIBOR Rate,
then the Agent shall forthwith give notice thereof to the Borrowers. Thereafter,
until the Agent notifies the Borrowers that such circumstances no longer exist,
(i) the obligation of Lenders to make Advances which bear interest at or by
reference to the LIBOR Rate, and the right of the Borrowers to convert an
Advance to or refund an Advance as an Advance which bear interest at or by
reference to the LIBOR Rate shall be suspended, (ii) effective upon the last day
of each Eurodollar-Interest Period related to any existing Eurodollar-based
Advance, each such Eurodollar-based Advance shall automatically be converted
into an

 

95



--------------------------------------------------------------------------------

Advance which bears interest at or by reference to the Base Rate (without regard
to the satisfaction of any conditions to conversion contained elsewhere herein),
and (iii) effective immediately following such notice, each Advance which bears
interest at or by reference to the Daily Adjusting LIBOR Rate shall
automatically be converted into an Advance which bears interest at or by
reference to the Base Rate (without regard to the satisfaction of any conditions
to conversion contained elsewhere herein).

11.4 Laws Affecting LIBOR Rate Availability. If, after the date of this
Agreement, the adoption or introduction of, or any change in, any applicable
law, rule or regulation or in the interpretation or administration thereof by
any governmental authority charged with the interpretation or administration
thereof, or compliance by any of the Lenders (or any of their respective
Eurodollar Lending Offices) with any request or directive (whether or not having
the force of law) of any such authority, shall make it unlawful or impossible
for any of the Lenders (or any of their respective Eurodollar Lending Offices)
to honor its obligations hereunder to make or maintain any Advance which bears
interest at or by reference to the LIBOR Rate, such Lender shall forthwith give
notice thereof to the Borrowers and to the Agent. Thereafter, (a) the
obligations of the applicable Lenders to make Advances which bear interest at or
by reference to the LIBOR Rate and the right of the Borrowers to convert an
Advance into or refund an Advance as an Advance which bears interest at or by
reference to the LIBOR Rate shall be suspended and thereafter only the Base Rate
shall be available, and (b) if any of the Lenders may not lawfully continue to
maintain an Advance which bears interest at or by reference to the LIBOR Rate,
the applicable Advance shall immediately be converted to an Advance which bears
interest at or by reference to the Base Rate.

11.5 Increased Cost of Advances Carried at the LIBOR Rate. If any Change in Law
shall:

 

  (a) subject any of the Lenders (or any of their respective Eurodollar Lending
Offices) to any tax, duty or other charge with respect to any Advance (except
for any Indemnified Taxes which are covered by Section 11.10 hereof and Taxes
described in clauses (b) through (d) of the definition of Excluded Taxes) or
shall change the basis of taxation of payments to any of the Lenders (or any of
their respective Eurodollar Lending Offices) of the principal of or interest on
any Advance or any other amounts due under this Agreement in respect thereof
(except for changes in any Excluded Taxes); or

 

  (b) impose, modify or deem applicable any reserve (including, without
limitation, any imposed by the Board of Governors of the Federal Reserve
System), special deposit, liquidity or similar requirement against assets of,
deposits with or for the account of, or credit extended by, any of the Lenders
(or any of their respective Eurodollar Lending Offices) or shall impose on any
of the Lenders (or any of their respective Eurodollar Lending Offices) or the
foreign exchange and interbank markets any other condition affecting any
Advance;

 

96



--------------------------------------------------------------------------------

and the result of any of the foregoing matters is to increase the costs to any
of the Lenders of maintaining any part of the Indebtedness hereunder as an
Advance which bears interest at or by reference to the LIBOR Rate or to reduce
the amount of any sum received or receivable by any of the Lenders under this
Agreement in respect of an Advance which bears interest at or by reference to
the LIBOR Rate, then such Lender shall promptly notify the Agent, and the Agent
shall promptly notify the Borrowers of such fact and demand compensation
therefor and, within ten (10) Business Days after such notice, the Borrowers
agree to pay to such Lender or Lenders such additional amount or amounts as will
compensate such Lender or Lenders for such increased cost or reduction, provided
that each Lender agrees to take any reasonable action, to the extent such action
could be taken without cost or administrative or other burden or restriction to
such Lender, to mitigate or eliminate such cost or reduction, within a
reasonable time after becoming aware of the foregoing matters. The Agent will
promptly notify the Borrowers of any event of which it has knowledge which will
entitle Lenders to compensation pursuant to this Section, or which will cause
the Borrowers to incur additional liability under Section 11.1 hereof, provided
that the Agent shall incur no liability whatsoever to the Lenders or the
Borrowers in the event it fails to do so. A certificate of the Agent (or such
Lender, if applicable) setting forth the basis for determining such additional
amount or amounts necessary to compensate such Lender or Lenders shall accompany
such demand and shall be conclusively presumed to be correct absent manifest
error.

11.6 Capital Adequacy and Other Increased Costs.

If any Change in Law affects or would affect the capital or liquidity
requirements of a Lender or the Agent (or any corporation controlling such
Lender or the Agent) and such Lender or the Agent, as the case may be,
determines that the amount of required capital is increased by, or based upon
the existence of such Lender’s or the Agent’s obligations or Advances hereunder,
the effect of such Change in Law is to result in such an increase, and such
increase has the effect of reducing the rate of return on such Lender’s or the
Agent’s (or such controlling corporation’s) capital as a consequence of such
obligations or Advances hereunder to a level below that which such Lender or the
Agent (or such controlling corporation) could have achieved but for such
circumstances (taking into consideration its policies with respect to capital
adequacy or liquidity) by an amount deemed by such Lender or the Agent to be
material, then the Agent or such Lender shall notify the Borrowers, and
thereafter the Borrowers shall pay to such Lender or the Agent, as the case may
be, within ten (10) Business Days of written demand therefor from such Lender or
the Agent, additional amounts sufficient to compensate such Lender or the Agent
(or such controlling corporation) for any such reduction which such Lender or
the Agent determines to be allocable to the existence of such Lender’s or the
Agent’s obligations or Advances hereunder, including without limitation any
obligations in respect of Letters of Credit. A statement setting forth the
amount of such compensation, the methodology for the calculation and the
calculation thereof which shall also be prepared in good faith and in reasonable
detail by such Lender or the Agent, as the case may be, shall be submitted by
such Lender or by the Agent to the Borrowers, reasonably promptly after becoming
aware of any event described in this Section 11.6(a) and shall be conclusively
presumed to be correct, absent manifest error.

11.7 Right of Lenders to Fund through Branches and Affiliates. Each Lender
(including without limitation the Swing Line Lender) may, if it so elects,
fulfill its commitment

 

97



--------------------------------------------------------------------------------

as to any Advance hereunder by designating a branch or Affiliate of such Lender
to make such Advance; provided that (a) such Lender shall remain solely
responsible for the performances of its obligations hereunder and (b) no such
designation shall result in any material increased costs to the Borrowers or the
Agent.

11.8 [Reserved].

11.9 Delay in Requests. Failure or delay on the part of any Lender or the
Issuing Lender to demand compensation pursuant to the foregoing provisions of
this Section 11.9 shall not constitute a waiver of such Lender’s or the Issuing
Lender’s right to demand such compensation, provided that the Borrowers shall
not be required to compensate a Lender or the Issuing Lender pursuant to
Sections 11.4, 11.5, 11.6 or 3.4(c), for any increased costs incurred or
reductions suffered more than 180 days prior to the date that such Lender or the
L/C Issuer, as the case may be, notifies the Borrowers of the Change in Law
(provided that this provision will not apply to any Change in Law of the type
referred to in clauses (x), (y) or (z) of the definition thereof) giving rise to
such increased costs or reductions and of such Lender’s or the Issuing Lender’s
intention to claim compensation therefor (except that, if the Change in Law
giving rise to such increased costs or reductions is retroactive, then the 180
day period referred to above shall be extended to include the period of
retroactive effect thereof).

11.10 Taxes.

 

  (a) Any and all payments by or on account of any obligation of any Credit
Party under any Loan Document shall be made without deduction or withholding for
any Taxes, except as required by applicable law. If any applicable law (as
determined in the good faith discretion of an applicable Withholding Agent)
requires the deduction or withholding of any Tax from any such payment by a
Withholding Agent, then the applicable Withholding Agent shall be entitled to
make such deduction or withholding and shall timely pay the full amount deducted
or withheld to the relevant Governmental Authority in accordance with applicable
law and, if such Tax is an Indemnified Tax, then the sum payable by the
applicable Credit Party shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.

 

  (b) The Credit Parties shall timely pay to the relevant Governmental Authority
in accordance with applicable law, or at the option of the Agent, timely
reimburse it for the payment of, any Other Taxes.

 

  (c) As soon as practicable after any payment of Taxes by any Credit Party to a
Governmental Authority pursuant to this Section 11.10, such Credit Party shall
deliver to the Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Agent.

 

98



--------------------------------------------------------------------------------

  (d) If any party determines, in its sole discretion exercised in good faith,
that it has received a refund of any Taxes as to which it has been indemnified
pursuant to this Section 11.10, (including by payment of additional amounts
pursuant to this Section 11.10), it shall pay to the indemnifying party an
amount equal to such refund or indemnification (but only to the extent of
additional amounts or indemnification paid under this Section 11.10 with respect
to the Taxes giving rise to such refund), net of all out-of-pocket expenses
(including Taxes) of such indemnified party and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund). Such indemnifying party, upon the request of such indemnified party,
shall repay to such indemnified party the amount paid over pursuant to this
paragraph (f) (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) in the event that such indemnified party is
required to repay such refund to such Governmental Authority. Notwithstanding
anything to the contrary in this paragraph (f), in no event will the indemnified
party be required to pay any amount to an indemnifying party pursuant to this
paragraph (f) the payment of which would place the indemnified party in a less
favorable net after-Tax position than the indemnified party would have been in
if the Tax subject to indemnification and giving rise to such refund had not
been deducted or withheld and the additional amounts with respect to such Tax
had never been paid. This paragraph shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.

 

  (e) Each Borrower shall indemnify each Lender, within ten (10) days after
demand therefor, for the full amount of any Indemnified Taxes (including
Indemnified Taxes imposed or asserted on or attributable to amounts payable
under this Section) payable or paid by such Person or required to be withheld or
deducted from a payment to such Person and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to the
Borrowers by a Lender (with a copy to the Agent) or by the Agent on its own
behalf or on behalf of a Lender, shall be conclusive absent manifest error.

 

  (f)

Each Lender shall severally indemnify the Agent, within ten (10) days after
demand therefor, for (i) any Indemnified Taxes attributable to such Lender (but
only to the extent the Borrowers have not already indemnified the Agent for such
Indemnified Taxes and without limiting the obligation of the Borrowers to do
so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 13.8 hereof relating to the

 

99



--------------------------------------------------------------------------------

  maintenance of a Participant Register and (iii) any Excluded Taxes
attributable to such Lender, in each case, that are payable or paid by the Agent
in connection with any Loan Document, and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to any
Lender by the Agent shall be conclusive absent manifest effort. Each Lender
hereby authorizes the Agent to set off and apply any and all amounts at any time
owing to such Lender under any Loan Document or otherwise payable by the Agent
to the Lender from any other source against any amount due to the Agent under
this paragraph (h).

 

  (g) For purposes of this Section 11.10, the term “Lender” includes any Issuing
Lender and the term “applicable law” includes FATCA.

 

  (h) Each party’s obligations under this Section 11.10 shall survive the
resignation or replacement of the Agent or any assignment of rights by, or the
replacement of a Lender, the termination of Commitments and the repayment,
satisfaction or discharge of all obligations under any Loan Document.

 

12. AGENT.

12.1 Appointment of the Agent. Each Lender and the holder of each Note (if
issued) irrevocably appoints and authorizes the Agent to act on behalf of such
Lender or holder under this Agreement and the other Loan Documents and to
exercise such powers hereunder and thereunder as are specifically delegated to
the Agent by the terms hereof and thereof, together with such powers as may be
reasonably incidental thereto, including without limitation the power to execute
or authorize the execution of financing or similar statements or notices, and
other documents. In performing its functions and duties under this Agreement,
the Agent shall act solely as agent of the Lenders and does not assume and shall
not be deemed to have assumed any obligation towards or relationship of agency
or trust with or for any Credit Party.

12.2 Deposit Account with the Agent or any Lender. Each Borrower authorizes the
Agent and each Lender, in the Agent’s or such Lender’s sole discretion, upon
notice to the Borrowers to charge its general deposit account(s), if any,
maintained with the Agent or such Lender for the amount of any principal,
interest, or other amounts or costs due under this Agreement when the same
become due and payable under the terms of this Agreement or the Notes.

12.3 Scope of the Agent’s Duties. The Agent shall have no duties or
responsibilities except those expressly set forth herein, and shall not, by
reason of this Agreement or otherwise, have a fiduciary relationship with any
Lender (and no implied covenants or other obligations shall be read into this
Agreement against the Agent). None of the Agent, its Affiliates nor any of their
respective directors, officers, employees or agents shall be liable to any
Lender for any action taken or omitted to be taken by it or them under this
Agreement or any document executed

 

100



--------------------------------------------------------------------------------

pursuant hereto, or in connection herewith or therewith with the consent or at
the request of the Majority Lenders (or all of the Lenders for those acts
requiring consent of all of the Lenders) (except for its or their own willful
misconduct or gross negligence), nor be responsible for or have any duties to
ascertain, inquire into or verify (a) any recitals or warranties made by the
Credit Parties or any Affiliate of the Credit Parties, or any officer thereof
contained herein or therein, (b) the effectiveness, enforceability, validity or
due execution of this Agreement or any document executed pursuant hereto or any
security thereunder, (c) the performance by the Credit Parties of their
respective obligations hereunder or thereunder, or (d) the satisfaction of any
condition hereunder or thereunder, including without limitation in connection
with the making of any Advance or the issuance of any Letter of Credit. The
Agent and its Affiliates shall be entitled to rely upon any certificate, notice,
document or other communication (including any cable, telegraph, telex,
facsimile transmission or oral communication) believed by it to be genuine and
correct and to have been sent or given by or on behalf of a proper person. The
Agent may treat the payee of any Note as the holder thereof. The Agent may
employ agents and may consult with legal counsel, independent public accountants
and other experts selected by it and shall not be liable to the Lenders (except
as to money or property received by them or their authorized agents), for the
negligence or misconduct of any such agent selected by it with reasonable care
or for any action taken or omitted to be taken by it in good faith in accordance
with the advice of such counsel, accountants or experts.

12.4 Successor Agent. The Agent may resign as such at any time upon at least
thirty (30) days prior notice to the Borrowers and each of the Lenders. If the
Agent at any time shall resign or if the office of the Agent shall become vacant
for any other reason, Majority Lenders shall, by written instrument, appoint
successor agent(s) (“Successor Agent”) satisfactory to such Majority Lenders
and, so long as no Default or Event of Default has occurred and is continuing,
to the Borrowers (which approval shall not be unreasonably withheld or delayed);
provided, however that any such successor Agent shall be a bank or a trust
company or other financial institution which maintains an office in the United
States, or a commercial bank organized under the laws of the United States or
any state thereof, or any Affiliate of such bank or trust company or other
financial institution which is engaged in the banking business, and shall have a
combined capital and surplus of at least $500,000,000. Such Successor Agent
shall thereupon become the Agent hereunder, as applicable, and the Agent shall
deliver or cause to be delivered to any successor agent such documents of
transfer and assignment as such Successor Agent may reasonably request. If a
Successor Agent is not so appointed or does not accept such appointment before
the resigning Agent’s resignation becomes effective, the resigning Agent may
appoint a temporary successor to act until such appointment by the Majority
Lenders and, if applicable, the Borrowers, is made and accepted, or if no such
temporary successor is appointed as provided above by the resigning the Agent,
the Majority Lenders shall thereafter perform all of the duties of the resigning
the Agent hereunder until such appointment by the Majority Lenders and, if
applicable, the Borrowers, is made and accepted. Such Successor Agent shall
succeed to all of the rights and obligations of the resigning Agent as if
originally named. The resigning Agent shall duly assign, transfer and deliver to
such Successor Agent all moneys at the time held by the resigning Agent
hereunder after deducting therefrom its expenses for which it is entitled to be
reimbursed hereunder. Upon such succession of any such Successor Agent, the
resigning Agent shall be discharged from its duties and obligations, in its
capacity as the Agent hereunder, except for its gross negligence or willful
misconduct arising prior to its resignation hereunder, and the provisions of
this Article 12 shall continue in effect for the benefit of the resigning Agent
in respect of any actions taken or omitted to be taken by it while it was acting
as the Agent.

 

101



--------------------------------------------------------------------------------

12.5 Credit Decisions. Each Lender acknowledges that it has, independently of
the Agent and each other Lender and based on the financial statements of the
Borrowers and such other documents, information and investigations as it has
deemed appropriate, made its own credit decision to extend credit hereunder from
time to time. Each Lender also acknowledges that it will, independently of the
Agent and each other Lender and based on such other documents, information and
investigations as it shall deem appropriate at any time, continue to make its
own credit decisions as to exercising or not exercising from time to time any
rights and privileges available to it under this Agreement, any Loan Document or
any other document executed pursuant hereto.

12.6 Authority of the Agent to Enforce This Agreement. Each Lender, subject to
the terms and conditions of this Agreement, grants the Agent full power and
authority as attorney-in-fact to institute and maintain actions, suits or
proceedings for the collection and enforcement of any Indebtedness outstanding
under this Agreement or any other Loan Document and to file such proofs of debt
or other documents as may be necessary to have the claims of the Lenders allowed
in any proceeding relative to any Credit Party, or their respective creditors or
affecting their respective properties, and to take such other actions which the
Agent considers to be necessary or desirable for the protection, collection and
enforcement of the Notes, this Agreement or the other Loan Documents.

12.7 Indemnification of the Agent. The Lenders agree to indemnify the Agent and
its Affiliates (to the extent not reimbursed by the Borrowers, but without
limiting any obligation of the Borrowers to make such reimbursement), ratably
according to their respective Weighted Percentages, from and against any and all
claims, damages, losses, liabilities, costs or expenses of any kind or nature
whatsoever (including, without limitation, reasonable fees and expenses of house
and outside counsel) which may be imposed on, incurred by, or asserted against
the Agent and its Affiliates in any way relating to or arising out of this
Agreement, any of the other Loan Documents or the transactions contemplated
hereby or any action taken or omitted by the Agent and its Affiliates under this
Agreement or any of the Loan Documents; provided, however, that no Lender shall
be liable for any portion of such claims, damages, losses, liabilities, costs or
expenses resulting from the Agent’s or its Affiliate’s gross negligence or
willful misconduct. Without limitation of the foregoing, each Lender agrees to
reimburse the Agent and its Affiliates promptly upon demand for its ratable
share of any reasonable out-of-pocket expenses (including, without limitation,
reasonable fees and expenses of house and outside counsel) incurred by the Agent
and its Affiliates in connection with the preparation, execution, delivery,
administration, modification, amendment or enforcement (whether through
negotiations, legal proceedings or otherwise) of, or legal advice in respect of
rights or responsibilities under, this Agreement or any of the other Loan
Documents, to the extent that the Agent and its Affiliates are not reimbursed
for such expenses by the Borrowers, but without limiting the obligation of the
Borrowers to make such reimbursement. Each Lender agrees to reimburse the Agent
and its Affiliates promptly upon demand for its ratable share of any amounts
owing to the Agent and its Affiliates by the Lenders pursuant to this Section,
provided that, if the Agent or its Affiliates are subsequently reimbursed by the
Borrowers for such amounts, they shall refund to the Lenders on a pro rata basis
the amount of any excess reimbursement. If the indemnity furnished to the Agent

 

102



--------------------------------------------------------------------------------

and its Affiliates under this Section shall become impaired as determined in the
Agent’s reasonable judgment or the Agent shall elect in its sole discretion to
have such indemnity confirmed by the Lenders (as to specific matters or
otherwise), the Agent shall give notice thereof to each Lender and, until such
additional indemnity is provided or such existing indemnity is confirmed, the
Agent may cease, or not commence, to take any action. Any amounts paid by the
Lenders hereunder to the Agent or its Affiliates shall be deemed to constitute
part of the Indebtedness hereunder.

12.8 Knowledge of Default. It is expressly understood and agreed that the Agent
shall be entitled to assume that no Default or Event of Default has occurred and
is continuing, unless the officers of the Agent immediately responsible for
matters concerning this Agreement shall have received a written notice from a
Lender or the Borrowers specifying such Default or Event of Default and stating
that such notice is a “notice of default”. Upon receiving such a notice, the
Agent shall promptly notify each Lender of such Default or Event of Default and
provide each Lender with a copy of such notice and shall endeavor to provide
such notice to the Lenders within three (3) Business Days (but without any
liability whatsoever in the event of its failure to do so). The Agent shall also
furnish the Lenders, promptly upon receipt, with copies of all other notices or
other information required to be provided by the Borrowers hereunder.

12.9 The Agent’s Authorization; Action by Lenders. Except as otherwise expressly
provided herein, whenever the Agent is authorized and empowered hereunder on
behalf of the Lenders to give any approval or consent, or to make any request,
or to take any other action on behalf of the Lenders (including without
limitation the exercise of any right or remedy hereunder or under the other Loan
Documents), the Agent shall be required to give such approval or consent, or to
make such request or to take such other action only when so requested in writing
by the Majority Lenders or the Lenders, as applicable hereunder. Action that may
be taken by the Majority Lenders, any other specified Percentage of the Lenders
or all of the Lenders, as the case may be (as provided for hereunder) may be
taken (i) pursuant to a vote of the requisite percentages of the Lenders as
required hereunder at a meeting (which may be held by telephone conference
call), provided that the Agent exercises good faith, diligent efforts to give
all of the Lenders reasonable advance notice of the meeting, or (ii) pursuant to
the written consent of the requisite percentages of the Lenders as required
hereunder, provided that all of the Lenders are given reasonable advance notice
of the requests for such consent.

12.10 Enforcement Actions by the Agent. Except as otherwise expressly provided
under this Agreement or in any of the other Loan Documents and subject to the
terms hereof, the Agent will take such action, assert such rights and pursue
such remedies under this Agreement and the other Loan Documents as the Majority
Lenders or all of the Lenders, as the case may be (as provided for hereunder),
shall direct; provided, however, that the Agent shall not be required to act or
omit to act if, in the reasonable judgment of the Agent, such action or omission
may expose the Agent to personal liability for which the Agent has not been
satisfactorily indemnified hereunder or is contrary to this Agreement, any of
the Loan Documents or applicable law. Except as expressly provided above or
elsewhere in this Agreement or the other Loan Documents, no Lender (other than
the Agent, acting in its capacity as agent) shall be entitled to take any
enforcement action of any kind under this Agreement or any of the other Loan
Documents.

 

103



--------------------------------------------------------------------------------

12.11 Collateral Matters.

(a) The Agent is authorized on behalf of all the Lenders, without the necessity
of any notice to or further consent from the Lenders, from time to time to take
any action with respect to any Collateral or the Collateral Documents which may
be necessary to perfect and maintain a perfected security interest in and Liens
upon the Collateral granted pursuant to the Loan Documents.

(b) The Lenders irrevocably authorize the Agent, in its reasonable discretion,
to the full extent set forth in Section 13.10(d) hereof, (1) to release or
terminate any Lien granted to or held by the Agent upon any Collateral (a) upon
termination of the Revolving Credit Aggregate Commitment and payment in full of
all Indebtedness payable under this Agreement and under any other Loan Document;
(b) constituting property (including, without limitation, Equity Interests in
any Person) sold or to be sold or disposed of as part of or in connection with
any disposition (whether by sale, by merger or by any other form of transaction
and including the property of any Subsidiary that is disposed of as permitted
hereby) permitted in accordance with the terms of this Agreement;
(c) constituting property in which a Credit Party owned no interest at the time
the Lien was granted or at any time thereafter; or (d) if approved, authorized
or ratified in writing by the Majority Lenders, or all the Lenders, as the case
may be, as provided in Section 13.10; (2) to subordinate the Lien granted to or
held by the Agent on any Collateral to any other holder of a Lien on such
Collateral which is permitted by Section 8.2(b) hereof; and (3) if all of the
Equity Interests held by the Credit Parties in any Person are sold or otherwise
transferred to any transferee other than the Borrowers or a Subsidiary of the
Borrowers as part of or in connection with any disposition (whether by sale, by
merger or by any other form of transaction) permitted in accordance with the
terms of this Agreement, to release such Person from all of its obligations
under the Loan Documents (including, without limitation, under any Guaranty).
Upon request by the Agent at any time, the Lenders will confirm in writing the
Agent’s authority to release particular types or items of Collateral pursuant to
this Section 12.11(b).

12.12 The Agents in their Individual Capacities. Comerica Bank and its
Affiliates, successors and assigns shall each have the same rights and powers
hereunder as any other Lender and may exercise or refrain from exercising the
same as though such Lender were not the Agent. Comerica Bank and its Affiliates
may (without having to account therefor to any Lender) accept deposits from,
lend money to, and generally engage in any kind of banking, trust, financial
advisory or other business with the Credit Parties as if such Lender were not
acting as the Agent hereunder, and may accept fees and other consideration
therefor without having to account for the same to the Lenders.

12.13 The Agent’s Fees. Until the Indebtedness has been repaid and discharged in
full and no commitment to extend any credit hereunder is outstanding, the
Borrowers shall pay to the Agent, as applicable, any agency or other fee(s) set
forth (or to be set forth from time to time) in the applicable Fee Letter on the
terms set forth therein. The agency fees referred to in this Section 12.13 shall
not be refundable under any circumstances.

12.14 Documentation Agent or other Titles. Any Lender identified on the facing
page or signature page of this Agreement or in any amendment hereto or as
designated with consent of

 

104



--------------------------------------------------------------------------------

the Agent in any assignment agreement as Lead Arranger, Documentation Agent,
Syndications Agent or any similar titles, shall not have any right, power,
obligation, liability, responsibility or duty under this Agreement as a result
of such title other than those applicable to all Lenders as such. Without
limiting the foregoing, the Lenders so identified shall not have or be deemed to
have any fiduciary relationship with any Lender as a result of such title. Each
Lender acknowledges that it has not relied, and will not rely, on the Lender so
identified in deciding to enter into this Agreement or in taking or not taking
action hereunder.

12.15 Subordination Agreements. Each Lender hereby irrevocably appoints,
designates and authorizes Agent to enter into any subordination or intercreditor
agreement pertaining to any Subordinated Debt, on its behalf and to take such
action on its behalf under the provisions of any such agreement (subject to the
last sentence of this Section 12.15). Each Lender further agrees to be bound by
the terms and conditions of each subordination or intercreditor agreement
pertaining to any Subordinated Debt. Each Lender hereby authorizes Agent to
issue blockages notices in connection with any Subordinated Debt at the
direction of Majority Lenders (it being agreed and understood that Agent will
not act unilaterally to issue such blockage notices).

12.16 Indebtedness in respect of Lender Products and Hedging Agreements. Except
as otherwise expressly set forth herein, no Lender that obtains the benefits of
the provisions of Section 10.2, any Guaranty or any Collateral by virtue of the
provisions hereof or of any Guaranty or any Collateral Document shall have any
right to notice of any action or to consent to, direct or object to any action
hereunder or under any other Loan Document or otherwise in respect of the
Collateral (including the release or impairment of any Collateral) (or to notice
of or to consent to any amendment, waiver or modification of the provisions
hereof or of the Guaranty or any Collateral Document) other than in its capacity
as a Lender and, in such case, only to the extent expressly provided in the Loan
Documents. Notwithstanding any other provision of this Article 12 to the
contrary, the Agent shall not be required to verify the payment of, or that
other satisfactory arrangements have been made with respect to, Indebtedness
arising under Lender Products and Hedging Agreements unless the Agent has
received written notice of such Indebtedness, together with such supporting
documentation as the Agent may request, from the applicable Lender.

12.17 No Reliance on the Agent’s Customer Identification Program.

(a) Each Lender acknowledges and agrees that neither such Lender, nor any of its
Affiliates, participants or assignees, may rely on the Agent to carry out such
Lender’s, Affiliate’s, participant’s or assignee’s customer identification
program, or other obligations required or imposed under or pursuant to the USA
Patriot Act or the regulations thereunder, including the regulations contained
in 31 CFR 103.121 (as hereafter amended or replaced, the “CIP Regulations”), or
any other Anti-Terrorism Law, including any programs involving any of the
following items relating to or in connection with the Borrowers or any of their
Subsidiaries, any of their respective Affiliates or agents, the Loan Documents
or the transactions hereunder: (i) any identify verification procedures,
(ii) any record keeping, (iii) any comparisons with government lists, (iv) any
customer notices or (v) any other procedures required under the CIP Regulations
or such other laws.

 

105



--------------------------------------------------------------------------------

(b) Each Lender or assignee or participant of a Lender that is not organized
under the laws of the United States or a state thereof (and is not excepted from
the certification requirement contained in Section 313 of the USA Patriot Act
and the applicable regulations because it is both (i) an affiliate of a
depository institution or foreign bank that maintains a physical presence in the
United States or foreign country, and (ii) subject to supervision by a banking
authority regulating such affiliated depository institution or foreign bank)
shall deliver to the Agent the certification, or, if applicable,
recertification, certifying that such Lender is not a “shell” and certifying to
other matters as required by Section 313 of the USA Patriot Act and the
applicable regulations: (x) within 10 days after the Effective Date, and (y) at
such other times as are required under the USA Patriot Act.

 

13. MISCELLANEOUS.

13.1 Accounting Principles. Where the character or amount of any asset or
liability or item of income or expense is required to be determined or any
consolidation or other accounting computation is required to be made for the
purposes of this Agreement, it shall be done, unless otherwise specified herein,
in accordance with GAAP.

13.2 Consent to Jurisdiction. THE PARTIES AGREE THAT ALL ACTIONS OR PROCEEDINGS
ARISING IN CONNECTION WITH THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL BE
TRIED AND LITIGATED ONLY IN THE STATE AND FEDERAL COURTS LOCATED IN THE COUNTY
OF SANTA CLARA, STATE OF CALIFORNIA, PROVIDED, HOWEVER, THAT ANY SUIT SEEKING
ENFORCEMENT AGAINST ANY COLLATERAL OR OTHER PROPERTY MAY BE BROUGHT, AT AGENT’S
OPTION, IN THE COURTS OF ANY JURISDICTION WHERE AGENT ELECTS TO BRING SUCH
ACTION OR WHERE SUCH COLLATERAL OR OTHER PROPERTY MAY BE FOUND. THE BORROWER,
THE AGENT AND THE LENDERS WAIVE, TO THE EXTENT PERMITTED UNDER APPLICABLE LAW,
ANY RIGHT EACH MAY HAVE TO ASSERT THE DOCTRINE OF FORUM NON CONVENIENS OR TO
OBJECT TO VENUE TO THE EXTENT ANY PROCEEDING IS BROUGHT IN ACCORDANCE WITH THIS
SECTION 13.2.

13.3 Governing Law. THE VALIDITY OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
(UNLESS EXPRESSLY PROVIDED TO THE CONTRARY IN ANOTHER LOAN DOCUMENT IN RESPECT
OF SUCH OTHER LOAN DOCUMENT), THE CONSTRUCTION, INTERPRETATION, AND ENFORCEMENT
HEREOF AND THEREOF, AND THE RIGHTS OF THE PARTIES HERETO AND THERETO WITH
RESPECT TO ALL MATTERS ARISING HEREUNDER OR THEREUNDER OR RELATED HERETO OR
THERETO SHALL BE DETERMINED UNDER, GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH
THE INTERNAL LAWS OF THE STATE OF CALIFORNIA, WITHOUT REGARD FOR PRINCIPLES OF
CONFLICTS OF LAWS.

13.4 [Reserved].

 

106



--------------------------------------------------------------------------------

13.5 Closing Costs and Other Costs; Indemnification.

(a) The Borrowers shall pay or reimburse, in each case, within five (5) Business
Days after demand by Agent, (a) the Agent and its Affiliates for payment of, on
demand, all reasonable costs and expenses, including, by way of description and
not limitation, reasonable in-house and outside attorney fees and advances,
appraisal and accounting fees, lien search fees, and required travel costs,
incurred by the Agent and its Affiliates in connection with the commitment,
consummation and closing of the loans contemplated hereby, or in connection with
the administration or enforcement of this Agreement or the other Loan Documents
(including the obtaining of legal advice regarding the rights and
responsibilities of the parties hereto) or any refinancing or restructuring of
the loans or Advances provided under this Agreement or the other Loan Documents,
or any amendment or modification thereof requested by the Borrowers, and (b) the
Agent and its Affiliates and each of the Lenders, as the case may be, for all
Other Taxes payable or determined to be payable in connection with the
execution, delivery, filing or recording of this Agreement and the other Loan
Documents and the consummation of the transactions contemplated hereby, and any
and all liabilities with respect to or resulting from any delay in paying or
omitting to pay such Other Taxes. Furthermore, all reasonable costs and
expenses, including without limitation attorney fees, incurred by the Agent and
its Affiliates and, after the occurrence and during the continuance of an Event
of Default, by the Lenders in revising, preserving, protecting, exercising or
enforcing any of its or any of the Lenders’ rights against the Borrowers or any
other Credit Party, or otherwise incurred by the Agent and its Affiliates and
the Lenders in connection with any Event of Default or the enforcement of the
loans (whether incurred through negotiations, legal proceedings or otherwise),
including by way of description and not limitation, such charges in any court or
bankruptcy proceedings or arising out of any claim or action by any person
against the Agent, its Affiliates, or any Lender which would not have been
asserted were it not for the Agent’s or such Affiliate’s or Lender’s
relationship with the Borrowers hereunder or otherwise, shall also be paid by
the Borrowers. All of said amounts required to be paid by the Borrowers
hereunder and not paid within the specified period above, shall bear interest,
from the date incurred to the date payment is received by the Agent, at the Base
Rate, plus two percent (2%).

(b) The Borrowers agree to indemnify and hold the Agent and each of the Lenders
(and their respective Affiliates) (each such Person, an “Indemnitee”) harmless
from all loss, cost, damage, liability or expenses, including reasonable house
and outside attorneys’ fees and disbursements (but without duplication of such
fees and disbursements for the same services), incurred by the Agent and each of
the Lenders by (i) the execution or delivery of this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder or the consummation of the transactions contemplated hereby or
thereby, (ii) any Advance or Letter of Credit or the use or proposed use of the
proceeds therefrom (including any refusal by any Issuing Lender to honor a
demand for payment under a Letter of Credit if the documents presented in
connection with such demand do not strictly comply with the terms of such Letter
of Credit) or (iii) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory, whether brought by a third party or by any Borrower or any
other Credit Party, and regardless of whether any Indemnitee is a party thereto;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
(x) are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee or (y) result from a claim brought by

 

107



--------------------------------------------------------------------------------

any Borrower or any other Credit Party against an Indemnitee for breach in bad
faith of such Indemnitee’s obligations hereunder or under any other Loan
Document, if such Borrower or such Credit Party has obtained a final and
nonappealable judgment in its favor on such claim as determined by a court of
competent jurisdiction

(c) The Borrowers agree to defend, indemnify and hold harmless the Agent and
each Lender (and their respective Affiliates), and their respective employees,
agents, officers and directors from and against any and all claims, demands,
penalties, fines, liabilities, settlements, damages, costs or expenses of
whatever kind or nature (including without limitation, reasonable attorneys and
consultants fees, investigation and laboratory fees, environmental studies
required by the Agent or any Lender in connection with the violation of
Hazardous Material Laws), court costs and litigation expenses, arising out of or
related to (i) the presence, use, disposal, release or threatened release of any
Hazardous Materials on, from or affecting any premises owned or occupied by any
Credit Party in violation of or the non-compliance with applicable Hazardous
Material Laws, (ii) any personal injury (including wrongful death) or property
damage (real or personal) arising out of or related to such Hazardous Materials,
(iii) any lawsuit or other proceeding brought or threatened, settlement reached
or governmental order or decree relating to such Hazardous Materials, and/or
(iv) complying or coming into compliance with all Hazardous Material Laws
(including the cost of any remediation or monitoring required in connection
therewith) or any other Requirement of Law; provided, however, that the
Borrowers shall have no obligations under this Section 13.5(c) with respect to
claims, demands, penalties, fines, liabilities, settlements, damages, costs or
expenses to the extent arising as a result of the gross negligence or willful
misconduct of the Agent or such Lender, as the case may be. The obligations of
the Borrowers under this Section 13.5(c) shall be in addition to any and all
other obligations and liabilities the Borrowers may have to the Agent or any of
the Lenders at common law or pursuant to any other agreement.

(d) To the fullest extent permitted by applicable law, each of the Borrowers and
the Lenders agrees not to assert, and hereby waives, any claim against any
idemnitee, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement, any other Loan Document or
any agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Advance or Letter of Credit, or the use of the proceeds
thereof. No such indemnitee shall be liable for any damages arising from the use
by unintended recipients of any information or other materials distributed by it
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby.

13.6 Notices.

 

  (a)

Except as expressly provided otherwise in this Agreement (and except as provided
in clause (b) below), all notices and other communications provided to any party
hereto under this Agreement or any other Loan Document shall be in writing and
shall be given by personal delivery, by mail, by reputable overnight courier or
by facsimile and addressed or delivered to it at its address set forth on Annex
III or at such other address as may be designated by such party in a notice to
the other parties that

 

108



--------------------------------------------------------------------------------

  complies as to delivery with the terms of this Section 13.6 or posted to an
E-System set up by or at the direction of the Agent (as set forth below). Any
notice, if personally delivered or if mailed and properly addressed with postage
prepaid and sent by registered or certified mail, shall be deemed given when
received or when delivery is refused; any notice, if given to a reputable
overnight courier and properly addressed, shall be deemed given two (2) Business
Days after the date on which it was sent, unless it is actually received sooner
by the named addressee; and any notice, if transmitted by facsimile, shall be
deemed given when received. The Agent may, but, except as specifically provided
herein, shall not be required to, take any action on the basis of any notice
given to it by telephone, but the giver of any such notice shall promptly
confirm such notice in writing or by facsimile, and such notice will not be
deemed to have been received until such confirmation is deemed received in
accordance with the provisions of this Section set forth above. If such
telephonic notice conflicts with any such confirmation, the terms of such
telephonic notice shall control. Any notice given by the Agent or any Lender to
the Borrowers shall be deemed to be a notice to all of the Credit Parties.

 

  (b) Notices and other communications provided to the Agent and the Lenders
party hereto under this Agreement or any other Loan Document may be delivered or
furnished by electronic communication (including email and Internet or intranet
websites) pursuant to procedures approved by the Agent. The Agent or the
Borrowers may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications (including email and
any E-System) pursuant to procedures approved by it. Unless otherwise agreed to
in a writing by and among the parties to a particular communication, (i) notices
and other communications sent to an email address shall be deemed received upon
the sender’s receipt of an acknowledgment from the intended recipient (such as
by the “return receipt requested” function, return email, or other written
acknowledgment) and (ii) notices and other communications posted to any E-System
shall be deemed received upon the deemed receipt by the intended recipient at
its email address as described in the foregoing clause (i) of notification that
such notice or other communication is available and identifying the website
address therefore.

13.7 Further Action. The Borrowers, from time to time, upon written request of
the Agent will make, execute, acknowledge and deliver or cause to be made,
executed, acknowledged and delivered, all such further and additional
instruments, and take all such further action as may reasonably be required to
carry out the intent and purpose of this Agreement or the Loan Documents, and to
provide for Advances under and payment of the Notes, according to the intent and
purpose herein and therein expressed.

 

109



--------------------------------------------------------------------------------

13.8 Successors and Assigns; Participations; Assignments.

(a) This Agreement shall be binding upon and shall inure to the benefit of the
Borrowers and the Lenders and their respective successors and assigns.

(b) The foregoing shall not authorize any assignment by the Borrowers of their
rights or duties hereunder, and, except as otherwise provided herein, no such
assignment shall be made (or be effective) without the prior written approval of
the Lenders.

(c) No Lenders may at any time assign or grant participations in such Lender’s
rights and obligations hereunder and under the other Loan Documents except
(i) by way of assignment to any Eligible Assignee in accordance with clause
(d) of this Section, (ii) by way of a participation in accordance with the
provisions of clause (e) of this Section 13.8 or (iii) by way of a pledge or
assignment of a security interest subject to the restrictions of clause (g) of
this Section 13.8 (and any other attempted assignment or transfer by any Lender
shall be deemed to be null and void).

(d) Each assignment by a Lender of all or any portion of its rights and
obligations hereunder and under the other Loan Documents, shall be subject to
the following terms and conditions:

 

  (i) each such assignment shall be made on a pro rata basis, and shall be in a
minimum amount of the lesser of (x) Five Million Dollars ($5,000,000) or such
lesser amount as the Agent and Company shall agree and (y) the entire remaining
amount of assigning Lender’s aggregate interest in the Revolving Credit (and
participations in any outstanding Letters of Credit); provided however that,
after giving effect to such assignment, in no event shall the entire remaining
amount (if any) of assigning Lender’s aggregate interest in the Revolving Credit
(and participations in any outstanding Letters of Credit) be less than
$5,000,000; and

 

  (ii) the parties to any assignment shall execute and deliver to the Agent an
Assignment Agreement substantially (as determined by the Agent) in the form
attached hereto as Exhibit H (with appropriate insertions acceptable to the
Agent), together with a processing and recordation fee in the amount, if any,
required as set forth in the Assignment Agreement.

Until the Assignment Agreement becomes effective in accordance with its terms
and is recorded in the Register maintained by the Agent under clause (h) of this
Section 13.8, and the Agent has confirmed that the assignment satisfies the
requirements of this Section 13.8, the Borrower and the Agent shall be entitled
to continue to deal solely and directly with the assigning Lender in connection
with the interest so assigned. From and after the effective date of each
Assignment Agreement that satisfies the requirements of this Section 13.8, the
assignee thereunder shall be deemed to be a party to this Agreement, such
assignee shall have the rights and obligations of a Lender under this Agreement
and the other Loan Documents (including without limitation the right to receive
fees payable hereunder in respect of the period following such assignment) and
the assigning Lender shall relinquish its rights and be released from its
obligations under this Agreement and the other Loan Documents.

 

110



--------------------------------------------------------------------------------

Upon request, the Borrowers shall execute and deliver to the Agent, new Note(s)
payable to the order of the assignee in an amount equal to the amount assigned
to the assigning Lender pursuant to such Assignment Agreement, and with respect
to the portion of the Indebtedness retained by the assigning Lender, to the
extent applicable, new Note(s) payable to the order of the assigning Lender in
an amount equal to the amount retained by such Lender hereunder. The Agent, the
Lenders and each Borrower acknowledges and agrees that any such new Note(s)
shall be given in renewal and replacement of the Notes issued to the assigning
lender prior to such assignment and shall not effect or constitute a novation or
discharge of the Indebtedness evidenced by such prior Note, and each such new
Note may contain a provision confirming such agreement.

(e) The Borrowers and the Agent acknowledge that each of the Lenders may at any
time and from time to time, subject to the terms and conditions hereof, grant
participations in such Lender’s rights and obligations hereunder and under the
other Loan Documents to any Person (other than a natural person or to the
Borrowers or any of the Borrowers’ Affiliates or Subsidiaries); provided that
any participation permitted hereunder shall comply with all applicable laws and
shall be subject to a participation agreement that incorporates the following
restrictions:

 

  (i) such Lender shall remain the holder of its Notes hereunder (if such Notes
are issued), notwithstanding any such participation;

 

  (ii) a participant shall not reassign or transfer, or grant any
sub-participations in its participation interest hereunder or any part thereof;

 

  (iii)

such Lender shall retain the sole right and responsibility to enforce the
obligations of the applicable Loan Parties relating to the Notes and the other
Loan Documents, including, without limitation, the right to proceed against any
Guarantors, or cause the Agent to do so (subject to the terms and conditions
hereof), and the right to approve any amendment, modification or waiver of any
provision of this Agreement without the consent of the participant (unless such
participant is an Affiliate of such Lender), except for those matters requiring
the consent of each of the Lenders under Section 13.10(b) (provided that a
participant may exercise approval rights over such matters only on an indirect
basis, acting through such Lender and the applicable Loan Parties, the Agent and
the other Lenders may continue to deal directly with such Lender in connection
with such Lender’s rights and duties hereunder). Notwithstanding the foregoing,
however, in the case of any participation granted by any Lender hereunder, the
participant shall not have any rights under this Agreement or any of the other
Loan Documents against the Agent, any other Lender or any Credit

 

111



--------------------------------------------------------------------------------

  Party; provided, however that the participant may have rights against such
Lender in respect of such participation as may be set forth in the applicable
participation agreement and all amounts payable by the Credit Parties hereunder
shall be determined as if such Lender had not sold such participation. Each such
participant shall be entitled to the benefits of Article 11 of this Agreement to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to clause (d) of this Section, provided that no participant
shall be entitled to receive any greater amount pursuant to such the provisions
of Article 11 than the issuing Lender would have been entitled to receive in
respect of the amount of the participation transferred by such issuing Lender to
such participant had no such transfer occurred and each such participant shall
also be entitled to the benefits of Section 9.6 hereof as though it were a
Lender, provided that such participant agrees to be subject to Section 10.3
hereof as though it were a Lender; and

 

  (iv) each participant shall provide the relevant tax form required under
Section 13.11.

(f) Each Lender that sells a participation shall, acting solely for this purpose
as a non-fiduciary agent of the Borrowers, maintain a register on which it
enters the name and address of each participant and the principal amounts (and
stated interest) of each participant’s interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any participant or any
information relating to a participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Agent (in its capacity as Agent) shall have no responsibility for
maintaining a Participant Register.

(g) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement (including its Notes, if any) to
secure obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledge or assignee for such Lender as a party hereto.

(h) The Borrowers hereby designate the Agent, and Agent agrees to serve, as the
Borrowers’ non-fiduciary agent solely for purposes of this Section 13.8(h) to
maintain at its principal office in the United States a copy of each Assignment
Agreement delivered to it and a register (the “Register”) for the recordation of
the names and addresses of the Lenders, the Percentages of such Lenders and the
principal amount of each type of Advance owing to each

 

112



--------------------------------------------------------------------------------

such Lender from time to time. The entries in the Register shall be conclusive
evidence, absent manifest error, and the Borrowers, the Agent, and the Lenders
may treat each Person whose name is recorded in the Register as the owner of the
Advances recorded therein for all purposes of this Agreement. The Register shall
be available for inspection by the Borrowers or any Lender (but only with
respect to any entry relating to such Lender’s Percentages and the principal
amounts owing to such Lender) upon reasonable notice to the Agent and a copy of
such information shall be provided to any such party on their prior written
request. The Agent shall give prompt written notice to the Borrowers of the
making of any entry in the Register or any change in such entry.

(i) The Borrowers authorizes each Lender to disclose to any prospective assignee
or participant which has satisfied the requirements hereunder, any and all
financial information in such Lender’s possession concerning the Credit Parties
which has been delivered to such Lender pursuant to this Agreement, provided
that each such prospective assignee or participant shall execute a
confidentiality agreement consistent with the terms of Section 13.11 hereof or
shall otherwise agree to be bound by the terms thereof.

(j) Nothing in this Agreement, the Notes or the other Loan Documents, expressed
or implied, is intended to or shall confer on any Person other than the
respective parties hereto and thereto and their successors and assignees and
participants permitted hereunder and thereunder any benefit or any legal or
equitable right, remedy or other claim under this Agreement, the Notes or the
other Loan Documents.

13.9 Counterparts. This Agreement may be executed in several counterparts, and
each executed copy shall constitute an original instrument, but such
counterparts shall together constitute but one and the same instrument.

13.10 Amendment and Waiver.

(a) No amendment or waiver of any provision of this Agreement or any other Loan
Document, nor consent to any departure by any Credit Party therefrom, shall in
any event be effective unless the same shall be in writing and signed by the
Majority Lenders (or by the Agent at the written request of the Majority
Lenders) or, if this Agreement expressly so requires with respect to the subject
matter thereof, by Agent or by all Lenders, as the case may be (and, with
respect to any amendments to this Agreement or the other Loan Documents, by any
Credit Party or the Guarantors that are signatories thereto), and then such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given. All references in this Agreement to “Lenders”
or “the Lenders” shall refer to all Lenders, unless expressly stated to refer to
Majority Lenders (or the like).

(b) Notwithstanding anything to the contrary herein,

(i) no amendment, waiver or consent shall increase the stated amount of any
Lender’s commitment hereunder without such Lender’s consent;

(ii) no amendment, waiver or consent shall, unless in writing and signed by the
Lender or Lenders holding Indebtedness directly affected thereby, do any of the
following:

(A) reduce the principal of, or interest on, any outstanding Indebtedness or any
Fees or other amounts payable hereunder,

 

113



--------------------------------------------------------------------------------

(B) postpone any date fixed for any payment of principal of, or interest on, any
outstanding Indebtedness or any Fees or other amounts payable hereunder,

(C) change any of the provisions of this Section 13.10 or the definitions of
“Majority Lenders”, or any other provision of any Loan Document specifying the
number or percentage of Lenders required to waive, amend or modify any rights
thereunder or make any determination or grant any consent thereunder, without
the written consent of each Lender; provided that changes to the definition of
“Majority Lenders” may be made with the consent of only the Majority Lenders to
include the Lenders holding any additional credit facilities that are added to
this Agreement with the approval of the appropriate Lenders, and,

(iii) no amendment, waiver or consent shall, unless in writing and signed by all
Lenders, do any of the following:

(A) except as expressly permitted hereunder or under the Collateral Documents,
release all or substantially all of the Collateral (provided that neither the
Agent nor any Lender shall be prohibited thereby from proposing or participating
in a consensual or nonconsensual debtor-in-possession or similar financing), or
release any material guaranty provided by any Person in favor of the Agent and
the Lenders, provided however that the Agent shall be entitled, without notice
to or any further action or consent of the Lenders, to release any Collateral
which any Credit Party is permitted to sell, assign or otherwise transfer in
compliance with this Agreement or the other Loan Documents or release any
guaranty to the extent expressly permitted in this Agreement or any of the other
Loan Documents (whether in connection with the sale, transfer or other
disposition of the applicable Guarantor or otherwise),

(B) increase the maximum duration of Interest Periods permitted hereunder; or

(C) modify Sections 10.2 or 10.3 hereof;

(iv) any amendment, waiver or consent that will (A) reduce the principal of, or
interest on, the Swing Line Note, (B) postpone any date fixed for any payment of
principal of, or interest on, the Swing Line Note or (C) otherwise affect the
rights and duties of the Swing Line Lender under this Agreement or any other
Loan Document, shall require the written concurrence of the Swing Line Lender;

 

114



--------------------------------------------------------------------------------

(v) any amendment, waiver or consent that will affect the rights or duties of
Issuing Lender under this Agreement or any of the other Loan Documents, shall
require the written concurrence of the Issuing Lender; and

(vi) any amendment, waiver, or consent that will affect the rights or duties of
the Agent under this Agreement or any other Loan Document, shall require the
written concurrence of the Agent.

(c) Notwithstanding anything to the contrary herein, no Defaulting Lender shall
have any right to approve or disapprove of any amendment, consent, waiver or any
other modification to any Loan Document (and all amendments, consents, waivers
and other modifications may be effected without the consent of the Defaulting
Lenders), except that the foregoing shall not permit, in each case without such
Defaulting Lender’s consent, (i) an increase in such Defaulting Lender’s stated
commitment amounts, (ii) the waiver, forgiveness or reduction of the principal
amount of any Indebtedness owing to such Defaulting Lender (unless all other
Lenders affected thereby are treated similarly), (iii) the extension of the
final maturity date(s) of such Defaulting Lenders’ portion of any of the
Indebtedness or the extension of any commitment to extend credit of such
Defaulting Lender, or (iv) any other modification which requires the consent of
all Lenders or the Lender(s) affected thereby which affects such Defaulting
Lender more adversely than the other affected Lenders (other than a modification
which results in a reduction of such Defaulting Lender’s Percentage of any
Commitments or repayment of any amounts owing to such Defaulting Lender on a non
pro-rata basis).

(d) The Agent shall, upon the written request of the Borrowers, execute and
deliver to the Credit Parties such documents as may be necessary to evidence
(1) the release of any Lien granted to or held by the Agent upon any Collateral:
(a) upon termination of the Revolving Credit Aggregate Commitment and payment in
full of all Indebtedness payable under this Agreement and under any other Loan
Document; (b) which constitutes property (including, without limitation, Equity
Interests in any Person) sold or to be sold or disposed of as part of or in
connection with any disposition (whether by sale, by merger or by any other form
of transaction and including the property of any Subsidiary that is disposed of
as permitted hereby) permitted in accordance with the terms of this Agreement;
(c) which constitutes property in which a Credit Party owned no interest at the
time the Lien was granted or at any time thereafter; or (d) if approved,
authorized or ratified in writing by the Majority Lenders, or all the Lenders,
as the case may be, as provided in this Section 13.10; or (2) the release of any
Person from its obligations under the Loan Documents (including without
limitation the Guaranty) if all of the Equity Interests of such Person that were
held by a Credit Party are sold or otherwise transferred to any transferee other
than the Borrowers or a Subsidiary of the Borrowers as part of or in connection
with any disposition (whether by sale, by merger or by any other form of
transaction) permitted in accordance with the terms of this Agreement; provided
that (i) the Agent shall not be required to execute any such release or
subordination agreement under clauses (1) or (2) above on terms which, in the
Agent’s opinion, would expose the Agent to liability or create any obligation or
entail any consequence other than the release of such Liens without recourse or
warranty or such release shall not in any manner discharge, affect or impair the
Indebtedness or any Liens upon any Collateral retained by any Credit Party,
including (without limitation) the proceeds of the sale or other disposition,
all of which shall constitute and remain part of the Collateral.

 

115



--------------------------------------------------------------------------------

(e) Notwithstanding anything to the contrary herein the Agent may, with the
consent of the Borrowers only, amend, modify or supplement this Agreement or any
of the other Loan Documents to cure any ambiguity, omission, mistake, defect or
inconsistency.

(f) Notwithstanding the foregoing, no amendment and restatement of this
Agreement which is in all other respects approved by the Lenders in accordance
with this Section 13.10 shall require the consent or approval of any Lender
(i) which immediately after giving effect to such amendment and restatement,
shall have no commitment or other obligation to maintain or extend credit under
this Agreement (as so amended and restated), including, without limitation, any
obligation to participate in any Letter of Credit and (ii) which, substantially
contemporaneously with the effectiveness of such amendment and restatement,
shall have received payment in full of all Indebtedness owing to such Lender
under the Loan Documents (other than any Indebtedness owing to such Lender in
connection with Lender Products or under any Hedging Agreements). From and after
the effectiveness of any such amendment and restatement, any such Lender shall
be deemed to no longer be a “Lender” hereunder or a party hereto, except that
any such Lender shall retain the benefits of indemnification provisions hereof
which, by the terms hereof would survive the termination of this Agreement.

13.11 Confidentiality. Each Lender agrees that it will not disclose without the
prior consent of the Borrowers (other than to its employees, its Subsidiaries,
another Lender, an Affiliate of a Lender or to its auditors, counsel or
representatives) any information with respect to the Credit Parties which is
furnished pursuant to this Agreement or any of the other Loan Documents;
provided that any Lender may disclose any such information (a) as has become
generally available to the public or has been lawfully obtained by such Lender
from any third party under no duty of confidentiality to any Credit Party,
(b) as may be required or appropriate in any report, statement or testimony
submitted to, or in respect to any inquiry, by, any municipal, state or federal
regulatory body having or claiming to have jurisdiction over such Lender,
including the Board of Governors of the Federal Reserve System of the United
States, the Office of the Comptroller of the Currency or the Federal Deposit
Insurance Corporation or similar organizations (whether in the United States or
elsewhere), or, in each case, their successors, (c) as may be required or
appropriate in respect to any summons or subpoena or in connection with any
litigation, (d) in order to comply with any law, order, regulation, ruling or
other requirement of law applicable to such Lender, (e) to any prospective
assignee or participant in accordance with Section 13.8(f) hereof, provided that
such prospective assignee or participant agrees in writing to be bound by the
confidentiality provisions of this Agreement or (f) in connection with the
exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder.

13.12 Substitution or Removal of Lenders.

(a) With respect to any Lender (i) whose obligation to make Eurodollar-based
Advances has been suspended pursuant to Section 11.3 or 11.4, (ii) that has
demanded compensation under Sections 3.4(c), 11.5 or 11.6, (iii) that has become
a Defaulting Lender or (iv) that has failed to consent to a requested amendment,
waiver or modification to any Loan Document as to which the Majority Lenders
have already consented (in each case, an “Affected

 

116



--------------------------------------------------------------------------------

Lender”), then the Agent or the Borrowers may, at the Borrowers’ sole expense,
require the Affected Lender to sell and assign all of its interests, rights and
obligations under this Agreement, including, without limitation, its
Commitments, to an assignee (which may be one or more of the Lenders) (such
assignee shall be referred to herein as the “Purchasing Lender” or “Purchasing
Lenders”) within two (2) Business Days after receiving notice from the Borrowers
requiring it to do so, for an aggregate price equal to the sum of the portion of
all Advances made by it, interest and fees accrued for its account through but
excluding the date of such payment, and all other amounts payable to it
hereunder, from the Purchasing Lender(s) (to the extent of such outstanding
principal and accrued interest and fees) or the Borrowers (in the case of all
other amounts, including without limitation, if demanded by the Affected Lender,
the amount of any compensation then due to the Affected Lender under Sections
3.4(c), 11.1, 11.5 and 11.6 to but excluding said date), payable (in immediately
available funds) in cash. The Affected Lender, as assignor, such Purchasing
Lender, as assignee, the Borrowers and the Agent, shall enter into an Assignment
Agreement pursuant to Section 13.8 hereof, whereupon such Purchasing Lender
shall be a Lender party to this Agreement, shall be deemed to be an assignee
hereunder and shall have all the rights and obligations of a Lender with a
Revolving Credit Percentage equal to its ratable share of the then applicable
Revolving Credit Aggregate Commitment, provided, however, that if the Affected
Lender does not execute such Assignment Agreement within (2) Business Days of
receipt thereof, the Agent may execute the Assignment Agreement as the Affected
Lender’s attorney-in-fact. Each of the Lenders hereby irrevocably constitutes
and appoints the Agent and any officer or agent thereof, with full power of
substitution, as its true and lawful attorney-in-fact with full power and
authority in the name of such Lender or in its own name to execute and deliver
the Assignment Agreement while such Lender is an Affected Lender hereunder (such
power of attorney to be deemed coupled with an interest and irrevocable). In
connection with any assignment pursuant to this Section 13.12, the Borrowers or
the Purchasing Lender shall pay to the Agent the administrative fee for
processing such assignment referred to in Section 13.8.

(b) If any Lender is an Affected Lender of the type described in
Section 13.12(a)(iii) and (iv) (any such Lender, a “Non-Compliant Lender”), the
Borrowers may, with the prior written consent of the Agent, and notwithstanding
Section 10.3 of this Agreement or any other provisions requiring pro rata
payments to the Lenders, elect to reduce any Commitments by an amount equal to
the Non-Compliant Lender’s Percentage of the Commitment of such Non-Compliant
Lender and repay such Non-Compliant Lender an amount equal the principal amount
of all Advances owing to it, all interest and fees accrued for its account
through but excluding the date of such repayment, and all other amounts payable
to it hereunder (including without limitation, if demanded by the Non-Compliant
Lender, the amount of any compensation that due to the Non-Compliant Lender
under Sections 3.4(c), 11.1, 11.5 and 11.6 to but excluding said date), payable
(in immediately available funds) in cash, so long as, after giving effect to the
termination of Commitments and the repayments described in this clause (b), any
Fronting Exposure of such Non-Compliant Lender shall be reallocated among the
Lenders that are not Non-Compliant Lenders in accordance with their respective
Revolving Credit Percentages, but only to the extent that the sum of the
aggregate principal amount of all Revolving Credit Advances made by each such
Lender, plus such Lender’s Percentage of the aggregate outstanding principal
amount of Swing Line Advances and Letter of Credit Obligations prior to giving
effect to such reallocation plus such Lender’s Percentage of the Fronting
Exposure to be reallocated does not exceed such Lender’s Percentage of the
Revolving

 

117



--------------------------------------------------------------------------------

Credit Aggregate Commitment, and with respect to any portion of the Fronting
Exposure that may not be reallocated, the Borrowers shall deliver to the Agent,
for the benefit of the Issuing Lender and/or Swing Line Lender, as applicable,
cash collateral or other security satisfactory to the Agent, with respect any
such remaining Fronting Exposure.

13.13 Withholding Taxes.

(a) (i) Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrowers and the Agent, at the time or times reasonably
requested by the Borrowers or the Agent, such properly completed and executed
documentation reasonably requested by the Borrowers or the Agent as will permit
such payments to be made without withholding or at a reduced rate of
withholding. In addition, any Lender, if reasonably requested by the Borrowers
or the Agent, shall deliver such other documentation prescribed by applicable
law or reasonably requested by the Borrowers or the Agent as will enable the
Borrowers or the Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 13.13(e)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.

Without limiting the generality of the foregoing, in the event that the
Borrowers are U.S. Borrowers,

 

  (A) any Lender that is a U.S. Person shall deliver to the Borrowers and the
Agent on or prior to the date on which such Lender becomes a Lender under this
Agreement (and from time to time thereafter upon the reasonable request of the
Borrowers or the Agent), executed originals of IRS Form W-9 certifying that such
Lender is exempt from U.S. federal backup withholding tax;

 

  (B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrowers and the Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrowers or the Agent), whichever of the following is
applicable:

 

  (i)

in the case of a Foreign Lender claiming the benefits of an income tax treaty to
which the United States is a party (x) with respect to payments of interest
under any Loan Document, executed originals of IRS Form W-8BEN or W-8BEN-E
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN

 

118



--------------------------------------------------------------------------------

  or W-8BEN-E establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “business profits” or “other income” article of
such tax treaty;

 

  (ii) executed originals of IRS Form W-8ECI;

 

  (iii) in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit N-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of a Borrower within the meaning of Section 881(c)(3)(B) of
the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and
(y) executed originals of IRS Form W-8BEN or W-8BEN-E; or

 

  (iv) to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or
W-8BEN-E, a U.S. Tax Compliance Certificate substantially in the form of Exhibit
N-2 or Exhibit N-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit N-4 on
behalf of each such direct and indirect partner;

 

  (C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrowers and the Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrowers or the Agent), executed originals of any
other form prescribed by applicable law as a basis for claiming exemption from
or a reduction in U.S. federal withholding Tax, duly completed, together with
such supplementary documentation as may be prescribed by applicable law to
permit the Borrowers or the Agent to determine the withholding or deduction
required to be made; and

 

  (D)

if a payment made to a Lender or Agent under any Loan Document would be subject
to U.S. federal withholding Tax imposed by FATCA if such Lender or Agent were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender or Agent shall deliver to the Borrowers and the Agent at the time or
times prescribed by law and at

 

119



--------------------------------------------------------------------------------

  such time or times reasonably requested by the Borrowers or the Agent such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrowers or the Agent as may be necessary for the
Borrowers and the Agent to comply with their obligations under FATCA and to
determine that such Lender or Agent has complied with such Lender’s or Agent’s
obligations under FATCA or to determine the amount to deduct and withhold from
such payment. Solely for purposes of this clause (D), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrowers and the Agent in writing
of its legal inability to do so.

(b) Promptly upon notice from the Agent of any determination by the Internal
Revenue Service that any payments previously made to such Lender hereunder were
subject to United States income Tax withholding when made (or subject to
withholding at a higher rate than that applied to such payments), such Lender
shall pay to the Agent the excess of the aggregate amount required to be
withheld from such payments over the aggregate amount (if any) actually withheld
by the Agent, provided that, following any such payment, such Lender shall
retain all of its rights and remedies against the Borrowers with respect
thereto.

For purposes of this Section 13.13, the term “Lender” includes any Issuing
Lender and the term “applicable law” includes FATCA

13.14 WAIVER OF JURY TRIAL. JUDICIAL REFERENCE. (a) JURY TRIAL WAIVER. TO THE
EXTENT PERMITTED BY LAW, THE BORROWER, THE LENDERS AND THE AGENT HEREBY WAIVE
THEIR RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED
UPON OR ARISING OUT OF THIS AGREEMENT OR ANY OF THE LOAN DOCUMENTS OR ANY OF THE
TRANSACTIONS CONTEMPLATED HEREIN OR THEREIN, INCLUDING CONTRACT CLAIMS, TORT
CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW OR STATUTORY CLAIMS. THE
BORROWER, THE LENDERS AND THE AGENT REPRESENT THAT EACH HAS REVIEWED THIS WAIVER
AND EACH KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING
CONSULTATION WITH LEGAL COUNSEL. IN THE EVENT OF LITIGATION, A COPY OF THIS
AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.

(b) Judicial Reference.

(i) In the event the jury trial waiver set forth above is not enforceable, the
parties elect to proceed under this judicial reference provision.

(ii) With the exception of the items specified in clause (iii), below, any
controversy, dispute or claim (each, a “Claim”) between the parties arising out
of or

 

120



--------------------------------------------------------------------------------

relating to this Agreement, the Notes or the other Loan Documents, any other
will be resolved by a reference proceeding in California in accordance with the
provisions of Sections 638 et seq. of the California Code of Civil Procedure
(“CCP”), or their successor sections, which shall constitute the exclusive
remedy for the resolution of any Claim, including whether the Claim is subject
to the reference proceeding. Except as otherwise provided in this Agreement, the
Notes or the other Loan Documents, venue for the reference proceeding will be in
the state or federal court in the county or district where the real property
involved in the action, if any, is located or in the state or federal court in
the county or district where venue is otherwise appropriate under applicable law
(the “Court”).

(iii) The matters that shall not be subject to a reference are the following:
(a) foreclosure of any security interests in real or personal property,
(b) exercise of self-help remedies (including, without limitation, set-off),
(c) appointment of a receiver and (d) temporary, provisional or ancillary
remedies (including, without limitation, writs of attachment, writs of
possession, temporary restraining orders or preliminary injunctions). This
reference provision does not limit the right of any party to exercise or oppose
any of the rights and remedies described in clauses (a) and (b) or to seek or
oppose from a court of competent jurisdiction any of the items described in
clauses (c) and (d). The exercise of, or opposition to, any of those items does
not waive the right of any party to a reference pursuant to this reference
provision as provided herein.

(iv) The referee shall be a retired judge or justice selected by mutual written
agreement of the parties. If the parties do not agree within ten (10) days of a
written request to do so by any party, then, upon request of any party, the
referee shall be selected by the Presiding Judge of the Court (or his or her
representative). A request for appointment of a referee may be heard on an ex
parte or expedited basis, and the parties agree that irreparable harm would
result if ex parte relief is not granted. Pursuant to CCP § 170.6, each party
shall have one peremptory challenge to the referee selected by the Presiding
Judge of the Court (or his or her representative).

(v) The parties agree that time is of the essence in conducting the reference
proceedings. Accordingly, the referee shall be requested, subject to change in
the time periods specified herein for good cause shown, to (a) set the matter
for a status and trial-setting conference within fifteen (15) days after the
date of selection of the referee, (b) if practicable, try all issues of law or
fact within one hundred twenty (120) days after the date of the conference and
(c) report a statement of decision within twenty (20) days after the matter has
been submitted for decision.

(vi) The referee will have power to expand or limit the amount and duration of
discovery. The referee may set or extend discovery deadlines or cutoffs for good
cause, including a party’s failure to provide requested discovery for any reason
whatsoever. Unless otherwise ordered based upon good cause shown, no party shall
be entitled to “priority” in conducting discovery, depositions may be taken by
either party upon seven (7) days written notice, and all other discovery shall
be responded to within fifteen (15) days after service. All disputes relating to
discovery which cannot be resolved by the parties shall be submitted to the
referee whose decision shall be final and binding.

 

121



--------------------------------------------------------------------------------

(vii) Except as expressly set forth herein, the referee shall determine the
manner in which the reference proceeding is conducted including the time and
place of hearings, the order of presentation of evidence, and all other
questions that arise with respect to the course of the reference proceeding. All
proceedings and hearings conducted before the referee, except for trial, shall
be conducted without a court reporter, except that when any party so requests, a
court reporter will be used at any hearing conducted before the referee, and the
referee will be provided a courtesy copy of the transcript. The party making
such a request shall have the obligation to arrange for and pay the court
reporter. Subject to the referee’s power to award costs to the prevailing party,
the parties will equally share the cost of the referee and the court reporter at
trial.

(viii) The referee shall be required to determine all issues in accordance with
existing case law and the statutory laws of the State of California. The rules
of evidence applicable to proceedings at law in the State of California will be
applicable to the reference proceeding. The referee shall be empowered to enter
equitable as well as legal relief, enter equitable orders that will be binding
on the parties and rule on any motion which would be authorized in a court
proceeding, including without limitation motions for summary judgment or summary
adjudication. The referee shall issue a decision at the close of the reference
proceeding which disposes of all claims of the parties that are the subject of
the reference. Pursuant to CCP § 644, such decision shall be entered by the
Court as a judgment or an order in the same manner as if the action had been
tried by the Court and any such decision will be final, binding and conclusive.
The parties reserve the right to appeal from the final judgment or order or from
any appealable decision or order entered by the referee. The parties reserve the
right to findings of fact, conclusions of laws, a written statement of decision,
and the right to move for a new trial or a different judgment, which new trial,
if granted, is also to be a reference proceeding under this provision.

(ix) If the enabling legislation which provides for appointment of a referee is
repealed (and no successor statute is enacted), any dispute between the parties
that would otherwise be determined by reference procedure will be resolved and
determined by arbitration. The arbitration will be conducted by a retired judge
or justice, in accordance with the California Arbitration Act §1280 through
§1294.2 of the CCP as amended from time to time. The limitations with respect to
discovery set forth above shall apply to any such arbitration proceeding.

(x) THE PARTIES RECOGNIZE AND AGREE THAT ALL CONTROVERSIES, DISPUTES AND CLAIMS
RESOLVED UNDER THIS REFERENCE PROVISION WILL BE DECIDED BY A REFEREE AND NOT BY
A JURY. AFTER CONSULTING (OR HAVING HAD THE OPPORTUNITY TO CONSULT) WITH COUNSEL
OF ITS, HIS OR HER OWN CHOICE, EACH PARTY KNOWINGLY AND VOLUNTARILY, AND FOR THE
MUTUAL BENEFIT OF ALL PARTIES, AGREES THAT THIS REFERENCE PROVISION WILL APPLY
TO ANY CONTROVERSY, DISPUTE OR CLAIM BETWEEN OR AMONG THEM ARISING OUT OF OR IN
ANY WAY RELATED TO, THIS AGREEMENT, THE NOTES OR THE OTHER LOAN DOCUMENTS.

 

122



--------------------------------------------------------------------------------

13.15 USA Patriot Act Notice. Pursuant to Section 326 of the USA Patriot Act,
the Agent and the Lenders hereby notify the Credit Parties that if they or any
of their Subsidiaries open an account, including any loan, deposit account,
treasury management account, or other extension of credit with the Agent or any
Lender, the Agent or the applicable Lender will request the applicable Person’s
name, tax identification number, business address and other information
necessary to identify such Person (and may request such Person’s organizational
documents or other identifying documents) to the extent necessary for the Agent
and the applicable Lender to comply with the USA Patriot Act.

13.16 Complete Agreement; Conflicts. This Agreement, the Notes (if issued), any
Requests for Revolving Credit Advance, Requests for Swing Line Advance and the
Loan Documents contain the entire agreement of the parties hereto, superseding
all prior agreements, discussions and understandings relating to the subject
matter hereof, and none of the parties shall be bound by anything not expressed
in writing. In the event of any conflict between the terms of this Agreement and
the other Loan Documents, this Agreement shall govern.

13.17 Severability. In case any one or more of the obligations of the Credit
Parties under this Agreement, the Notes or any of the other Loan Documents shall
be invalid, illegal or unenforceable in any jurisdiction, the validity, legality
and enforceability of the remaining obligations of the Credit Parties shall not
in any way be affected or impaired thereby, and such invalidity, illegality or
unenforceability in one jurisdiction shall not affect the validity, legality or
enforceability of the obligations of the Credit Parties under this Agreement,
the Notes or any of the other Loan Documents in any other jurisdiction.

13.18 Table of Contents and Headings; Section References. The table of contents
and the headings of the various subdivisions hereof are for convenience of
reference only and shall in no way modify or affect any of the terms or
provisions hereof and references herein to “sections,” “subsections,” “clauses,”
“paragraphs,” “subparagraphs,” “exhibits” and “schedules” shall be to sections,
subsections, clauses, paragraphs, subparagraphs, exhibits and schedules,
respectively, of this Agreement unless otherwise specifically provided herein or
unless the context otherwise clearly indicates.

13.19 Construction of Certain Provisions. If any provision of this Agreement or
any of the Loan Documents refers to any action to be taken by any Person, or
which such Person is prohibited from taking, such provision shall be applicable
whether such action is taken directly or indirectly by such Person, whether or
not expressly specified in such provision.

13.20 Independence of Covenants. Each covenant hereunder shall be given
independent effect (subject to any exceptions stated in such covenant) so that
if a particular action or condition is not permitted by any such covenant
(taking into account any such stated exception), the fact that it would be
permitted by an exception to, or would be otherwise within the limitations of,
another covenant shall not avoid the occurrence of a Default or an Event of
Default.

 

123



--------------------------------------------------------------------------------

13.21 Electronic Transmissions.

 

  (a) Each of the Agent, the Credit Parties, the Lenders, and each of their
Affiliates is authorized (but not required) to transmit, post or otherwise make
or communicate, in its sole discretion, Electronic Transmissions in connection
with any Loan Document and the transactions contemplated therein. The Borrowers
and each other Credit Party hereby acknowledges and agrees that the use of
Electronic Transmissions is not necessarily secure and that there are risks
associated with such use, including risks of interception, disclosure and abuse
and each indicates it assumes and accepts such risks by hereby authorizing the
transmission of Electronic Transmissions.

 

  (b) All uses of an E-System shall be governed by and subject to, in addition
to Section 13.6 and this Section 13.21, separate terms and conditions posted or
referenced in such E-System and related contractual obligations executed by the
Agent, the Credit Parties and the Lenders in connection with the use of such
E-System.

 

  (c) All E-Systems and Electronic Transmissions shall be provided “as is” and
“as available”. None of the Agent or any of its Affiliates, nor the Borrowers or
any of their respective Affiliates warrants the accuracy, adequacy or
completeness of any E-Systems or Electronic Transmission, and each disclaims all
liability for errors or omissions therein. No warranty of any kind is made by
the Agent or any of its Affiliates, or the Borrowers or any of their respective
Affiliates in connection with any E-Systems or Electronic Transmission,
including any warranty of merchantability, fitness for a particular purpose,
non-infringement of third-party rights or freedom from viruses or other code
defects. The Agent, the Borrowers and their respective Subsidiaries, and the
Lenders agree that the Agent has no responsibility for maintaining or providing
any equipment, software, services or any testing required in connection with any
Electronic Transmission or otherwise required for any E-System. The Agent and
the Lenders agree that the Borrowers have no responsibility for maintaining or
providing any equipment, software, services or any testing required in
connection with any Electronic Transmission or otherwise required for any
E-System.

13.22 Advertisements. The Agent and the Lenders may disclose the names of the
Credit Parties and the existence of the Indebtedness in general advertisements
and trade publications.

13.23 Reliance on and Survival of Provisions. All terms, covenants, agreements,
representations and warranties of the Credit Parties to any of the Loan
Documents made herein or in any of the Loan Documents or in any certificate,
report, financial statement or other document furnished by or on behalf of any
Credit Party in connection with this Agreement or any of the Loan Documents
shall be deemed to have been relied upon by the Lenders, notwithstanding any
investigation heretofore or hereafter made by any Lender or on such

 

124



--------------------------------------------------------------------------------

Lender’s behalf, and those covenants and agreements of the Borrowers and the
Lenders, as applicable, set forth in Sections 3.9, 3.10, 11.6, 11.10, 12.7, 13.5
and 13.13 hereof (together with any other indemnities of any Credit Party or
Lender contained elsewhere in this Agreement or in any of the other Loan
Documents) shall survive the repayment in full of the Indebtedness and the
termination of this Agreement and the other Loan Documents, including any
commitment to extent credit thereunder.

13.24 Joint and Several Liability.

Each Borrower agrees as follows:

(a) It is jointly and severally, directly, and primarily liable to Lenders for
payment in full of the Indebtedness and that such liability is independent of
the duties, obligations and liabilities of each Borrower. This Agreement, the
Notes and each other Loan Document are a primary and original obligation of each
Borrower, are not the creation of a surety relationship, and are an absolute,
unconditional, and continuing promise of payment and performance which shall
remain in full force and effect without respect to future changes in conditions,
including any change of law or any invalidity or irregularity with respect to
the Loan Documents. Each Borrower acknowledges that the obligations of such
Borrower undertaken herein might be construed to consist, at least in part, of
the guaranty of obligations of persons or entities other than such Borrower
(including any other Borrower party hereto) and, in full recognition of that
fact, each Borrower consents and agrees that Lenders may, at any time and from
time to time, without notice or demand, whether before or after any actual or
purported termination, repudiation, or revocation of this Agreement, the Notes
and the other Loan Documents by any one or more Borrowers, and without affecting
the enforceability or continuing effectiveness hereof as to each Borrower:
(a) supplement, restate, modify, amend, increase, decrease, extend, renew,
accelerate, or otherwise change the time for payment or the terms of the
Indebtedness or any part thereof, including any increase or decrease of the
rate(s) of interest thereon; (b) supplement, restate, modify, amend, increase,
decrease or waive, or enter into or give any agreement, approval, or consent
with respect to, the Indebtedness or any part thereof, or any of the Loan
Documents or any additional security or guaranties, or any condition, covenant,
default, remedy, right, representation or term thereof or thereunder; (c) accept
new or additional instruments, documents or agreements in exchange for or
relative to any of the Loan Documents or the Indebtedness or any part thereof;
(d) accept partial payments on the Indebtedness; (e) receive and hold additional
security or guaranties for the Indebtedness or any part thereof; (f) release,
reconvey, terminate, waive, abandon, fail to perfect, subordinate, exchange,
substitute, transfer, or enforce any security or guaranties, and apply any
security and direct the order or manner of sale thereof as Lenders in their sole
and absolute discretion may determine; (g) release any Person from any personal
liability with respect to the Indebtedness or any part thereof; (h) settle,
release on terms satisfactory to Lenders or by operation of applicable laws, or
otherwise liquidate or enforce any Indebtedness and any security therefor or
guaranty thereof in any manner, consent to the transfer of any security and bid
and purchase at any sale; or (i) consent to the merger, change, or any other
restructuring or termination of the corporate or partnership existence of any
Borrower or any other Person, and correspondingly restructure the Indebtedness,
and any such merger, change, restructuring, or termination shall not affect the
liability of any Borrower or the continuing effectiveness hereof, or the
enforceability hereof with respect to all or any part of the Indebtedness.

 

125



--------------------------------------------------------------------------------

(b) Upon the occurrence and during the continuance of any Event of Default,
Lenders may enforce this Agreement, the Notes and the other Loan Documents
independently as to each Borrower and independently of any other remedy or
security Lenders at any time may have or hold in connection with the
Indebtedness, and it shall not be necessary for Agent, or any Lender, to marshal
assets in favor of any Borrower or any other Person or to proceed upon or
against or exhaust any security or remedy before proceeding to enforce this
Agreement, the Notes and the other Loan Documents. Each Borrower expressly
waives any right to require Agent, or any Lender, to marshal assets in favor of
any Borrower or any other Person or to proceed against any other Borrower or any
Collateral provided by any Person, and agrees that Agent, on behalf of the
Lenders, may proceed against Borrowers or any Collateral in such order as it
shall determine in its sole and absolute discretion.

(c) Agent may file a separate action or actions against any Borrower, whether
action is brought or prosecuted with respect to any security or against any
other person, or whether any other person is joined in any such action or
actions. Each Borrower agrees that Agent and any Borrower and any affiliate of
any Borrower may deal with each other in connection with the Indebtedness or
otherwise, or alter any contracts or agreements now or hereafter existing
between any of them, in any manner whatsoever, all without in any way altering
or affecting the continuing efficacy of this Agreement, the Notes or the other
Loan Documents.

(d) To the maximum extent permitted by applicable law and to the extent that a
Borrower is deemed a guarantor, each Borrower expressly waives any and all
defenses now or hereafter arising or asserted by reason of (a) any disability or
other defense of any other Borrower with respect to the Indebtedness, (b) the
unenforceability or invalidity of any security or guaranty for the Indebtedness
or lack of perfection or continuing perfection or failure of priority of any
security for the Indebtedness, (c) the cessation for any cause whatsoever of the
liability of any other Borrower (other than by reason of the full payment and
performance of all Indebtedness), (d) any failure of the Agent to marshal assets
in favor of Agent, on behalf of the Lenders, or any Borrower or any other
person, (e) any failure of Agent to give notice of sale or other disposition of
collateral to any Borrower or any other Person or any defect in any notice that
may be given in connection with any sale or disposition of collateral, (f) any
failure of Lenders to comply with applicable law in connection with the sale or
other disposition of any collateral or other security for any Indebtedness,
including any failure of Agent to conduct a commercially reasonable sale or
other disposition of any collateral or other security for any Indebtedness,
(g) any act or omission of Agent or others that directly or indirectly results
in or aids the discharge or release of any Borrower or the Indebtedness or any
security or guaranty therefor by operation of law or otherwise, (h) any law
which provides that the obligation of a surety or guarantor must neither be
larger in amount nor in other respects more burdensome than that of the
principal or which reduces a surety’s or guarantor’s obligation in proportion to
the principal obligation, (i) any failure of Agent to file or enforce a claim in
any bankruptcy or other proceeding with respect to any Person, (j) the election
by Agent of the application or non-application of Section 1111(b)(2) of the
United States Bankruptcy Code, (k) any extension of credit or the grant of any
lien under Section 364 of the United States Bankruptcy Code, (l) any use of cash
collateral under Section 363 of the United States Bankruptcy Code, (m) any
agreement or stipulation with respect to the provision of adequate protection in
any bankruptcy proceeding of any Person, (n) the avoidance of any lien in favor
of Agent or any Lender for any reason, or (o) any action taken by Agent or any
Lender that is authorized by this Agreement or

 

126



--------------------------------------------------------------------------------

any other provision of any Loan Document. Until such time as all of the
Indebtedness have been fully, finally, and indefeasibly paid in full in cash:
(i) each Borrower hereby waives and postpones any right of subrogation it has or
may have as against any other Borrower with respect to the Indebtedness; and
(ii) in addition, each Borrower also hereby waives and postpones any right to
proceed or to seek recourse against or with respect to any property or asset of
any other Borrower. Each Borrower expressly waives all setoffs and counterclaims
and all presentments, demands for payment or performance, notices of nonpayment
or nonperformance, protests, notices of protest, notices of dishonor and all
other notices or demands of any kind or nature whatsoever with respect to the
Indebtedness, and all notices of acceptance of this Agreement or the other Loan
Documents or of the existence, creation or incurring of new or additional
Indebtedness.

(e) In the event that all or any part of the Indebtedness at any time are
secured by any one or more deeds of trust or mortgages or other instruments
creating or granting liens on any interests in real property, each Borrower
authorizes Agent, on behalf of the Lenders, upon the occurrence of and during
the continuance of any Event of Default, at its sole option, without notice or
demand and without affecting the obligations of any Borrower, the enforceability
of this Agreement and the other Loan Documents, or the validity or
enforceability of any liens of Lenders, to foreclose any or all of such deeds of
trust or mortgages or other instruments by judicial or nonjudicial sale.

(f) Without limiting the generality of any other waiver or other provision set
forth in this Agreement, each Borrower waives all rights and defenses that such
Borrower may have because the Indebtedness is secured by real property. This
means, among other things:

(1) Agent, on behalf of the Lenders, may collect from any Borrower without first
foreclosing on any real or personal property pledged as Collateral by any other
Borrower to secure the Indebtedness.

(2) If Agent, on behalf of the Lenders, forecloses on any real property pledged
as Collateral by any Borrower:

(a) the amount of the debt may be reduced only by the price for which that
Collateral is sold at the foreclosure sale, even if the collateral is worth more
than the sale price; and

(b) Agent, on behalf of the Lenders, may collect from any Borrower even if
Agent, on behalf of Lenders, by foreclosing on the real property pledged as
Collateral, has destroyed any right that Borrower may have to collect from any
other Borrower.

This is an unconditional and irrevocable waiver of any rights and defenses each
Borrower may have because the Indebtedness is secured by real property. These
rights and defenses include, but are not limited to, any rights or defenses
based upon Section 580a, 580b, 580d, or 726 of the California Code of Civil
Procedure.

(g) To the fullest extent permitted by applicable law, to the extent that a
Borrower is deemed a guarantor, each Borrower expressly waives any defenses to
the enforcement of this

 

127



--------------------------------------------------------------------------------

Agreement and the other Loan Documents or any rights of Lenders created or
granted hereby or to the recovery by Lenders against any Borrower or any other
Person liable therefor of any deficiency after a judicial or nonjudicial
foreclosure or sale, even though such a foreclosure or sale may impair the
subrogation rights of Borrowers and may preclude Borrowers from obtaining
reimbursement or contribution from other Borrowers. To the fullest extent
permitted by applicable law, each Borrower expressly waives any suretyship
defenses or benefits that it otherwise might or would have under applicable law.
WITHOUT LIMITING THE GENERALITY OF ANY OTHER WAIVER OR OTHER PROVISION SET FORTH
IN THIS AGREEMENT, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, EACH
BORROWER WAIVES ALL RIGHTS AND DEFENSES ARISING OUT OF AN ELECTION OF REMEDIES
BY LENDERS, EVEN THOUGH THAT ELECTION OF REMEDIES, SUCH AS A NONJUDICIAL
FORECLOSURE WITH RESPECT TO SECURITY FOR THE INDEBTEDNESS, HAS DESTROYED SUCH
BORROWER’S RIGHTS OF SUBROGATION AND REIMBURSEMENT AGAINST THE OTHER BORROWERS
BY OPERATION OF LAW, INCLUDING BUT NOT LIMITED TO SECTION 580d OF THE CALIFORNIA
CODE OF CIVIL PROCEDURE, OR OTHERWISE.

13.25 Amendment and Restatement.

 

  (a) On the Effective Date, the Prior Credit Agreement shall be amended,
restated and superseded in its entirety. The parties hereto acknowledge and
agree that (i) this Agreement, the Notes, and the other Loan Documents executed
and delivered in connection herewith do not constitute a novation, payment and
reborrowing, or termination of the “Indebtedness” (as defined in the Prior
Credit Agreement) under the Prior Credit Agreement as in effect prior to the
Effective Date; (ii) such “Indebtedness” is in all respects continuing with only
the terms thereof being modified as provided in this Agreement; (iii) the Liens
as granted under the Collateral Documents securing payment of such
“Indebtedness” are in all respects continuing and in full force and effect and
secure the payment of the Indebtedness (as defined in this Agreement) and are
hereby fully ratified and affirmed; and (iv) upon the effectiveness of this
Agreement all advances made under that Prior Credit Agreement and Existing
Letters of Credit will be part of the Advances and Letters of Credit hereunder
on the terms and conditions set forth in this Agreement. Without limitation of
the foregoing, Borrowers hereby fully and unconditionally ratify and affirm all
Collateral Documents and agree that all collateral granted thereunder shall from
and after the date hereof secure all Indebtedness hereunder.

 

  (b)

Notwithstanding the modifications effected by this Agreement of the
representations, warranties and covenants of Borrowers contained in the Prior
Credit Agreement, Borrowers acknowledge and agree that any causes of action or
other rights created in favor of any Lender and its successors arising out of
the representations and warranties of Borrowers contained in or delivered
(including representations and warranties delivered in connection with the
making of the loans or other extensions of

 

128



--------------------------------------------------------------------------------

  credit thereunder) in connection with the Prior Credit Agreement shall survive
the execution and delivery of this Agreement; provided, however, that it is
understood and agreed that Borrowers’ monetary obligations under the Prior
Credit Agreement in respect of the advances and letters of credit thereunder are
evidenced by this Agreement as provided herein. All indemnification obligations
of Borrowers pursuant to the Prior Credit Agreement (including any arising from
a breach of the representations thereunder) shall survive the amendment and
restatement of the Prior Credit Agreement pursuant to this Agreement.

 

  (c) On and after the Effective Date, (i) each reference in the Loan Documents
to the “Credit Agreement”, “thereunder”, “thereof” or similar words referring to
the Credit Agreement shall mean and be a reference to this Agreement and
(ii) each reference in the Loan Documents to a “Note” shall mean and be a Note
as defined in this Agreement.

 

  (d) On the Effective Date, each Lender shall have (i) Percentages equal to the
applicable percentages set forth in Annex II hereto and (ii) Advances of the
Revolving Credit (and participation in Swing Line Advances and Letters of
Credit) in its Percentage of all such Advances (and Swing Line Advances and
Letters of Credit) outstanding on the Effective Date. To facilitate the
foregoing, each Lender which as a result of the adjustments of Percentages
evidenced by Annex II hereto is to have a greater principal amount of Advances
of the Revolving Credit outstanding than such Lender had outstanding under
Revolving Credit under the Prior Credit Agreement immediately prior to the
Effective Date, shall deliver to the Agent immediately available funds to cover
such Advances (and the Agent shall, to the extent of the funds so received,
disburse funds to each Lender which, as a result of the adjustment of the
Percentages, is to have a lesser principal amount of Advances outstanding than
such Lender had under the Prior Credit Agreement). The Lenders agree that all
interest and fees accrued under the Prior Credit Agreement shall constitute the
property of the Lenders which were parties to the Prior Credit Agreement and
shall be distributed (to the extent received from the Borrowers) to such Lenders
on the basis of the Percentages in effect under the Prior Credit Agreement.
Furthermore, it is acknowledged and agreed that all fees paid under the Prior
Credit Agreement shall not be recalculated, redistributed or reallocated by
Agent among the Lenders

[Signatures Follow On Succeeding Page]

 

129



--------------------------------------------------------------------------------

WITNESS the due execution hereof as of the day and year first above written.

 

COMERICA BANK, as Administrative Agent By:  

/s/ Stephen Bitter

Name:  

Stephen Bitter

Its:  

Senior Vice President

COMERICA BANK, as a Lender, as Issuing Lender
and as Swing Line Lender By:  

/s/ Stephen Bitter

Name:  

Stephen Bitter

Its:  

Senior Vice President

BAZAARVOICE, INC. By:  

/s/ Jim Offerdahl

Name:  

Jim Offerdahl

Its:  

Chief Financial Officer

CADENCE BANK, N.A., as a Lender By:  

/s/ Steve Prichett

Name:  

Steve Prichett

Its:  

Executive Vice President

BRIDGE BANK, NATIONAL ASSOCIATION, as a Lender By:  

/s/ Justin Horner

Name:  

Justin Horner

Its:  

Vice President

 

130



--------------------------------------------------------------------------------

AMERICAN BANK, as a Lender By:  

/s/ Phillip C. Wright

Name:  

Phillip C. Wright

Its:  

Senior Commercial Lender

 

MORGAN STANLEY SENIOR FUNDING, INC.,

as Lender

By:  

/s/ Sherrese Clarke

Name:  

Sherrese Clarke

Title:  

Authorized Signatory

 

131



--------------------------------------------------------------------------------

Annex I

Applicable Margin Grid

Credit Agreement

(basis points per annum)

 

Revolving Credit Eurodollar Margin

     350   

Revolving Credit Base Rate Margin

     250   

Revolving Credit Facility Fee

     50   

Letter of Credit Fees (exclusive of facing fees)

     350   



--------------------------------------------------------------------------------

Annex II

Percentages and Allocations

Credit Facilities

 

LENDERS

   REVOLVING
CREDIT
PERCENTAGE     REVOLVING
CREDIT
ALLOCATIONS      WEIGHTED
PERCENTAGE  

Comerica Bank

     50.00000000 %    $ 35,000,000.00         50.00000000 % 

Cadence Bank

     14.28571429 %    $ 10,000,000.00         14.28571429 % 

Morgan Stanley Senior Funding, Inc.

     11.90476190 %    $ 8,333,333.33         11.90476190 % 

Bridge Bank

     11.90476190 %    $ 8,333,333.33         11.90476190 % 

American Bank

     11.90476190 %    $ 8,333,333.33         11.90476190 %    

 

 

   

 

 

    

 

 

 

TOTALS

     100 %    $ 70,000,000         100 %    

 

 

   

 

 

    

 

 

 



--------------------------------------------------------------------------------

Annex III

Notices

Borrowers and their subsidiaries:

c/o Bazaarvoice, Inc.

3900 N. Capital of TX Hwy.

Suite 350

Austin, TX 78746

Attention: Chief Financial Officer

Telephone: 512-551-6399

Facsimile: (866) 430-7838

Borrowers’ Counsel:

Wilson Sonsini Goodrich & Rosati

650 Page Mill Road

Palo Alto, CA 94304

Attention: Andrew J. Hirsch

Telephone: 650-354-4210

Facsimile: 650-493-6811

Comerica Bank, As Agent:

Comerica Bank Center

Attn: Corporate Finance - MC 3289

411 W. Lafayette St.

Detroit, Michigan 48226

Telephone: (313) 222-4280

Facsimile: (313) 222-9434

For Advance Requests and/or Pay-Downs: corpfinadmin@comerica.com

For Reporting Requirements: reportingcorpfin@comerica.com

Comerica Bank, As Lender:

Comerica Bank

300 W. 6th Street, Suite 2250

Austin, TX 78701

Telephone: 512-427-7162

Facsimile: 512-427-7178

Attn: Stephen Bitter



--------------------------------------------------------------------------------

Agent’s Counsel:

Bodman PLC

6th Floor at Ford Field

1901 St. Antoine Street

Detroit, MI 48226

Attention: Melissa Lewis

Telephone: 313-393-7544

Facsimile: 313-393-7574